UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/2015 FORM N-CSR Item 1. Reports to Stockholders. The BNY Mellon Funds BNY Mellon Large Cap Stock Fund BNY Mellon Large Cap Market Opportunities Fund BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund BNY Mellon Income Stock Fund BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon Small Cap Multi-Strategy Fund BNY Mellon Focused Equity Opportunities Fund BNY Mellon Small/Mid Cap Multi-Strategy Fund BNY Mellon International Fund BNY Mellon Emerging Markets Fund BNY Mellon International Appreciation Fund BNY Mellon International Equity Income Fund BNY Mellon Asset Allocation Fund ANNUAL REPORT August 31, 2015 Contents The Funds Letter from the President 2 Discussion of Funds’ Performance BNY Mellon Large Cap Stock Fund 3 BNY Mellon Large Cap Market Opportunities Fund 6 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 9 BNY Mellon Income Stock Fund 12 BNY Mellon Mid Cap Multi-Strategy Fund 15 BNY Mellon Small Cap Multi-Strategy Fund 18 BNY Mellon Focused Equity Opportunities Fund 21 BNY Mellon Small/Mid Cap Multi-Strategy Fund 24 BNY Mellon International Fund 27 BNY Mellon Emerging Markets Fund 30 BNY Mellon International Appreciation Fund 33 BNY Mellon International Equity Income Fund 36 BNY Mellon Asset Allocation Fund 39 Understanding Your Fund’s Expenses 42 Comparing Your Fund’s Expenses With Those of Other Funds 44 Statements of Investments 46 Statement of Options Written 60 Statement of Financial Futures 95 Statements of Assets and Liabilities Statements of Operations Statements of Changes in Net Assets Financial Highlights Notes to Financial Statements Report of Independent Registered Public Accounting Firm Important Tax Information Information About the Renewal of Each Fund’s Investment Advisory Agreement, Administration Agreement and BNY Mellon Mid Cap Multi-Strategy Fund’s Sub-Advisory Agreements Board Members Information Officers of the Trust For More Information Back cover The views expressed herein are current to the date of this report. These views and the composition of the funds’ portfolios are subject to change at any time based on market and other conditions. Not FDIC-Insured Not Bank-Guaranteed May Lose Value The Funds LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for BNY Mellon Funds Trust, covering the 12-month period from September 1, 2014, through August 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period. For much of the year, a recovering U.S. economy enabled stocks to advance, but those gains were erased in August when economic concerns in China, falling commodity prices and a stronger U.S. dollar sparked sharp corrections in equity markets throughout the world. The emerging markets were especially hard hit in this environment. U.S. bonds generally fared better, rallying in late 2014 due to robust investor demand before reversing course in the spring as the domestic economy strengthened. Global economic instability in August hurt corporate-backed and inflation-linked bonds, but U.S. government securities held up relatively well. We expect market uncertainty and volatility to persist over the near term as investors vacillate between hopes that current market turmoil represents a healthy correction and fears that further disappointments could trigger a full-blown bear market. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on Chinese fiscal and monetary policy, liquidity factors affecting various asset classes, and other developments that could influence investor sentiment. Over the longer term, we remain confident that financial markets are likely to stabilize as the world adjusts to slower Chinese economic growth, abundant energy resources, and the anticipated eventual normalization of monetary policy. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by C.Wesley Boggs,William S. Cazalet, CAIA, Ronald P. Gala, CFA, and Peter D. Goslin, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon Large Cap Stock Fund’s Class M shares produced a total return of 0.12%, and Investor shares returned -0.13%. 1 In comparison, the total return of the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 ® Index”), the fund’s benchmark, was 0.48%. 2 Flat results from the S&P 500 Index for the reporting period masked heightened volatility stemming from global economic concerns.The fund mildly underper-formed its benchmark, mainly due to shortfalls in the financials and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks long-term capital growth.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks of large capitalization companies with market capitalizations of $5 billion or more at the time of purchase. We apply a systematic, quantitative investment approach designed to identify and exploit relative mis-valuations primarily within large-cap U.S. stocks. We use a proprietary valuation model that identifies and ranks stocks to construct the fund’s portfolio.We construct the fund’s portfolio through a systematic structured approach, focusing on stock selection as opposed to making proactive decisions as to industry or sector exposure.Within each sector and style subset, the fund overweights the most attractive stocks and under weights or zero weights the stocks that have been ranked least attractive. The fund typically will hold between 100 and 175 securities. Global Economic Concerns Sparked Market Turmoil The reporting period began as renewed concerns about domestic and global economic growth drove U.S. equity markets broadly lower. Ongoing employment gains, better consumer confidence, and improved business sentiment prompted a quick market recovery, and some broad market indices climbed to record highs through the end of February 2015. Investors responded negatively in March to sluggish economic growth stemming from severe winter weather in parts of the U.S. and an appreciating U.S. dollar. Indeed, U.S. GDP expanded at an anemic 0.6% annualized rate during the first quarter of 2015, but stocks resumed their advance when the U.S. economy regained traction with a 3.7% annualized growth rate for the second quarter. However, uncertainty regarding a debt crisis in Greece and slowing economic growth in China again sent U.S. stock prices lower over the summer. In mid-August, the Chinese central bank unexpectedly devalued the country’s currency, intensifying concerns that the world’s second largest economy could be slowing more than anticipated. In response, stocks dipped into negative territory before partially recovering in the closing days of the reporting period. Stock Selections Produced Mixed Results The fund’s quantitative investment process produced mixed returns in this volatile environment, as relative strength in some market sectors was offset by lagging results in others. In the financials sector, the fund did The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) not own some of the better performing brokerage firms, and investment managers Franklin Resources and Waddell & Reed Financial posted disappointing earnings. Better relative results from home improvement retailer Lowe’s were not enough to fully offset weakness in the rest of the market sector.Among individual stocks, semiconductor maker Micron Technology struggled with sluggish sales of personal computers containing its microchips, and transportation services provider Kirby Corp. was hurt by waning demand from North American energy producers. Although the energy sector struggled during the reporting period with plummeting commodity prices, our security selection strategy substantially cushioned the impact of the sector’s weakness. Most notably, we emphasized refiners—such as Tesoro,Valero Energy, and Marathon Petroleum—that benefited from lower input costs. We maintained underweighted exposure to integrated energy producers, such as Chevron, that fared relatively poorly in the weak pricing environment. In addition, drilling equipment provider Cameron International received an acquisition offer at a substantial premium to its stock price at the time. In the consumer staples sector, energy drinks maker Monster Beverage , pharmacy chain CVS Health, and grocery operator Kroger advanced after posting strong earnings. In other areas, payments technology company Visa posted robust earnings growth and gained market share. Focusing on Quality, Value, and Growth Although our quantitative process typically does not directly consider macroeconomic factors, it is worth noting that the U.S. economy has continued to grow, and some international markets may be poised for recovery in response to aggressively accommodative monetary policies adopted by major central banks. As of the end of the reporting period, our quantitative models have continued to identify opportunities that meet our criteria for what we believe are attractive valuations and improving growth fundamentals across the full range of large-cap market sectors.When fund holdings reach fuller valuations, we often replace them with securities which, in our judgment, are more attractively valued. In our judgment, these strategies can position the fund to fare well under a variety of economic and market conditions. September 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 1 Year 5 Years 10 Years Class M shares 0.12 % 13.72 % 5.98 % Investor shares –0.13 % 13.45 % 5.69 % Standard & Poor’s 500 Composite Stock Price Index 0.48 % 15.86 % 7.15 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Large Cap Stock Fund on 8/31/05 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 5 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Jeffrey M. Mortimer, Primary Portfolio Manager responsible for investment allocation decisions Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon Large Cap Market Opportunities Fund’s Class M shares produced a total return of -1.72%, and Investor shares returned -1.99%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index, produced a total return of 0.48% for the same period. 2 Flat results from the S&P 500 Index for the reporting period masked heightened volatility stemming from global economic concerns.The fund underperformed its benchmark, mainly due to shortfalls in the Focused Equity Strategy. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of large-cap companies, currently defined to be those companies with total market capitalizations of $5 billion or more at the time of the purchase. The fund normally allocates its assets among multiple investment strategies, each employed by the fund’s investment adviser or its affiliates that invest primarily in equity securities issued by large-cap compa-nies.The fund is designed to provide exposure to various large-cap equity portfolio managers and investment strategies and styles, including some or all of the following: the Focused Equity Strategy, U.S. Large Cap Equity Strategy, Dynamic Large Cap Value Strategy, Large Cap Growth Strategy, U.S. Large Cap Growth Strategy, Income Stock Strategy, Appreciation Strategy, and Large Cap Dividend Strategy, all as more particularly described in the fund’s prospectus. The fund invests directly in securities or in other mutual funds advised by the fund’s investment adviser or its affiliates. The fund’s investment adviser determines the investment strategies, sets the target allocations, monitors portfolio trading activity within the investment strategies, and executes all purchases and sales of portfolio securities of the fund. Global Economic Concerns Sparked Market Turmoil The reporting period began in the midst of renewed concerns about global economic growth, which drove U.S. equity markets broadly lower. Ongoing domestic employment gains, better consumer confidence, and improved business sentiment prompted a quick market recovery, and some broad market indices climbed to record highs through the end of February 2015. Investors responded negatively in March to sluggish economic growth stemming from severe winter weather in parts of the U.S. and an appreciating U.S. dollar. Indeed, U.S. GDP expanded at an anemic 0.6% annualized rate during the first quarter of 2015, but the U.S. economy regained traction with a 3.7% annualized growth rate for the second quarter, and stocks resumed their advance. However, uncertainty regarding a debt crisis in Greece and slowing economic growth in China again sent U.S. stock prices lower over the summer. In mid-August, the Chinese central bank unexpectedly devalued the country’s currency, and the S&P 500 Index dipped into negative territory before partially recovering in the closing days of the reporting period. 6 Underlying Strategies Produced Mixed Results The fund’s performance compared to its benchmark was dampened late in the reporting period by the impact of heightened market turbulence on the Focused Equity Strategy, where holdings in the energy, industrials, and consumer discretionary sectors were hurt by falling commodity prices and renewed global economic uncertainty. The Income Stock Strategy also underperformed the S&P 500 Index when dividend-paying stocks fell out of favor among investors, but its impact on the overall portfolio was muted by a relatively small allocation. On a more positive note, the Dynamic Large Cap Value Strategy fared relatively well during the reporting period, as results were bolstered by a focus on companies that derive most of their revenues in the United States at a time when companies with ample international exposure lagged market averages. The fund’s other underlying strategies generally produced returns that were roughly in line with the benchmark. We implemented only one change in strategic allocations during the reporting period. In June, we reduced the fund’s exposure to the U.S. Large Cap Equity Strategy due to its disappointing results, as well as to the Large Cap Growth Strategy in the wake of robust gains among growth-oriented stocks. We reappor-tioned those assets to the more constructively positioned Focused Equity Strategy, where an emphasis on earnings growth is complemented by a preference for companies that appear to have internal catalysts for gains, such as restructurings, mergers-and-acquisitions activity, and stock buybacks. Positioned for Continued U.S. Economic Growth We expect market volatility to persist over the near term, but we remain optimistic about the equity markets’ longer term prospects. The U.S. economy has continued to grow, inflation has remained low, aggressively accommodative monetary policies are at work in several international markets, and we believe equity valuations throughout the world have become more attractive.At the same time, we are closely monitoring interest rates, currency values, commodity prices, and other factors that could alter our generally constructive outlook, and we are prepared to change the fund’s allocations as circumstances warrant. September 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund may use derivative instruments, such as options, futures, and options on futures, and swaps. A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Funds 7 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 Inception From Date 1 Year 5 Years Inception Class M shares 7/30/10 –1.72 % 13.05 % 11.63 % Investor shares 7/30/10 –1.99 % 12.98 % 11.56 % Standard & Poor’s 500 Composite Stock Price Index 7/31/10 0.48 % 15.86 % 14.53 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Large Cap Market Opportunities Fund on 7/30/10 (inception date) to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 8 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Jeffrey M. Mortimer, Primary Portfolio Manager responsible for investment allocation decisions Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund’s Class M shares produced a total return of -0.94%, and Investor shares returned -1.19%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index, produced a total return of 0.48% for the same period. 2 Flat results from the S&P 500 Index for the reporting period masked heightened volatility stemming from global economic concerns.The fund underperformed its benchmark, mainly due to shortfalls in the Focused Equity Strategy. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities of large-cap companies, currently defined to be those companies with total market capitalizations of $5 billion or more at the time of purchase. The fund normally allocates its assets among multiple investment strategies, each employed by the fund’s investment adviser or its affiliates that invest primarily in equity securities issued by large-cap companies.The fund is designed to provide exposure to various large-cap equity portfolio managers and investment strategies and styles, and uses tax-sensitive strategies to reduce the impact of federal and state income taxes on its after-tax returns.The fund allocates its assets among some or all of the following: the Large Cap Core Strategy, Large Cap Tax-Sensitive Strategy, Focused Equity Strategy, U.S. Large Cap Equity Strategy, Dynamic Large Cap Value Strategy, Large Cap Growth Strategy, U.S. Large Cap Growth Strategy, Income Stock Strategy,Appreciation Strategy, and Large Cap Dividend Strategy, all as more particularly described in the fund’s prospectus. The fund invests directly in securities or in other mutual funds advised by the fund’s investment adviser or its affiliates. The fund’s investment adviser determines the investment strategies, sets the target allocations, monitors portfolio trading activity within the investment strategies, and executes all purchases and sales of portfolio securities of the fund. Global Economic Concerns Sparked Market Turmoil The reporting period began in the midst of renewed concerns about global economic growth, which drove U.S. equity markets broadly lower. Ongoing domestic employment gains, better consumer confidence, and improved business sentiment prompted a quick market recovery, and some broad market indices climbed to record highs through the end of February 2015. Investors responded negatively in March to sluggish economic growth stemming from severe winter weather in parts of the U.S. and an appreciating U.S. dollar, but the U.S. economy regained traction, and stocks resumed their advance in the spring. However, uncertainty regarding a debt crisis in Greece and slowing economic growth in China again sent U.S. stock prices lower over the summer. In mid-August, the Chinese central bank unexpectedly devalued the country’s currency, and the S&P 500 Index dipped into negative territory before partially recovering in the closing days of the reporting period. Underlying Strategies Produced Mixed Results The fund’s relative performance was dampened by the impact of heightened market turbulence on the Focused Equity Strategy, where energy, industrials, and The Funds 9 DISCUSSION OF FUND PERFORMANCE (continued) consumer discretionary stocks were hurt by falling commodity prices and renewed global economic uncertainty. The Income Stock Strategy also underperformed when dividend-paying stocks fell out of favor among investors, but its impact on the overall portfolio was muted by a relatively small allocation. On a more positive note, the Dynamic Large Cap Value Strategy fared relatively well during the reporting period, as results were bolstered by a focus on companies that derive most of their revenues in the United States at a time when companies with ample international exposure lagged market averages. The passively managed Large Cap Tax-Sensitive Strategy also added value as it effectively harvested losses to promote tax efficiency. We implemented only one change in strategic allocations during the reporting period. In June, we reduced the fund’s exposure to the U.S. Large Cap Equity Strategy due to its disappointing results, as well as to the Large Cap Growth Strategy in the wake of robust gains among growth-oriented stocks.We reapportioned those assets to the more constructively positioned Focused Equity Strategy, where an emphasis on earnings growth is complemented by a preference for companies that appear to have internal catalysts for gains, such as restructurings, mergers-and-acquisitions activity, and stock buybacks. Positioned for Continued U.S. Economic Growth We expect market volatility to persist over the near term, but we remain optimistic about the equity markets’ longer term prospects.The U.S. economy has con tinued to grow, inflation has remained low, aggressively accommodative monetary policies are at work in several international markets, and we believe equity valuations throughout the world have become more attractive. At the same time, we are closely monitoring interest rates, currency values, commodity prices, and other factors that could alter our generally constructive outlook, and we are prepared to change the fund’s allocations as circumstances warrant. September 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund may use derivative instruments, such as options, futures, and options on futures, and swaps. A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 10 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 Inception From Date 1 Year 5 Years Inception Class M shares 7/30/10 –0.94 % 13.64 % 12.30 % Investor shares 7/30/10 –1.19 % 13.50 % 12.15 % Standard & Poor’s 500 Composite Stock Price Index 7/31/10 0.48 % 15.86 % 14.53 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund on 7/30/10 (inception date) to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 11 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by John C. Bailer, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon Income Stock Fund’s Class M shares produced a total return of -2.28%, and its Investor shares returned -2.64%. 1 In comparison, the fund’s benchmark, the Dow Jones U.S. Select Dividend Index, produced a total return of -0.66% for the same period. 2 Moderate market gains over much of the reporting period were offset by subsequent declines triggered by renewed global economic concerns.The fund lagged its benchmark, in part due to security selection shortfalls in the utilities and financials sectors. The Fund’s Investment Approach The fund seeks total return consisting of capital appreciation and income.To pursue its goal, the fund normally invests at least 80% of its assets in stocks.The fund seeks to focus on dividend-paying stocks and other investment techniques that produce income. We choose stocks through a disciplined investment process that combines quantitative modeling techniques, fundamental analysis, and risk management.While we attempt to manage risks by diversifying broadly across companies and industries, the fund may at times overweight certain sectors in an attempt to earn higher yields. The fund may also use derivatives as a substitute for taking a position in an underlying asset, to increase returns or income, to manage interest rate risk, or as part of a hedging strategy. Global Economic Concerns Sparked Market Turmoil The reporting period began in the midst of concerns about domestic and global economic growth, which drove U.S. equity markets broadly lower in September and early October 2014. Ongoing employment gains, stronger consumer confidence, and improved business sentiment prompted a quick market recovery, and several broad market indices climbed to record highs through the end of February 2015. The rally paused in March as investors reacted negatively to sluggish economic growth stemming from severe winter weather in parts of the U.S. and an appreciating U.S. dollar. However, the U.S. economy regained traction in the spring, and stocks resumed their advance until uncertainty regarding a debt crisis in Greece and slowing economic growth in China again sent U.S. stock prices lower over the summer. In mid-August, the Chinese central bank unexpectedly devalued the country’s currency, sending some market indices into negative territory. In this tumultuous environment, stocks with high dividend yields modestly trailed their more growth-oriented counterparts. Stock Selections Bolstered Relative Performance The fund’s performance compared to its benchmark was undermined over the reporting period by underweighted exposure to and disappointing stock selections in the utilities sector.The sector fared relatively well as investors reached for competitive yields despite rich valuations and poor business fundamentals. The fund also suffered from declines in the stock price of NRG Yield, the entity through which NRG Energy owns and operates some of its assets, amid worries regarding higher interest rates and the sustainability of certain financially engineered corporate structures. In the financial sector, underweighted exposure to real estate investment trusts dampened relative results, as did a position in telecommunications-rated properties company Communications Sales & Leasing, a 12 spinoff from Windstream Holdings, which encountered concerns regarding its business model. Investment manager Invesco also lagged sector averages, prompting its elimination from the portfolio in favor of better opportunities. The fund achieved better relative results in other sectors. Most notably, we cushioned pronounced weakness in the energy sector through an emphasis on companies with strong balance sheets and assets like Occidental Petroleum. Also, refiners Valero Energy and Phillips 66 benefited from reduced input costs, and the fund held underweighted exposure to the struggles of the largest integrated oil companies. Among information technology companies, consumer electronics giant Apple launched a number of new products that were well received by consumers worldwide, and networking equipment provider Cisco Systems benefited from its investments in cloud computing and other positive technology trends, as well as a more cautious approach to its businesses in the emerging markets. Selectively Positioned for Continued U.S. Economic Growth Despite ongoing turmoil in overseas markets, the U.S. economy has continued to grow. At the same time, equity valuations have become more attractive in the wake of recent market declines. Therefore, we believe that many value-oriented stocks are well positioned for the remainder of 2015 and beyond. However, in our judgment, selectivity is likely to be key to investment performance over the months ahead. We continue our focus on underlying company fundamentals and what we believe are attractive intrinsic values. The fund ended the reporting period with an overweighted position in the financials sector, where companies appear poised to benefit from strong balance sheets, rising trading volumes, and greater loan growth. We are starting to find opportunities in the telecom services sector. For example we believe AT&T has a very attractive dividend yield and valuation, while business momentum is starting to improve due to a solid U.S. economy and cost synergies from recent acquisitions. In contrast, we have identified limited opportunities for investment in the utilities sector. September 15, 2015 Please note the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Dow Jones U.S. Select Dividend Index is an unmanaged index which represents the country’s leading stocks by dividend yield. One hundred U.S. stocks are selected to the index by dividend yield, subject to screens for dividend-per-share growth rate, dividend payout ratio, and average daily dollar trading volume. Investors cannot invest directly in any index. The Funds 13 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 1 Year 5 Years 10 Years Class M shares –2.28 % 15.37 % 6.60 % Investor shares –2.64 % 15.04 % 6.31 % Dow Jones U.S. Select Dividend Index –0.66 % 15.06 % 5.98 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund's performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Income Stock Fund on 8/31/05 to a $10,000 investment made in the Dow Jones U.S. Select Dividend Index (the "Dow Jones Index") on that date.All dividends and capital gain distributions are reinvested. The fund's performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Dow Jones Index is an unmanaged index which represents the country’s leading stocks by dividend yield. Unlike a mutual fund, the Dow Jones Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 14 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Jeffrey M. Mortimer, Primary Portfolio Manager responsible for investment allocation decisions Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon Mid Cap Multi-Strategy Fund’s Class M shares produced a total return of 0.15%, and Investor shares returned -0.08%. 1 In comparison, the fund’s benchmark, the Russell Midcap ® Index, produced a total return of 0.02% for the reporting period. 2 The Russell Midcap Value Index and Russell Midcap Growth Index, the fund’s secondary benchmarks, and produced total returns of -2.54% and 2.46% respectively, for the same period. 3 Flat results from the Russell Midcap Index for the reporting period overall masked heightened volatility stemming from global economic concerns, including instability in Greece and China. The fund modestly outperformed its benchmark, mainly due to strong results from the Geneva Mid Cap Growth Strategy. The Fund’s Investment Approach The fund seeks capital appreciation.The fund pursues its goal by normally investing at least 80% of its net assets in equity securities of midcap companies.The fund considers midcap companies to be those companies with market capitalizations that are within the market capitalization range of companies comprising the Russell Midcap Index. Furthermore, the fund normally allocates assets across multiple investment strategies employed by the investment adviser and unaffiliated sub-investment advisers that invest primarily in equity securities issued by midcap companies. The investment adviser determines the investment strategies and sets target allocations and ranges.The fund is designed to provide exposure to various investment strategies and styles, including the Mid Cap Tax-Sensitive Core Strategy, Opportunistic Mid Cap Value Strategy, Mid Cap Growth Strategy, Boston Partners Mid Cap Value Strategy, and Geneva Mid Cap Growth Strategy, all as more particularly described in the fund’s prospectus. Global Economic Concerns Sparked Market Turmoil Midcap stocks fluctuated in response to changing economic conditions throughout the reporting period. After posting significant gains over the summer of 2014, U.S. equities began to decline in the midst of renewed concerns about global economic growth after the release of disappointing data in Europe. The downturn proved short lived, as ongoing domestic employment gains, better consumer confidence, and improved business sentiment prompted a quick recovery for U.S. stocks, and some broad domestic market indices climbed to record highs through the end of February 2015. Investors responded negatively in March to sluggish economic growth stemming from severe winter weather in parts of the U.S. and an appreciating U.S. dollar, which retail sales and dampened export activity, respectively. Indeed, U.S. GDP expanded at an anemic 0.6% annualized rate during the first quarter of 2015. The economic soft patch proved temporary, and stocks resumed their advance as the U.S. economy regained traction with a 3.7% annualized growth rate The Funds 15 DISCUSSION OF FUND PERFORMANCE (continued) for the second quarter. However, uncertainty regarding a debt crisis in Greece and slowing economic growth in China again sent U.S. stock prices lower over the summer. In mid-August, the Chinese central bank unexpectedly devalued the country’s currency, and stocks again lost value before partially recovering in the closing days of the reporting period. Underlying Strategies Produced Mixed Results The fund’s relative performance was bolstered during the reporting period by the Geneva Mid Cap Growth Strategy, which substantially outperformed midcap stock market averages on the strength of its growth-oriented approach to identifying companies with experienced management teams, strong earnings growth potential, low leverage, and sustainable competitive advantages. To a lesser degree, the fund achieved favorable relative results from the Boston Partners Mid CapValue Strategy, where a focus on higher quality companies was rewarded as market volatility intensified. On a more negative note, the Opportunistic Mid Cap Value Strategy hurt the fund’s relative performance over the reporting period, mainly due to a handful of disappointments among precious metals producers in the materials sector, as well as the impact of global economic stability on some holdings in the industrials sector. The fund’s other underlying strategies generally produced returns that were roughly in line with the benchmark. Early in the reporting period we reduced exposure to the Geneva Mid Cap Growth Strategy by 5% and allocated those proceeds to the Boston Company Mid Cap Growth Strategy. We implemented no other changes in the fund’s strategic allocations during the reporting period. Positioned for Continued U.S. Economic Growth We expect market volatility to persist over the near term, but we remain optimistic about the equity markets’ longer term prospects.The U.S. economy has continued to grow, inflation has remained low, aggressively accommodative monetary policies are at work in several international markets, and we believe equity valuations throughout the world have become more attractive. At the same time, we are closely monitoring interest rates, currency values, commodity prices, and other factors that could alter our generally constructive outlook, and we are prepared to change the fund’s allocations as circumstances warrant. September 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell Midcap ® Index is a widely accepted, unmanaged index of medium-cap stock market performance. Index return does not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC. – The Russell Midcap Value Index is an unmanaged index that measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap Growth Index is an unmanaged index that measures the performance of those companies among the 800 smallest companies in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.The Russell 1000 Index measures the performance of the largest 1,000 publicly traded U.S. companies. Index returns do not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 16 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 1 Year 5 Years 10 Years Class M shares 0.15 % 14.77 % 7.41 % Investor shares –0.08 % 14.46 % 7.14 % Russell Midcap Index 0.02 % 16.56 % 8.40 % Russell Midcap Value Index –2.54 % 15.96 % 7.93 % Russell Midcap Growth Index 2.46 % 17.13 % 8.66 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Mid Cap Multi-Strategy Fund on 8/31/05 to a $10,000 investment made in each of the (1) the Russell Midcap Index, (2) the Russell Midcap Value Index and (3) the Russell Midcap Growth Index on that date. All dividends and capital gain distributions are reinvested. The fund changed its investment strategy on August 20, 2012. Prior to that date, the fund generally had a single primary portfolio manager and investment strategy – selecting stocks of mid cap domestic companies through a disciplined investment process that combined computer modeling techniques, fundamental analysis and risk management. Different investment strategies may lead to different performance results.The fund’s performance for periods prior to August 20, 2012 reflects the fund’s investment strategy in effect prior to that date. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Russell Midcap Index is a widely accepted, unmanaged index of medium-cap stock market performance.The Russell Midcap Value Index is a widely accepted, unmanaged index of medium- cap stock market performance and measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values.The Russell Midcap Growth Index measures the performance of those companies among the 800 smallest companies in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.The Russell 1000 Index measures the performance of the largest 1,000 publicly traded U.S. companies. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 17 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Jeffrey M. Mortimer, Primary Portfolio Manager responsible for investment allocation decisions Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon Small Cap Multi-Strategy Fund’s Class M shares produced a total return of 1.33%, and Investor shares returned 1.13%.1 In comparison, the fund’s primary benchmark, the Russell 2000 Index, produced a total return of 0.03% for the same period. 2 The fund’s secondary benchmarks, the Russell 2000 Growth Index and the Russell 2000 Value Index, produced total returns of 5.11% and -4.95%, respectively, for the same period. 3 Flat results from the Russell 2000 Index for the reporting period overall masked heightened volatility stemming from global economic concerns, most notably instability in Greece and China.The fund outperformed its benchmark, mainly due to strong results from the Small Cap Growth Strategy and, to a lesser degree, the Opportunistic Small Cap Strategy. The Fund’s Investment Approach The fund seeks capital appreciation.The fund pursues its goal by normally investing at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities of small-cap companies. The fund currently considers small-cap companies to be those companies with market capitalizations that are equal to or less than the market capitalization of the largest company included in the Russell 2000 Index. Furthermore, the fund normally allocates assets across multiple investment strategies employed by the investment adviser that invest primarily in equity securities issued by small-cap companies. The investment adviser determines the invest ment strategies and sets target allocations and ranges.The fund is designed to provide exposure to various investment strategies and styles, including the Opportunistic Small Cap Strategy, Small Cap Value Strategy, and Small Cap Growth Strategy, all as more particularly described in the fund’s prospectus. Global Economic Concerns Sparked Market Turmoil Small-cap stocks fluctuated in response to changing economic conditions throughout the reporting period. After posting significant gains over the summer of 2014, U.S. equities began to decline in the midst of renewed concerns about global economic growth after the release of disappointing data in Europe. The downturn proved short lived, as ongoing domestic employment gains, better consumer confidence, and improved business sentiment prompted a quick U.S. market recovery, and some broad domestic market indices climbed to record highs through the end of February 2015. Investors responded negatively in March to sluggish economic growth stemming from severe winter weather in parts of the U.S. and an appreciating U.S. dollar, which dampened retail sales and export activity, respectively. Indeed, U.S. GDP expanded at an anemic 0.6% annualized rate during the first quarter of 2015.The economic soft patch proved temporary, and stocks resumed their advance as the U.S. economy regained traction with a 3.7% annualized growth rate for the second quarter. However, uncertainty regarding a debt crisis in Greece and slowing economic growth in China again sent U.S. stock prices lower over the summer. In mid-August, the Chinese central bank unexpectedly devalued the country’s currency, and stocks again lost value before partially recovering in the closing days of the reporting period. 18 Underlying Strategies Bolstered Fund Results The fund’s relative performance was supported during the reporting period by relatively strong results from all three of its underlying strategies, each one of which produced higher returns than its respective benchmark. The Small Cap Growth Strategy ranked as the top contributor to fund performance, as growth-oriented small-cap stocks substantially outperformed their more value-oriented counterparts. The Small Cap Growth Strategy particularly benefited from its research-intensive approach to identifying small companies with strong business and competitive positions, solid cash flows and balance sheets, high-quality management, and sustainably high growth rates. The Opportunistic Small Cap Strategy also fared relatively well, mainly due to the success of its security selection strategy in the energy, industrials, and financials sectors. Although the Small Cap Value Strategy produced higher returns than the Russell 2000 Value Index over the reporting period, it nonetheless lagged the broader Russell 2000 Index when value-oriented stocks fell out of favor among investors. We implemented no changes in the fund’s strategic allocations during the reporting period. Positioned for Continued U.S. Economic Growth We expect market volatility to persist over the near term, but we remain optimistic about the equity markets’ longer term prospects. The U.S. economy has continued to grow, inflation has remained low, aggressively accommodative monetary policies are at work in several international markets, and equity valuations throughout the world have become more attractive.At the same time, we are closely monitoring more interest rates, currency values, commodity prices, and other factors that could alter our generally constructive outlook, and we are prepared to adjust the fund’s allocations as circumstances warrant. September 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 ® Index is an unmanaged index of small-cap stock market performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization.The index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. 3 The Russell 2000 Growth Index is an unmanaged index that measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund.The Russell 2000 Value Index is an unmanaged index that measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Funds 19 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 1 Year 5 Years 10 Years Class M shares 1.33 % 14.97 % 5.52 % Investor shares 1.13 % 14.68 % 5.32 % Russell 2000 Index 0.03 % 15.55 % 7.12 % Russell 2000 Value Index –4.95 % 13.23 % 5.70 % Russell 2000 Growth Index 5.11 % 17.83 % 8.46 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Small Cap Multi-Strategy Fund on 8/31/05 to a $10,000 investment made in each of the (1) the Russell 2000 Index, (2) the Russell 2000 Value Index and (3) the Russell 2000 Growth Index on that date.All dividends and capital gain distributions are reinvested. The fund changed its investment strategy on August 20, 2012. Prior to that date, the fund generally had a single primary portfolio manager and investment strategy – selecting stocks of small cap domestic companies through a disciplined investment process that combined computer modeling techniques, fundamental analysis and risk management. Different investment strategies may lead to different performance results.The fund’s performance for periods prior to August 20, 2012 reflects the fund’s investment strategy in effect prior to that date. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Russell 2000 Index is an unmanaged index and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2000 Value Index is an unmanaged index which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values.The Russell 2000 Growth Index is an unmanaged index which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 20 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Irene O’Neill, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon Focused Equity Opportunities Fund’s Class M shares produced a total return of -3.82%, and Investor shares returned -4.05%. 1 In comparison, the Standard & Poor’s 500 Composite Stock Price Index ® (“S&P 500 Index ® ”), the fund’s benchmark, produced a 0.48% total return for the reporting period. 2 Moderate stock market gains over much of the reporting period were balanced by subsequent declines triggered by global economic concerns. The fund lagged its benchmark, mainly due to shortfalls in the energy, industrials, and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities.We begin with a top-down assessment of broad economic, political, and social trends. We strive to determine those sectors and industries most likely to benefit from identified trends, focusing on sectors we believe present the most attractive growth outlook. Within those sectors and industries, we then employ a bottom-up, fundamental approach to find individual companies with: Unrecognized or underestimated earnings power Sustainable revenue and cash flow Positive operational or financial catalysts Attractive valuation based on growth prospects Strong or improving financial conditions Finally, we select for investment the 25 to 30 best opportunities from the companies meeting these criteria. Global Economic Concerns Sparked Market Turmoil The reporting period began in the midst of a market downturn, but U.S. employment gains, better consumer confidence, and improved business sentiment prompted a quick market recovery. Consequently, some broad market indices climbed to record highs through the end of February 2015. Investors responded negatively in March to sluggish economic growth stemming from severe winter weather in parts of the U.S. and an appreciating U.S. dollar. However, the U.S. economy regained traction in the spring, and stocks resumed their advance until uncertainty regarding a debt crisis in Greece and slowing economic growth in China again sent U.S. stock prices lower over the summer. Fund Holdings Produced Mixed Results The fund fared relatively well over most of the reporting period, but market turbulence in the final weeks of August caused it to trail the S&P 500 Index for the reporting period overall. Shortfalls were especially severe in the energy sector, where land driller Nabors Industries saw rig demand plummet in North America, and Marathon Oil was hurt when investors began to question the company’s ability to maintain its dividend in the weak oil pricing environment. Oil services provider Halliburton and exploration-and-production company Southwestern Energy lost value after investors responded skeptically to new acquisitions that would increase their debt loads. The Funds 21 DISCUSSION OF FUND PERFORMANCE (continued) In the industrials sector, companies with exposure to falling commodities prices and economic slowdowns in the emerging markets weighed on the fund’s relative performance. Engineering firm Dover struggled with weakness in its oil field equipment unit, heavy equipment maker Caterpillar saw waning demand for mining machines, and power management company Eaton struggled to deliver expected synergies from an acquisition. Among consumer discretionary companies, temperature regulation systems manufacturer Johnson Controls was hurt by a construction slowdown in China, and motorcycle producer Harley-Davidson encountered competitive pressures due to the appreciating U.S. dollar. The fund’s relative performance also was constrained by lack of exposure to Internet retailer Amazon.com. The fund’s stock selection strategy fared better in the information technology sector, where Avago Technologies benefited from strong sales of smartphones containing its microchips. Cybersecurity specialist Palo Alto Networks gained value amid rising demand for enterprise network security solutions. Cloud computing specialists ServiceNow and salesforce.com advanced amid rising demand for decentralized storage of applications and data. In the financials sector, securities exchanges operator Intercontinental Exchange posted strong earnings stemming from higher trading volumes, insurance provider Hartford Financial Services Group advanced amid takeover speculation and reported good underwriting results, and Bank of America climbed on the heels of a successful restructuring. Among individual stocks, retailer Lowe’s benefited from higher consumer spending on home improvement projects. Selectively Positioned for Continued U.S. Economic Growth We expect market volatility to persist over the near term, but we remain optimistic about the market’s longer term prospects.The U.S. economy has continued to grow, aggressively accommodative monetary policies are at work in several international markets, and equity valuations have become more attractive. However, in our judgment, selectivity is likely to be key to investment performance over the months ahead. We have continued to focus on companies that appear to have catalysts for gains, including those engaged in restructurings, mergers-and-acquisitions activity, and stock buybacks. We also have increased the fund’s emphasis on U.S.-centric businesses, and we have reduced its holdings of companies with significant exposure to the emerging markets. In our view, these are prudent strategies as we navigate the potential opportunities amid we believe of prevailing market uncertainty. September 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is non-diversified, which means that a relatively high percentage of the fund’s assets may be invested in a limited number of issuers.Therefore, the fund’s performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political, or regulatory occurrence than a diversified fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 22 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 Inception From Date 1 Year 5 Years Inception Class M shares 9/30/09 –3.82 % 14.04 % 11.92 % Investor shares 9/30/09 –4.05 % 13.76 % 11.65 % Standard & Poor’s 500 Composite Stock Price Index 9/30/09 0.48 % 15.86 % 13.47 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Focused Equity Opportunities Fund on 9/30/09 (inception date) to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index “) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 23 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Jeffrey M. Mortimer, Primary Portfolio Manager responsible for investment allocation decisions Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon Small/Mid Cap Multi-Strategy Fund’s Class M shares produced a total return of 1.71%, and Investor shares returned 1.48%. 1 In comparison, the Russell 2500 TM Index, the fund’s benchmark, produced a total return of -0.32% for the same period. 2 The Russell 2500 Growth Index and Russell 2500 Value Index, the fund’s secondary benchmarks, produced total returns of 4.53% and -4.77%, respectively, for the same period. 3 Roughly flat results from the Russell 2500 Index for the reporting period overall masked heightened volatility stemming from global economic concerns, most notably instability in Greece and China. Strong relative results from all three of the fund’s underlying strategies enabled it to produce higher returns than its benchmark. The Fund’s Investment Approach The fund seeks capital appreciation.The fund pursues its goal by normally investing at least 80% of its net assets in equity securities of small- and midcap companies. The fund currently considers small- and midcap companies to be those companies with total market capitalizations that are within the market capitalization range of the smallest company included in the Russell 2000 Index and the largest company included in the Russell Midcap Index. The fund normally allocates assets across multiple investment strategies employed by the investment adviser that invest primarily in equity securities issued by small- and midcap companies. The investment adviser determines the investment strategies and sets target allocations and ranges.The fund is designed to provide exposure to var ious investment strategies and styles, including the Opportunistic Small/Mid Cap Strategy, the Small/Mid Cap Value Strategy, and the Small/Mid Cap Growth Strategy, all as more particularly described in the fund’s prospectus. Global Economic Concerns Sparked Market Turmoil Small- and midcap stocks encountered heightened market volatility throughout the reporting period and fluctuated in response to changing economic conditions throughout the reporting period. After posting significant gains over the summer of 2014, U.S. equities began to decline in the midst of renewed concerns about domestic and global economic growth triggered by the release of disappointing data in Europe. The downturn proved short lived, as ongoing U.S. employment gains, better consumer confidence, and improved business sentiment prompted a quick market recovery, and some broad domestic market indices climbed to record highs through the end of February 2015. Investors responded negatively in March to sluggish domestic economic growth stemming from severe winter weather in parts of the U.S. and an appreciating U.S. dollar, which dampened retail sales and export activity, respectively. Indeed, U.S. GDP expanded at an anemic 0.6% annualized rate during the first quarter of 2015.The economic soft patch proved temporary, and stocks resumed their advance as the U.S. economy regained traction with a 3.7% annualized growth rate for the second quarter. However, uncertainty regarding a debt crisis in Greece and slowing economic growth in China again sent U.S. stock prices lower over the summer. In mid-August, the Chinese central bank unexpectedly devalued the country’s currency, and stocks again lost value before partially recovering in the closing days of the reporting period. 24 Underlying Strategies Bolstered Fund Results The fund’s relative performance was supported during the reporting period by relatively strong results from all three of its underlying strategies, each one of which produced higher returns than its respective bench-mark.The Small/Mid CapValue Strategy ranked as the top contributor to fund performance despite the substantial underperformance of value-oriented stocks generally compared to their more growth-oriented counterparts. The Small/Mid Cap Value Strategy particularly benefited from its research-intensive approach to identifying small- and midsize companies that are undervalued relative to expected business growth and have the presence of a catalyst such as a corporate restructuring, change of management, or spin-off that can trigger a near-term or mid-term price increase. The fund’s other underlying strategies also fared well, but to a lesser degree. The Opportunistic Small/Mid Cap Strategy and the Small/Mid Cap Growth Strategy produced higher returns than the Russell 2500 Index over the reporting period on the strength of their bottom-up security selection processes. We implemented no changes in the fund’s strategic allocations during the reporting period. Positioned for Continued U.S. Economic Growth We expect market volatility to persist over the near term, but we remain optimistic about the equity markets’ longer term prospects. The U.S. economy has continued to grow, inflation has remained low, aggressively accommodative monetary policies are at work in several international markets, and we believe equity valuations throughout the world have become more attractive.At the same time, we are closely monitoring interest rates, currency values, commodity prices, and other factors that could alter our generally constructive outlook, and we are prepared to adjust the fund’s allocations as circumstances warrant. September 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. Part of the fund’s recent performance is attributable to positive returns from its initial public offering (IPO) investments.There can be no guarantee that IPOs will have or continue to have a positive effect on fund performance. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2500™ Index is a widely accepted, unmanaged index, which measure the performance of small to mid-cap U.S. stocks. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC. – The Russell 2500 Value Index is an unmanaged index that measures the performance of those Russell 2500 companies with lower price-to-book ratios and lower forecasted growth values.The Russell 2500 Growth Index is an unmanaged index that measures the performance of those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. Index returns do not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Funds 25 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 Inception From Date 1 Year 5 Years Inception Class M shares 9/30/09 1.71 % 11.88 % 11.67 % Investor shares 9/30/09 1.48 % 11.59 % 11.37 % Russell 2500 Index 9/30/09 –0.32 % 16.22 % 14.30 % Russell 2500 Value Index 9/30/09 –4.77 % 14.42 % 12.89 % Russell 2500 Growth Index 9/30/09 4.53 % 18.12 % 15.80 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Small/Mid Cap Multi-Strategy Fund on 9/30/09 (inception date) to a $10,000 investment made in each of (1) the Russell 2500 Index, (2) the Russell 2500 Value Index and (3) the Russell 2500 Growth Index on that date.All dividends and capital gain distributions are reinvested. On April 28, 2014, the fund changed its name from BNY Mellon Small/Mid Cap Fund to BNY Mellon Small/Mid Cap Multi-Strategy Fund and the fund’s investment strategy changed. From August 20, 2012 through April 27, 2014, the investment adviser selected securities for the fund using a disciplined investment process that combined quantitative modeling techniques, fundamental analysis and risk management. Prior to August 20, 2012, the investment adviser selected securities for the fund using proprietary computer models, along with fundamental analysis to identify and rank stocks within industries or sectors, based on several characteristics, including value, growth and financial profile. Different investment strategies may lead to different performance results.The fund’s performance for the period August 20, 2012 through April 27, 2014 and for the periods prior to August 20, 2012 reflects the fund’s investment strategy in effect during those periods. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Russell 2500 Index is an unmanaged index designed to track the performance of small- to mid-cap U.S. stocks.The Russell 2500 Value Index is an unmanaged index which measures the performance of those Russell 2500 companies with lower price-to-book ratios and lower forecasted growth values.The Russell 2500 Growth Index is an unmanaged index which measures the performance of those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 26 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Sean P. Fitzgibbon and Mark A. Bogar, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon International Fund’s Class M shares produced a total return of -7.68%, and Investor shares returned -7.88%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of -7.47% for the same period. 2 Developed equity markets lost ground during the reporting period amid heightened volatility stemming from various global economic developments. The fund performed roughly in line with its benchmark, as relatively strong returns in the United Kingdom, France, and Israel were balanced by shortfalls among a handful of individual holdings. The Fund’s Investment Approach The fund seeks long-term capital growth. To pursue this goal, the fund normally invests at least 65% of its total assets in equity securities of foreign issuers. Until August 6, 2015, the fund allocated its assets between a core investment style and a value investment style at the discretion of the investment adviser. Effective August 6, 2015, the fund’s investment adviser implemented a change to the fund’s investment strategy to provide that the fund allocate all of its assets to the core investment style and eliminate the portion of the fund’s assets allocated to the value investment style in its entirety. The stocks purchased may have value and/or growth characteristics.The portfolio managers employ a “bottom-up” investment approach, which emphasizes individual stock selection. The stock selection process is designed to produce a diversified portfolio that, relative to the MSCI EAFE Index, has a below-average price/earnings ratio and an above-average earnings growth trend. International Equities Declined amid Volatility During the first nine months of the reporting period, positive economic developments, such as interest-rate cuts from central banks, generally enabled markets to recover from bouts of volatility sparked by more negative developments, such as a steep drop in oil prices. As a result, despite a series of sharp retreats and advances, by early June 2015 the fund’s benchmark stood at virtually the same level at which it began the reporting period. In late June and early July, however, stock prices fell again over renewed concerns about slowing Chinese economic growth, an important driver of global economic activity. Those concerns were exacerbated when the Chinese central bank devalued the country’s currency in August, precipitating further declines in international stocks and energy and commodity prices. International investment results for U.S. residents were further undermined by a strengthening U.S. dollar against most other currencies. Allocations and Stock Selections Bolstered Returns Although the fund’s negative returns reflected the challenging environment for international stocks, the fund benefited from several allocation decisions and individ- The Funds 27 DISCUSSION OF FUND PERFORMANCE (continued) ual stock selections. Underweighted exposure to hard-hit energy and materials stocks in the United Kingdom bolstered the fund’s relative results, as did investments in better-performing companies such as integrated oil and gas giant BP and biopharmaceutical developer Shire . Overweighted exposure to the relatively robust French market enhanced the fund’s relative performance, as did aerospace and defense companies Thales and Safran, and financial technology services provider Cap Gemini. In Israel, generic drug maker Teva Pharmaceutical Industries advanced after the company offered to acquire a competitor’s generic drug division. Other leading holdings included Japan’s Nippon Express and East Japan Railway; Swiss staffing services provider Adecco; and Irish packing container manufacturer Smurfit Kappa and building materials producer CRH . Returns further benefited from our decision to allocate relatively few assets to the commodity focused Australian market. On a more negative note, a few individual holdings detracted from the fund’s relative performance. Notably weak performers included German-based Commerzbank, Macao casino operator SJM Holdings , Japan’s Isuzu Motors , and British financials HSBC Holdings and Standard Chartered . The fund’s lack of exposure to relatively strong German health care and telecommunications stocks further dampened returns. Our Outlook Remains Constructive We believe that quantitative easing programs and positive economic trends in some areas have set the stage for international markets to rebound from their recent losses. As of the end of the reporting period, we have positioned the fund to benefit by taking advantage of what we believe are attractive entry points for fundamentally strong companies based in Switzerland, Spain, Singapore, and Israel. In contrast, we have trimmed the fund’s exposure to the Hong Kong, Australian, and German markets. September 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 28 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 1 Year 5 Years 10 Years Class M shares –7.68 % 6.82 % 2.90 % Investor shares –7.88 % 6.53 % 2.65 % Morgan Stanley Capital International Europe, Australasia, Far East Index –7.47 % 7.05 % 3.96 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon International Fund on 8/31/05 to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 29 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by D. Kirk Henry, Sean P. Fitzgibbon, and Jay Malikowski, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon Emerging Markets Fund’s Class M shares produced a total return of -26.28%, and Investor shares returned -26.49%. 1 This compares with a -22.95% total return produced by the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), the fund’s benchmark, for the same period. 2 Emerging-markets equities fell sharply amid volatile trading in response to a variety of economic and geopolitical concerns. The fund underperformed its benchmark, largely due to overweighted exposure to Brazil and disappointing security selections in South Korea. The Fund’s Investment Approach The fund seeks long-term capital growth. To pursue its goal, the fund invests at least 80% of its assets in equity securities of companies organized, or with a majority of assets or operations, in countries considered to be emerging markets. Until August 6, 2015, the fund allocated its assets between a core investment style and a value investment style at the discretion of the investment adviser. Effective August 6, 2015, the fund’s investment adviser implemented a change to the fund’s investment strategy to provide that the fund allocate all of its assets to the core investment style and eliminate the portion of the fund’s assets allocated to the value investment style in its entirety The stocks purchased may have value and/or growth char-acteristics.The portfolio managers employs a “bottom-up” investment approach, which emphasizes individual stock selection. The stock selection process is designed to pro duce a diversified portfolio that, relative to the MSCI EM Index, has a below-average price/earnings ratio and an above-average earnings growth trend. Global Economic Trends Undermined Emerging Markets Emerging market equities proved highly volatile during the reporting period, with the MSCI EM Index rising and falling several times before settling sharply lower after the Chinese central bank devalued the country’s currency in August, exacerbating fears regarding slowing Chinese economic growth. Declining prices of petroleum and other commodities proved particularly harmful to stock prices in materials-producing nations. Geopolitical developments caused further market deterioration in countries such as Russia, which saw Western sanctions imposed in response to its involvement with conflict in Ukraine; and in Brazil, where recent elections dashed investors’ hopes for a more business-friendly national government and high-profile scandals have undermined investor sentiment. Furthermore, most emerging market currencies weakened significantly against the U.S. dollar, putting added pressure on the value of foreign currency-denominated investments for U.S. residents. Brazilian and South Korean Holdings Detracted From Performance The fund’s relatively heavy exposure to the Brazilian market significantly undermined the fund’s relative performance. Notably weak holdings included toll road operator Arteris , regional airline Gol Linhas Aéreas Inteligentes , and basic materials producers Vale and Gerdau . Relative results also suffered due to security selection shortfalls in South Korea, including retailer E-Mart and beverage distributor HiteJinro , as well as banks Hana Financial Group and DGB Financial Group. 30 On a more positive note, the fund’s relative results benefited from underweighted exposure to some particularly weak markets, including Mexico and Malaysia, as well as modestly overweighted exposure to the comparatively strong Thai market, where telecommunications holdings such as Jasmine broadband Internet Infrastructure Fund and Advanced Info Service enhanced the fund’s performance. Other notable outperformers included discount retailer Wal-Mart de Mexico, Chinese petrochemical producer China Petroleum and Chemical, Korean utility Korea Electric Power, and Polish utility Energa . In Turkey, good returns from oil refiner Tupras helped to compensate for disappointing results from Halkbank . Working through Emerging Market Weakness Despite continuing macroeconomic challenges currently confronting emerging market equities, we believe the asset class has long-term potential. In our analysis, structural reforms in countries such as India and Indonesia, stimulative fiscal developments in China, and low stock and currency valuations are improving the environment for equity performance. In addition, emerging markets have often responded positively at times of rising U.S. interest rates, a development expected sometime in the next few months. As of the end of the reporting period, we have positioned the fund to benefit from a snapback in emerging market stock prices, investing a larger proportion of fund assets in Russia and South Africa while trimming exposure to South Korea, India, and Brazil. September 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards.These risks are enhanced in emerging markets countries. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets Index is a market capitalization- weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America, and the Pacific Basin. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Funds 31 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 1 Year 5 Years 10 Years Class M shares –26.28 % –2.79 % 3.81 % Investor shares –26.49 % –3.04 % 3.55 % Morgan Stanley Capital International Emerging Markets Index –22.95 % –0.92 % 5.52 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Emerging Markets Fund on 8/31/05 to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America and the Pacific Basin.The Index excludes closed markets and those shares in otherwise free markets that are not purchasable by foreigners.The Index includes gross dividends reinvested and, unlike a mutual fund, does not take into account charges, fees and other expenses.These factors can contribute to the Index potentially outperforming the fund. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 32 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Thomas J. Durante, Richard A. Brown, and Karen Q.Wong, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon International Appreciation Fund’s Class M shares produced a total return of -7.14%, and Investor shares returned -7.32%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of -7.47% for the same period. 2 Developed equity markets lost ground during the reporting period amid heightened volatility stemming from various global economic developments. The fund mildly outperformed its benchmark due to pricing disparities between the stocks of the companies comprising the MSCI EAFE Index and the related Depository Receipts (DRs) in which the fund invests. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities, including DRs, common stocks, preferred stocks, convertible securities, equity securities in foreign investment funds, or trusts and other equity investments. The fund invests primarily in DRs representing the local shares of non-U.S. companies, in particular, American Depositary Receipts (ADRs). In selecting securities, we screen the MSCI EAFE Index universe of approximately 1,000 issuers for the availability of issuers with a DR facility.The investment adviser then uses a proprietary mathematical algorithm to reflect the characteristics of the developed markets that takes into consideration risk characteristics, including country weights and sector weights within each country.As a result of this process, we expect to hold ADRs representing 200 to 300 foreign issuers.The fund’s country allocation is expected to be within 5% of that of the MSCI EAFE Index, and under normal circumstances, the fund will invest in at least 10 different countries. The fund generally will not invest in securities from developing countries because they are not included in the MSCI EAFE Index. International Equities Declined Amid Volatility International equity markets encountered heightened volatility during the reporting period in response to shifting economic trends. The MSCI EAFE Index dropped sharply between early September and mid-October 2014 before recovering much of that ground in November. Markets again declined in December 2014 and early January 2015 in the midst of plummeting energy prices. A subsequent recovery through the spring of 2015 was supported by quantitative easing from central banks in Europe and Japan. Consequently, at the beginning of June 2015, the MSCI EAFE Index stood at virtually the same level at which it began the reporting period. In late June and early July, international stocks fell again amid controversy surrounding relief for the Greek debt crisis. Stocks throughout the world also came under pressure after a plunging Chinese stock market sparked renewed concerns about the world’s second largest economy. Those worries were exacerbated when the Chinese central bank devaluated the country’s currency in August, precipitating additional declines in international stocks and commodity prices. The Funds 33 DISCUSSION OF FUND PERFORMANCE (continued) Finally, returns from foreign investments for U.S. residents were substantially dampened by an appreciating U.S. dollar against most other currencies. Commodity-Oriented Investments Led Market’s Decline Much of the overseas market’s weakness during the reporting period was concentrated in sectors and countries with heavy exposure to natural resources producers. The energy sector was hit especially hard when oil prices plummeted in response to a glut of supply from hydraulic fracturing sites in North America and Russia’s attempts to offset economic sanctions through increased drilling. Meanwhile, demand for fuel remained subdued in the weak global economy. The materials sector was hurt by waning demand for industrial commodities in China and other emerging markets. The utilities sector also suffered declines, mainly due to challenges experienced by European electricity producers during an ongoing shift away from nuclear power. On a more positive note, consumer-oriented companies fared relatively well over the reporting period. Beverage producers benefited from industry consolidation in Europe, and travel companies also gained value. In the health care sector, aging populations in Europe and Japan and wealth generation in the emerging markets led to greater demand for medical products and services. Intensifying mergers-and-acquisitions activity and favorable legislation in some Markets also supported gains among health care companies. From a country perspective, the top performing markets for the reporting period included Israel, where drug companies advanced, and Japan, where banks fared well and a weaker yen boosted exports from automobile manufacturers. In contrast, Australia struggled due to its reliance on exports of natural resources to the emerging markets. At times during the reporting period, we employed futures contracts to manage the fund’s cash flows. Fully Invested in International Stocks We remain optimistic regarding the prospects for international stocks in light of ongoing monetary stimulus efforts and what we believe are more attractive valuations in the wake of recent market declines.As always, we continue to monitor the factors considered by the fund’s investment model in light of current market conditions. September 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 34 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 1 Year 5 Years 10 Years Class M shares –7.14 % 6.59 % 3.36 % Investor shares –7.32 % 6.34 % 3.11 % Morgan Stanley Capital International Europe, Australasia, Far East Index –7.47 % 7.05 % 3.96 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon International Appreciation Fund on 8/31/05 to a $10,000 investment made in the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. As of the close of business on September 12, 2008, substantially all of the assets of another investment company advised by an affiliate of the fund’s investment adviser, BNY Hamilton International Equity Fund (the “predecessor fund”), a series of BNY Hamilton Funds, Inc., were transferred to BNY Mellon International Appreciation Fund in a tax-free reorganization and the fund commenced operations.The performance figures for the fund’s Class M shares represent the performance of the predecessor fund’s Institutional shares prior to the commencement of operations for BNY Mellon International Appreciation Fund and the performance of BNY Mellon International Appreciation Fund’s Class M shares thereafter.The performance figures for Investor shares represent the performance of the predecessor fund’s Class A shares prior to the commencement of operations for BNY Mellon International Appreciation Fund and the performance of BNY Mellon International Appreciation Fund’s Investor shares thereafter. Investor shares are subject to a Shareholder Services Plan. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 35 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by C. Wesley Boggs, William S. Cazalet, CAIA, Ronald Gala, CFA, and Peter D. Goslin, CFA, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon International Equity Income Fund’s Class M shares produced a total return of -16.51%, and Investor shares returned -16.77%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International All Country World Index Ex-U.S. (MSCI ACWI Ex-US Index), provided a total return of -12.35% for the same period. 2 International equity markets lost ground during the reporting period amid heightened volatility stemming from various global economic developments. The fund lagged its benchmark, mainly due to security selection shortfalls in the financials and health care sectors. The Fund’s Investment Approach The fund seeks total return consisting of capital appreciation and income.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities. The fund focuses on dividend-paying stocks of foreign companies, including those in developed and emerging-market countries. The fund may invest in the stocks of companies of any market capitalization. We select stocks through a disciplined investment process using proprietary quantitative computer models that analyze a diverse set of characteristics to identify and rank stocks according to earnings quality. Based on this analysis, we generally select from the higher ranked dividend-paying securities those stocks that we believe will continue to pay above-average dividends. We seek to overweight higher dividend-paying stocks, while main taining country and sector weights generally similar to those of the MSCI ACWI Ex-US Index. International Equities Declined amid Volatility Shifting economic trends sparked heightened volatility in international equity markets during the reporting period. Broad measures of international stock market performance dropped sharply between early September and mid-October 2014 before recovering much of that ground in November. Markets again declined in December 2014 and early January 2015 in the midst of plummeting energy prices. A subsequent recovery through the spring of 2015 was supported by quantitative easing from central banks in Europe and Japan. In late June and early July, international stocks fell again amid controversy surrounding relief for the Greek debt crisis. Stocks throughout the world also came under pressure after a plunging Chinese stock market sparked renewed concerns about slower-than-expected growth in the world’s second-largest economy. Those worries were exacerbated when China’s central bank devaluated its currency in August, precipitating additional declines in international stocks and commodity prices. Finally, returns for U.S. residents were substantially dampened by an appreciating U.S. dollar against most other currencies. Dividend Payers Trailed Market Averages Dividend-paying stocks generally underperformed broader market averages during the reporting period despite historically low rates from sovereign bonds. A number of formerly high yielding companies reduced or suspended their dividends in response to falling commodity prices and other worrisome developments that undercut their earnings. The energy sector was hit particularly hard during the reporting period, including fund holdings such as Norwegian offshore driller Seadrill , which missed earn- 36 ings targets due to falling oil prices and rising competitive pressures. In the financials sector, disappointments included Insurance Australia Group , which reported narrower profit margins and issued a reduced revenue forecast stemming, in part, from a depreciating Australian dollar. Spanish financial institution Banco Santander lost value when it issued new shares in order to raise capital for reserves. Better results from Japan’s Aozora Bank, which raised its dividend payment and net income forecast, were not enough to fully offset weakness in the fund’s other financial holdings. From a country perspective, the fund’s overweighted position in Australia and underweighted exposure to Japan proved counterproductive. Australia struggled with heavy reliance on commodities exported to the emerging markets, while Japanese exporters benefited from a weaker yen versus other major currencies. The fund achieved better results in the telecommunications services sector, where German television broadcaster ProSieBensat 1 Media reported better-than-expected quarterly earnings.The fund also added value in the industrials sector, including strong results from Spanish transportation infrastructure developer Ferrovial, which has accumulated an ample order backlog. The United Kingdom ranked among the fund’s better performing markets. Focusing on Quality, Value, Growth, and Dividends Although our quantitative investment process typically does not directly consider macroeconomic factors, it is worth noting that, despite the current market turmoil in China, developed international countries may be poised for recovery in response to aggressively accommodative monetary policies. As of the end of the reporting period, our models have continued to identify opportunities with what we believe are attractive valuations, improving growth fundamentals, and competitive dividend yields in the developed and emerging markets. We have found a number of stocks meeting our criteria in the telecommunications services and utilities sectors, but relatively few among information technology, health care, and materials companies. The fund ended the reporting period with overweighted exposure to the United Kingdom and Australia, but a scarcity of higher yielding stocks resulted in relatively light positions in Japan and the emerging markets. September 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The MSCI ACWI Ex- US Index captures large and midcap representation across 22 of 23 Developed Markets (DM) countries (excluding the US) and 23 Emerging Markets (EM) countries. Investors cannot invest directly in any index. The Funds 37 FUND PERFORMANCE Actual Aggregate Total Returns as of 8/31/15 Inception From Date 1 Year Inception Class M shares 12/15/11 –16.51 % 2.68 % Investor shares 12/15/11 –16.77 % 2.37 % Morgan Stanley Capital International All Country World Index Ex-U.S. 11/30/11 –12.35 % 5.60 % †† † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon International Equity Income Fund on 12/15/11 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International All Country World Index Ex-U.S. (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index captures large and mid cap representation across 23 of 24 Developed Markets (DM) countries (excluding the U.S.) and 21 Emerging Markets (EM) countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. †† For comparative purposes, the value of the Index on 11/30/11 is used as the beginning value on 12/15/11. 38 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Jeffrey M. Mortimer, Primary Portfolio Manager, responsible for investment allocation decisions Fund and Market Performance Overview For the 12-month period ended August 31, 2015, BNY Mellon Asset Allocation Fund’s Class M shares produced a total return of -2.39%, and Investor shares returned -2.62%. 1 In comparison, the fund’s benchmark, the Morningstar Moderate Target Risk Index (the “Morningstar Index”), produced a total return of -3.66%. 2 Global financial markets encountered heightened volatility during the reporting period amid shifting global economic sentiment. The fund outperformed its benchmark, in part due to an overweighted allocation to large-cap U.S. stocks. The Fund’s Investment Approach The fund seeks long-term growth of principal in conjunction with current income.The fund may invest in both individual securities and other investment companies, including other BNY Mellon funds, funds in the Dreyfus Family of Funds and unaffiliated open-end funds, closed-end funds, and exchange-traded funds (collectively, the “underlying funds”). To pursue its goal, the fund may allocate its assets, directly in individual equity and debt securities and/or through investment in the underlying funds, to gain investment exposure to the following asset classes: Large Cap Equities, Small Cap and Mid Cap Equities, Developed International and Global Equities, Emerging Market Equities, Investment Grade Bonds, High Yield Bonds, Emerging Markets Debt, Diversifying Strategies, and Money Market Instruments. Further information about the fund’s investment strategy and process and the underlying funds is described in the fund’s prospectus. Global Economic Concerns Sparked Market Turmoil The reporting period began in the midst of a U.S. stock market downturn triggered by the release of disappointing global economic data, but domestic employment gains, better consumer confidence, and improved business sentiment prompted a quick market recovery. Consequently, some broad U.S. market indices climbed to record highs through the end of February 2015. Investors responded negatively in March to sluggish domestic economic growth stemming from severe winter weather in parts of the U.S. and an appreciating U.S. dollar. The U.S. economy regained traction in the spring, and stocks resumed their advance until a debt crisis in Greece and slowing economic growth in China again sent domestic stock prices lower over the summer. In the U.S. bond market, long-term interest rates fluctuated as investors reacted to global economic developments and shifting expectations regarding higher short-term interest rates in the United States. Nonetheless, U.S. bonds generally produced higher returns than U.S. stocks for the reporting period overall. In contrast, an appreciating U.S. dollar against most other currencies substantially undermined international investment returns for U.S. residents. In addition, stocks in the emerging markets lost considerable value amid declining commodity prices and slowing economic growth in China. Allocation Strategy Bolstered Fund Results The fund’s relative performance was buoyed during the reporting period by its allocation strategy. Overweighted exposure to large-cap U.S. stocks enabled the fund to participate more fully in their mildly positive absolute returns, and relatively light The Funds 39 DISCUSSION OF FUND PERFORMANCE (continued) positions in emerging-market stocks and bonds sheltered the fund from the full brunt of the weakness in those asset classes.Among U.S. bonds, we eliminated the fund’s exposure to inflation-adjusted securities, which lagged their nominal counterparts in the low inflation environment. We increased the fund’s positions in alternative investments such as managed futures, which helped the fund’s relative performance in light of heightened market volatility. The fund’s underlying strategies produced mixed results, and no single investment manager drove the fund’s overall performance.Top performers for the reporting period included Dreyfus Select Managers Small Cap Growth Fund, Dreyfus Research Growth Fund, the BNY Mellon Small/Mid Cap Multi-Strategy Fund, and one of the unaffiliated funds in the Diversifying Strategies asset class. The most notable laggards included Dreyfus Emerging Markets Debt Local Currency Fund, BNY Mellon Emerging Markets Fund, BNY Mellon International Fund, and an unaffiliated investment company in the Emerging Markets Debt asset class. Positioned for Continued Economic Growth We expect market volatility to persist over the near term due to uncertainty regarding economic conditions in overseas markets and the timing of short-term rate hikes in the United States, but we remain optimistic about the U.S. and global financial markets’ longer term prospects. The U.S. economy has continued to grow, inflation has remained low, aggressively accommodative monetary policies are setting the stage for recoveries in several international markets, and equity valuations have become more attractive. Therefore, we have maintained a generally constructive investment posture, including an emphasis on large-cap U.S. stocks as well as small- and midcap stocks in the United States and developed international markets. In contrast, the fund held relatively light exposure as of the reporting period’s end to emerging-market equities, emerging-market debt, and U.S. high yield bonds. Of course, we are closely monitoring various factors that could alter our outlook, and we are prepared to adjust the fund’s allocations as circumstances warrant. September 15, 2015 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bonds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s returns reflect the absorption of certain fund expenses by the fund’s investment adviser pursuant to an agreement in effect through December 31, 2015, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: BLOOMBERG. L.P. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Morningstar Moderate Target Risk Index is an unmanaged index of global equities, bonds, and traditional inflation hedges such as commodities and Treasury Inflation Protected Securities (TIPS). 40 FUND PERFORMANCE Average Annual Total Returns as of 8/31/15 1 Year 5 Years 10 Years Class M shares –2.39 % 7.58 % 5.25 % Investor shares –2.62 % 7.31 % 4.98 % Morningstar Moderate Target Risk Index –3.66 % 8.23 % 5.89 % † Source: Morningstar Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Asset Allocation Fund on 8/31/05 to a $10,000 investment made in the Morningstar Moderate Target Risk Index (the “Morningstar Index”) on that date.All dividends and capital gain distributions are reinvested. The fund changed its investment strategy on September 15, 2011. Prior to that date, the fund invested in individual securities and BNY Mellon funds only and its target allocation was 60% of its assets invested in equity securities (directly and through underlying funds) and 40% of its assets invested in bonds and money market instruments (directly), with a range of 15% above or below such target amount. Different investment strategies may lead to different performance results.The fund’s performance for periods prior to September 15, 2011 reflects the investment strategy in effect prior to that date. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Morningstar Index is an unmanaged index of global equities, bonds and traditional inflation hedges such as commodities and Treasury Inflation Protected Securities (TIPS). Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 41 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each BNY Mellon equity fund from March 1, 2015 to August 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2015 Class M Shares Investor Shares BNY Mellon Large Cap Stock Fund Expenses paid per $1,000 † $ 3.86 $ 5.18 Ending value (after expenses) $ 938.60 $ 937.30 Annualized expense ratio (%) .79 1.06 BNY Mellon Large Cap Market Opportunities Fund Expenses paid per $1,000 † $ 2.68 $ 3.80 Ending value (after expenses) $ 934.40 $ 933.40 Annualized expense ratio (%) .55 .78 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 3.03 $ 4.25 Ending value (after expenses) $ 938.70 $ 937.40 Annualized expense ratio (%) .62 .87 BNY Mellon Income Stock Fund Expenses paid per $1,000 † $ 3.89 $ 5.10 Ending value (after expenses) $ 930.60 $ 928.90 Annualized expense ratio (%) .80 1.05 BNY Mellon Mid Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 4.41 $ 5.63 Ending value (after expenses) $ 945.20 $ 943.80 Annualized expense ratio (%) .90 1.15 BNY Mellon Small Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 5.12 $ 6.36 Ending value (after expenses) $ 973.70 $ 972.80 Annualized expense ratio (%) 1.03 1.28 BNY Mellon Focused Equity Opportunities Fund Expenses paid per $1,000 † $ 4.12 $ 5.37 Ending value (after expenses) $ 920.80 $ 919.10 Annualized expense ratio (%) .85 1.11 42 Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended August 31, 2015 Class M Shares Investor Shares BNY Mellon Small/Mid Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 4.61 $ 5.84 Ending value (after expenses) $ 965.10 $ 963.30 Annualized expense ratio (%) .93 1.18 BNY Mellon International Fund Expenses paid per $1,000 † $ 5.00 $ 6.28 Ending value (after expenses) $ 945.90 $ 945.30 Annualized expense ratio (%) 1.02 1.28 BNY Mellon Emerging Markets Fund Expenses paid per $1,000 † $ 6.51 $ 7.66 Ending value (after expenses) $ 832.10 $ 831.10 Annualized expense ratio (%) 1.41 1.66 BNY Mellon International Appreciation Fund Expenses paid per $1,000 † $ 4.19 $ 5.41 Ending value (after expenses) $ 933.60 $ 932.90 Annualized expense ratio (%) .86 1.11 BNY Mellon International Equity Income Fund Expenses paid per $1,000 † $ 5.12 $ 6.32 Ending value (after expenses) $ $ 898.20 Annualized expense ratio (%) 1.07 1.32 BNY Mellon Asset Allocation Fund Expenses paid per $1,000 † $ 1.28 $ 2.45 Ending value (after expenses) $ 948.60 $ 947.00 Annualized expense ratio (%) .26 .50 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Funds 43 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2015 Class M Shares Investor Shares BNY Mellon Large Cap Stock Fund Expenses paid per $1,000 † $ 4.02 $ 5.40 Ending value (after expenses) $ 1,021.22 $ 1,019.86 Annualized expense ratio (%) .79 1.06 BNY Mellon Large Cap Market Opportunities Fund Expenses paid per $1,000 † $ 2.80 $ Ending value (after expenses) $ 1,022.43 $ 1,021.27 Annualized expense ratio (%) .55 .78 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 3.16 $ 4.43 Ending value (after expenses) $ 1,022.08 $ 1,020.82 Annualized expense ratio (%) .62 .87 BNY Mellon Income Stock Fund Expenses paid per $1,000 † $ 4.08 $ 5.35 Ending value (after expenses) $ 1,021.17 $ 1,019.91 Annualized expense ratio (%) .80 1.05 BNY Mellon Mid Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 4.58 $ 5.85 Ending value (after expenses) $ 1,020.67 $ 1,019.41 Annualized expense ratio (%) .90 1.15 BNY Mellon Small Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 5.24 $ 6.51 Ending value (after expenses) $ 1,020.01 $ 1,018.75 Annualized expense ratio (%) 1.03 1.28 BNY Mellon Focused Equity Opportunities Fund Expenses paid per $1,000 † $ 4.33 $ 5.65 Ending value (after expenses) $ 1,020.92 $ 1,019.61 Annualized expense ratio (%) .85 1.11 44 Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended August 31, 2015 Class M Shares Investor Shares BNY Mellon Small/Mid Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 4.74 $ 6.01 Ending value (after expenses) $ 1,020.52 $ 1,019.26 Annualized expense ratio (%) .93 1.18 BNY Mellon International Fund Expenses paid per $1,000 † $ 5.19 $ 6.51 Ending value (after expenses) $ 1,020.06 $ 1,018.75 Annualized expense ratio (%) 1.02 1.28 BNY Mellon Emerging Markets Fund Expenses paid per $1,000 † $ 7.17 $ 8.44 Ending value (after expenses) $ 1,018.10 $ 1,016.84 Annualized expense ratio (%) 1.41 1.66 BNY Mellon International Appreciation Fund Expenses paid per $1,000 † $ 4.38 $ 5.65 Ending value (after expenses) $ 1,020.87 $ 1,019.61 Annualized expense ratio (%) .86 1.11 BNY Mellon International Equity Income Fund Expenses paid per $1,000 † $ 5.45 $ 6.72 Ending value (after expenses) $ 1,019.81 $ 1,018.55 Annualized expense ratio (%) 1.07 1.32 BNY Mellon Asset Allocation Fund Expenses paid per $1,000 † $ 1.33 $ 2.55 Ending value (after expenses) $ 1,023.89 $ 1,022.68 Annualized expense ratio (%) .26 .50 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Funds 45 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon Large Cap Stock Fund Common Stocks—99.6% Shares Value ($) Shares Value ($) Banks—5.5% Energy—8.5% Bank of America 422,215 6,898,993 Cameron International 62,945 a 4,202,208 Citigroup 23,095 1,235,121 Chevron 20,175 1,633,973 JPMorgan Chase & Co 135,161 8,663,820 Exxon Mobil 134,295 10,104,356 Wells Fargo & Co 105,755 5,639,914 Marathon Petroleum 93,845 4,439,807 National Oilwell Varco 31,595 1,337,416 Capital Goods—6.3% Schlumberger 61,110 4,728,081 3M 18,560 2,638,118 Tesoro 43,930 4,041,999 Caterpillar 41,190 3,148,564 Valero Energy 69,060 4,098,020 Emerson Electric 11,955 570,493 General Dynamics 30,835 4,379,495 Food & Staples Retailing—4.1% General Electric 70,811 1,757,529 CVS Health 68,420 7,006,208 Honeywell International 11,775 1,168,904 Kroger 116,025 4,002,863 Huntington Ingalls Industries 13,285 1,495,625 Wal-Mart Stores 87,825 5,684,912 Illinois Tool Works 12,640 1,068,459 Lincoln Electric Holdings 12,660 742,509 Food, Beverage & Rockwell Automation 13,875 1,551,641 Tobacco—5.7% Spirit Aerosystems Holdings, Cl. A 61,880 a 3,162,687 Altria Group 115,310 6,178,310 Textron 73,590 2,855,292 Archer-Daniels-Midland 85,645 3,853,169 Timken 33,725 1,070,769 Bunge 36,885 2,672,318 Mead Johnson Nutrition 44,665 3,499,056 Consumer Services—2.5% PepsiCo 69,295 6,439,584 Darden Restaurants 49,110 3,339,971 Pilgrim’s Pride 31,080 b 651,903 Las Vegas Sands 44,660 2,064,632 ServiceMaster Global Holdings 40,900 a 1,438,862 Health Care Equipment & Wyndham Worldwide 46,890 3,586,147 Services—5.5% Abbott Laboratories 52,755 2,389,274 Diversified Financials—5.2% Anthem 32,215 4,543,926 Affiliated Managers Group 17,785 a 3,315,835 Boston Scientific 98,575 a 1,650,146 American Express 8,765 672,451 Cigna 16,930 2,383,575 Berkshire Hathaway, Cl. B 51,175 a 6,859,497 DENTSPLY International 44,790 2,347,444 Eaton Vance 22,490 779,728 Edwards Lifesciences 26,155 a 3,684,716 Franklin Resources 77,060 3,127,095 HCA Holdings 39,520 a 3,423,222 Moody’s 9,940 1,016,961 Teleflex 14,855 1,943,034 Navient 34,900 446,371 T. Rowe Price Group 46,030 3,308,636 Household & Personal Products—1.2% Waddell & Reed Financial, Cl. A 42,680 1,667,508 Estee Lauder, Cl. A 29,780 2,375,551 46 BNY Mellon Large Cap Stock Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Household & Personal Real Estate (continued) Products (continued) Public Storage 19,160 c 3,856,333 Procter & Gamble 37,475 2,648,358 Simon Property Group 4,405 c 789,905 Taubman Centers 42,935 c 2,962,086 Insurance—1.5% Allstate 12,365 720,632 Retailing—5.1% Prudential Financial 16,945 1,367,462 Bed Bath & Beyond 53,060 a 3,295,557 Travelers 39,045 3,886,930 Dollar General 18,115 1,349,386 Home Depot 56,410 6,569,509 Materials—2.2% Lowe’s 77,680 5,373,126 Dow Chemical 32,860 1,437,954 Target 56,500 4,390,615 LyondellBasell Industries, Cl. A 49,225 4,202,830 Semiconductors & Semiconductor Mosaic 81,435 3,324,991 Equipment—1.1% Intel 60,745 1,733,662 Media—4.5% Micron Technology 49,123 a 806,108 Comcast, Cl. A 72,050 4,058,577 Texas Instruments 44,065 2,108,070 Time Warner 53,100 3,775,410 Twenty-First Century Fox, Cl. A 133,495 3,656,428 Software & Services—11.2% Walt Disney 67,525 6,879,447 Accenture, Cl. A 50,800 4,788,916 DST Systems 8,060 825,505 Pharmaceuticals, Biotech & Electronic Arts 66,410 a 4,393,022 Life Sciences—11.6% Facebook, Cl. A 10,795 a 965,397 AbbVie 89,800 5,604,418 Google, Cl. A 8,735 a 5,658,708 Amgen 41,430 6,288,245 Google, Cl. C 8,765 a 5,418,961 Biogen 4,015 a 1,193,659 International Business Celgene 5,700 a 673,056 Machines 42,120 6,229,127 Gilead Sciences 68,955 7,245,102 Intuit 17,150 1,470,613 Johnson & Johnson 89,890 8,447,862 Microsoft 107,223 4,666,345 Merck & Co 115,415 6,215,098 VeriSign 56,660 a,b 3,906,140 Mettler-Toledo International 9,815 a 2,910,638 Visa, Cl. A 102,620 7,316,806 Pfizer 254,245 8,191,774 Zoetis 17,645 791,731 Technology Hardware & Equipment—6.1% Real Estate—3.8% Apple 161,730 18,236,675 General Growth Properties 140,385 c 3,562,971 Corning 183,205 3,152,958 Host Hotels & Resorts 191,775 c 3,400,171 Hewlett-Packard 134,240 3,766,774 Post Properties 15,255 c 844,517 The Funds 47 STATEMENT OF INVESTMENTS (continued) BNY Mellon Large Cap Stock Fund (continued) Common Stocks (continued) Shares Value ($) Other Investment—.3% Shares Value ($) Telecommunication Services—2.6% Registered Investment Company; AT&T 18,600 617,520 Dreyfus Institutional Preferred CenturyLink 114,950 3,108,248 Plus Money Market Fund Verizon Communications 147,065 6,766,461 (cost $1,055,612) 1,055,612 d Transportation—3.2% Investment of Cash Collateral for Delta Air Lines 39,880 1,745,946 Securities Loaned—1.2% Old Dominion Freight Line 46,825 a 3,113,394 Registered Southwest Airlines 107,450 3,943,415 Investment Company; Union Pacific 48,860 4,189,256 Dreyfus Institutional Cash Advantage Fund Utilities—2.2% (cost $4,895,683) 4,895,683 d Entergy 47,315 3,091,089 Total Investments NextEra Energy 42,295 4,162,251 (cost $366,089,796) % Public Service Enterprise Group 44,345 1,784,886 Liabilities, Less Cash and Receivables %) ) Total Common Stocks Net Assets % (cost $360,138,501) a Non-income producing security. b Security, or portion thereof, on loan.At August 31, 2015, the value of the fund’s securities on loan was $4,512,431 and the value of the collateral held by the fund was $4,898,901, consisting of cash collateral of $4,895,683 and U.S. Government and Agency securities valued at $3,218. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Pharmaceuticals, Biotech & Life Sciences 11.6 Real Estate 3.8 Software & Services 11.2 Transportation 3.2 Energy 8.5 Telecommunication Services 2.6 Capital Goods 6.3 Consumer Services 2.5 Technology Hardware & Equipment 6.1 Materials 2.2 Food, Beverage & Tobacco 5.7 Utilities 2.2 Banks 5.5 Insurance 1.5 Health Care Equipment & Services 5.5 Money Market Investments 1.5 Diversified Financials 5.2 Household & Personal Products 1.2 Retailing 5.1 Semiconductors & Semiconductor Equipment 1.1 Media 4.5 Food & Staples Retailing 4.1 † Based on net assets. See notes to financial statements. 48 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon Large Cap Market Opportunities Fund Common Stocks—46.4% Shares Value ($) Shares Value ($) Automobiles & Components—1.2% Diversified Financials (continued) Harley-Davidson 27,430 Intercontinental Exchange 7,474 1,707,136 Banks—1.2% Invesco 45,518 1,552,619 Bank of America 100,370 Capital Goods—5.4% Energy—4.1% 3M 8,590 1,220,983 Anadarko Petroleum 18,600 1,331,388 Boeing 2,584 337,677 Apache 2,089 94,506 Donaldson 7,384 231,193 EOG Resources 3,986 312,144 Eaton 24,365 1,390,267 Halliburton 29,171 1,147,879 Emerson Electric 4,085 194,936 Occidental Petroleum 2,231 162,885 Fastenal 6,620 255,135 Schlumberger 3,306 255,785 Flowserve 5,420 244,605 Valero Energy 22,525 1,336,633 Honeywell International 12,410 1,231,941 Williams 16,400 790,480 Illinois Tool Works 11,800 997,454 MSC Industrial Direct, Cl. A 2,811 190,277 Food & Staples Retailing—.2% Precision Castparts 1,379 317,515 Wal-Mart Stores 3,401 Toro 4,540 323,702 Food, Beverage & W.W. Grainger 532 118,870 Tobacco—3.1% Constellation Brands, Cl. A 8,380 1,072,640 Consumer Durables & Apparel—.5% PepsiCo 17,625 1,637,891 DSW, Cl. A 8,470 251,474 Philip Morris International 17,320 1,382,136 NIKE, Cl. B 3,183 355,700 Health Care Equipment & Consumer Services—1.7% Services—1.3% McDonald’s 2,504 237,930 C.R. Bard 2,234 432,927 Starbucks 7,032 384,721 Intuitive Surgical 347 a 177,300 Yum! Brands 19,460 1,552,324 ResMed 8,000 415,520 Stryker 3,762 371,121 Diversified Financials—3.8% Varian Medical Systems 3,171 a 257,644 Capital One Financial 22,225 1,727,994 The Funds 49 STATEMENT OF INVESTMENTS (continued) BNY Mellon Large Cap Market Opportunities Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Household & Personal Products—.2% Retailing (continued) Colgate-Palmolive 4,451 Tractor Supply 2,199 187,597 Insurance—1.3% Hartford Financial Services Group 38,700 Semiconductors & Semiconductor Materials—1.6% Equipment—1.2% Dow Chemical 24,210 1,059,430 Avago Technologies 12,390 Ecolab 2,650 289,221 Software & Services—7.4% FMC 5,215 220,647 Adobe Systems 4,037 a 317,187 Monsanto 3,004 293,341 Automatic Data Processing 3,815 294,976 Praxair 1,928 203,886 Cognizant Technology Solutions, Cl. A 5,080 a 319,735 Facebook, Cl. A 27,350 a 2,445,910 Media—3.0% Google, Cl. A 355 a 229,976 Comcast, Cl. A 41,775 2,353,186 Google, Cl. C 355 a 219,479 Time Warner 20,385 1,449,373 Jack Henry & Associates 5,150 349,994 Walt Disney 1,270 129,388 MasterCard, Cl. A 5,075 468,778 Microsoft 6,679 290,670 Pharmaceuticals, Biotech & Oracle 7,336 272,092 Life Sciences—6.3% Paychex 6,651 297,034 AbbVie 34,170 2,132,550 salesforce.com 33,195 a 2,302,405 Biogen 845 a 251,218 ServiceNow 27,270 a 1,935,079 Celgene 18,206 a 2,149,764 Gilead Sciences 2,845 298,924 Technology Hardware & Johnson & Johnson 18,625 1,750,377 Equipment—2.2% Mallinckrodt 18,370 a 1,584,229 Amphenol, Cl. A 7,768 406,732 Mettler-Toledo International 536 a 158,951 Cisco Systems 11,628 300,933 Palo Alto Networks 11,855 a 1,946,828 Retailing—.5% TE Connectivity 3,290 195,064 The TJX Companies 6,796 477,895 50 BNY Mellon Large Cap Market Opportunities Fund (continued) Common Stocks (continued) Shares Value ($) Other Investment (continued) Shares Value ($) Transportation—.2% Registered Investment Expeditors International of Companies (continued): Washington 6,540 320,264 Dreyfus Research Growth Total Common Stocks Fund, Cl. Y 1,926,667 b 26,877,003 (cost $51,504,822) Dreyfus Strategic Value Fund, Cl. Y 628,513 b 24,248,039 Other Investment—53.5% Total Other Investment (cost $64,484,168) Registered Investment Companies: Total Investments BNY Mellon Income Stock (cost $115,988,990) % Fund, Cl. M 2,159,434 b 18,506,351 Cash and Receivables (Net) .1 % Dreyfus Institutional Preferred Plus Money Market Fund 642,367 c 642,367 Net Assets % a Non-income producing security. b Investment in affiliated mutual fund. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 53.0 Insurance 1.3 Software & Services 7.4 Automobiles & Components 1.2 Pharmaceuticals, Biotech & Life Sciences 6.3 Banks 1.2 Capital Goods 5.4 Semiconductors & Semiconductor Equipment 1.2 Energy 4.1 Consumer Durables & Apparel .5 Diversified Financials 3.8 Money Market Investment .5 Food, Beverage & Tobacco 3.1 Retailing .5 Media 3.0 Food & Staples Retailing .2 Technology Hardware & Equipment 2.2 Household & Personal Products .2 Consumer Services 1.7 Transportation .2 Materials 1.6 Health Care Equipment & Services 1.3 † Based on net assets. See notes to financial statements. The Funds 51 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Common Stocks—64.2% Shares Value ($) Shares Value ($) Automobiles & Components—.9% Capital Goods (continued) BorgWarner 1,040 45,386 MSC Industrial Direct, Cl. A 4,237 286,803 Delphi Automotive 655 49,466 Northrop Grumman 1,146 187,646 Ford Motor 29,723 412,258 PACCAR 4,027 237,472 General Motors 1,590 46,810 Parker Hannifin 612 65,888 Harley-Davidson 48,789 2,734,623 Precision Castparts 2,977 685,454 Johnson Controls 12,974 533,750 Raytheon 5,885 603,566 Rockwell Collins 5,228 427,912 Banks—3.1% Stanley Black & Decker 653 66,293 Bank of America 292,214 4,774,777 United Technologies 5,721 524,101 BB&T 10,767 397,518 W.W. Grainger 1,020 227,909 Citigroup 22,140 1,184,047 Xylem 2,698 87,550 Fifth Third Bancorp 3,234 64,421 JPMorgan Chase & Co 36,869 2,363,303 Commercial & Professional M&T Bank 630 74,491 Services—.2% PNC Financial Services Group 8,931 813,793 ADT 1,600 52,448 SunTrust Banks 1,700 68,629 Robert Half International 3,325 169,675 U.S. Bancorp 8,742 370,224 Tyco International 5,399 195,930 Wells Fargo & Co 50,587 2,697,805 Waste Management 9,074 454,244 Capital Goods—5.6% Consumer Durables & Apparel—.8% 3M 22,439 3,189,479 DSW, Cl. A 12,740 378,251 Allegion 2,996 178,592 Leggett & Platt 5,590 248,308 Boeing 12,571 1,642,778 Lennar, Cl. A 8,785 447,156 Caterpillar 3,140 240,022 NIKE, Cl. B 15,159 1,694,018 Cummins 1,926 234,490 PulteGroup 6,040 124,968 Danaher 4,112 357,826 VF 5,240 379,533 Deere & Co 861 70,413 Donaldson 11,110 347,854 Consumer Services—1.7% Dover 5,199 322,078 Carnival 2,398 118,054 Eaton 50,156 2,861,901 Chipotle Mexican Grill 620 a 440,206 Emerson Electric 8,050 384,146 McDonald’s 9,551 907,536 Fastenal 9,960 383,858 Starbucks 30,938 1,692,618 Flowserve 15,430 696,356 Starwood Hotels & Resorts Worldwide 1,895 b 135,436 Fluor 5,490 250,454 Wyndham Worldwide 5,080 388,518 General Dynamics 2,421 343,855 Wynn Resorts 1,155 86,683 General Electric 87,870 2,180,933 Yum! Brands 37,957 3,027,830 Honeywell International 29,341 2,912,681 Illinois Tool Works 22,220 1,878,257 Diversified Financials—4.2% Ingersoll-Rand 7,570 418,545 American Express 4,839 371,248 Lockheed Martin 1,964 395,118 Ameriprise Financial 3,382 381,050 52 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Diversified Financials (continued) Energy (continued) Berkshire Hathaway, Cl. B 18,662 a 2,501,454 ONEOK 5,410 194,814 BlackRock 863 261,032 Phillips 66 8,533 674,704 Capital One Financial 47,478 3,691,414 Pioneer Natural Resources 585 71,990 Charles Schwab 12,266 372,641 Schlumberger 14,292 1,105,772 CME Group 5,075 479,283 Southwestern Energy 6,475 a 105,154 Discover Financial Services 5,797 311,473 Spectra Energy 7,787 226,368 Goldman Sachs Group 3,469 654,253 Tesoro 2,130 195,981 H&R Block 2,640 89,813 Transocean 22,560 321,029 Intercontinental Exchange 14,599 3,334,558 Valero Energy 47,258 2,804,290 Invesco 89,325 3,046,876 Williams 40,389 1,946,750 Legg Mason 6,695 296,789 McGraw-Hill Financial 2,118 205,425 Food & Staples Retailing—1.1% Moody’s 720 73,663 Costco Wholesale 4,333 606,837 Morgan Stanley 9,425 324,691 CVS Health 14,204 1,454,490 State Street 8,606 618,944 Kroger 15,092 520,674 T. Rowe Price Group 571 41,043 Sysco 1,650 65,786 Wal-Mart Stores 15,949 1,032,379 Energy—5.1% Walgreens Boots Alliance 10,617 918,901 Anadarko Petroleum 33,731 2,414,465 Apache 3,152 142,596 Food, Beverage & Tobacco—3.8% Baker Hughes 4,240 237,440 Altria Group 15,089 808,469 Cabot Oil & Gas 1,160 27,457 Archer-Daniels-Midland 7,790 350,472 Chesapeake Energy 18,695 146,008 Coca-Cola 28,145 1,106,661 Chevron 13,654 1,105,837 Constellation Brands, Cl. A 18,965 2,427,520 Columbia Pipeline Group 10,190 258,418 General Mills 6,450 366,102 ConocoPhillips 4,856 238,672 Hershey 1,576 141,084 CONSOL Energy 9,735 148,264 Kraft Heinz 6,351 461,464 Diamond Offshore Drilling 7,055 167,274 McCormick & Co 3,022 239,584 Ensco, Cl. A 15,110 273,642 Mead Johnson Nutrition 2,347 183,864 EOG Resources 15,217 1,191,643 Molson Coors Brewing, Cl. B 4,680 318,661 EQT 1,940 150,971 Mondelez International, Cl. A 24,915 1,055,399 Exxon Mobil 34,414 2,589,309 Monster Beverage 755 a 104,537 Halliburton 60,423 2,377,645 PepsiCo 46,391 4,311,116 Hess 3,680 218,776 Philip Morris International 41,079 3,278,104 Kinder Morgan 6,432 208,461 Reynolds American 3,409 285,504 Marathon Oil 4,792 82,854 Tyson Foods, Cl. A 1,390 58,769 Marathon Petroleum 9,366 443,105 Newfield Exploration 3,530 a 117,584 Health Care Equipment & Noble Energy 51 1,704 Services—2.6% Occidental Petroleum 7,564 552,248 Abbott Laboratories 12,063 546,333 The Funds 53 STATEMENT OF INVESTMENTS (continued) BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Health Care Equipment & Insurance (continued) Services (continued) Chubb 711 85,896 Aetna 3,693 422,922 Cincinnati Financial 1,410 73,785 AmerisourceBergen 2,496 249,700 Hartford Financial Services Group 76,810 3,529,419 Anthem 2,774 391,273 Lincoln National 3,356 170,451 Baxter International 1,585 60,943 Marsh & McLennan 7,356 395,238 Becton Dickinson & Co 3,380 476,648 MetLife 14,502 726,550 Boston Scientific 21,064 a 352,611 Prudential Financial 1,376 111,043 C.R. Bard 6,044 1,171,267 Travelers 5,371 534,683 Cardinal Health 1,135 93,376 Cerner 700 a 43,232 Materials—1.9% Cigna 2,998 422,088 Air Products & Chemicals 3,778 527,144 Express Scripts Holding 7,208 a 602,589 Dow Chemical 52,761 2,308,821 Humana 2,671 488,232 E.I. du Pont de Nemours & Co 9,011 464,066 Intuitive Surgical 1,215 a 620,804 Ecolab 6,975 761,252 Laboratory Corporation FMC 7,850 332,134 of America Holdings 2,119 a 249,639 International Paper 1,354 58,412 McKesson 2,759 545,123 LyondellBasell Industries, Cl. A 3,425 292,426 Medtronic 8,775 634,345 Monsanto 8,606 840,376 ResMed 12,027 624,682 Nucor 1,070 46,320 St. Jude Medical 2,716 192,320 PPG Industries 5,672 540,485 Stryker 6,651 656,121 Praxair 4,712 498,294 Tenet Healthcare 2,170 a 106,829 Sherwin-Williams 1,290 329,995 UnitedHealth Group 12,269 1,419,523 Sigma-Aldrich 2,551 355,635 Varian Medical Systems 4,769 a 387,481 Vulcan Materials 4,154 388,897 Household & Personal Media—3.0% Products—.8% CBS, Cl. B 2,424 109,662 Clorox 2,630 292,377 Comcast, Cl. A 98,846 5,567,995 Colgate-Palmolive 16,953 1,064,818 Discovery Communications, Cl. A 1,955 a 52,003 Estee Lauder, Cl. A 1,095 87,348 Discovery Communications, Cl. C 1,070 a 27,135 Kimberly-Clark 4,350 463,406 News Corp., Cl. A 1,201 a 16,370 Procter & Gamble 21,046 1,487,321 Omnicom Group 820 54,924 Time Warner 43,692 3,106,501 Insurance—1.9% Time Warner Cable 3,688 686,042 ACE 739 75,496 Twenty-First Century Fox, Cl. A 12,061 330,351 Aflac 1,080 63,288 Viacom, Cl. B 1,308 53,327 Allstate 5,750 335,110 Walt Disney 20,268 2,064,904 American International Group 16,360 987,162 Aon 6,321 590,634 54 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Pharmaceuticals, Biotech & Real Estate (continued) Life Sciences—7.5% Ventas 2,810 b 154,606 AbbVie 72,858 4,547,068 Weyerhaeuser 5,510 b 153,949 Agilent Technologies 2,010 72,983 Alexion Pharmaceuticals 1,150 a 198,019 Retailing—2.4% Allergan 2,810 a 853,509 Amazon.com 3,944 a 2,022,838 Amgen 8,210 1,246,114 Bed Bath & Beyond 208 a 12,919 Baxalta 1,735 60,985 Dollar Tree 5,429 a 414,016 Biogen 3,975 a 1,181,768 eBay 2,742 a 74,336 Bristol-Myers Squibb 17,472 1,039,060 Genuine Parts 3,184 265,832 Celgene 39,156 a 4,623,540 Home Depot 15,671 1,825,045 Eli Lilly & Co 9,816 808,348 L Brands 2,529 212,183 Gilead Sciences 21,673 2,277,182 Lowe’s 12,612 872,372 Johnson & Johnson 61,416 5,771,876 Macy’s 7,099 416,072 Mallinckrodt 31,190 a 2,689,826 Netflix 3,234 a 372,007 Merck & Co 33,351 1,795,951 O’Reilly Automotive 1,734 a 416,281 Mettler-Toledo Priceline Group 538 a 671,768 International 810 a 240,206 Ross Stores 4,588 223,069 Pfizer 65,538 2,111,634 Target 1,870 145,318 Regeneron The TJX Companies 22,067 1,551,751 Pharmaceuticals 252 a 129,402 Tractor Supply 3,316 282,888 Thermo Fisher Scientific 5,530 693,296 Semiconductors & Semiconductor Real Estate—1.0% Equipment—1.5% American Tower 2,360 b 217,568 Analog Devices 1,503 83,958 AvalonBay Communities 3,329 b 549,485 Applied Materials 11,620 186,908 Care Capital Properties 702 a 22,317 Avago Technologies 21,030 2,649,149 CBRE Group, Cl. A 7,400 a 236,948 Intel 51,877 1,480,570 Crown Castle Lam Research 4,510 328,193 International 2,870 b 239,329 Micron Technology 5,630 a 92,388 Equity Residential 7,217 b 514,211 NVIDIA 20,885 469,495 General Growth Properties 10,720 b 272,074 Texas Instruments 13,759 658,231 HCP 3,795 b 140,643 Xilinx 1,834 76,826 Host Hotels & Resorts 11,268 b 199,782 Iron Mountain 5,590 b 158,421 Software & Services—8.4% Kimco Realty 16,900 b 389,545 Accenture, Cl. A 5,925 558,550 Macerich 1,470 b 111,985 Adobe Systems 13,302 a 1,045,138 Plum Creek Timber 5,600 b 215,544 Autodesk 6,095 a 284,941 Prologis 1,560 b 59,280 Automatic Data Processing 11,562 893,974 Simon Property Group 1,672 b 299,823 The Funds 55 STATEMENT OF INVESTMENTS (continued) BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Software & Services (continued) Technology Hardware & Cognizant Technology Equipment (continued) Solutions, Cl. A 12,832 a 807,646 QUALCOMM 15,072 852,774 Facebook, Cl. A 62,285 a 5,570,148 SanDisk 3,190 174,046 Fiserv 4,612 a 393,265 Seagate Technology 5,890 302,746 Google, Cl. A 3,689 a 2,389,808 Toro 6,820 486,266 Google, Cl. C 3,700 a 2,287,525 Western Digital 2,160 177,034 International Business Machines 6,317 934,221 Telecommunication Services—.9% Intuit 2,117 181,533 AT&T 37,963 1,260,372 Jack Henry & Associates 7,750 526,690 Frontier Communications 73,075 370,490 MasterCard, Cl. A 16,293 1,504,984 TE Connectivity 6,405 379,752 Microsoft 89,248 3,884,073 Verizon Communications 35,760 1,645,318 Oracle 39,030 1,447,623 Paychex 18,844 841,573 Transportation—.9% PayPal Holdings 2,742 95,970 CSX 13,358 365,742 salesforce.com 66,943 a 4,643,166 Delta Air Lines 3,995 174,901 ServiceNow 46,280 a 3,284,029 Expeditors International of Washington 9,840 481,865 Visa, Cl. A 22,120 1,577,156 FedEx 2,998 451,529 Western Union 4,157 76,655 Norfolk Southern 4,842 377,240 Xerox 27,960 284,353 Ryder System 1,665 136,480 Yahoo! 16,582 a 534,604 Southwest Airlines 11,105 407,553 Union Pacific 7,746 664,142 Technology Hardware & United Parcel Service, Cl. B 5,163 504,167 Equipment—3.8% Amphenol, Cl. A 15,584 815,978 Utilities—1.1% Apple 56,538 6,375,225 AGL Resources 1,550 94,534 Cisco Systems 67,422 1,744,881 American Electric Power 2,915 158,255 Corning 20,990 361,238 CenterPoint Energy 13,600 253,232 EMC 6,937 172,523 CMS Energy 10,336 338,814 Hewlett-Packard 21,518 603,795 Dominion Resources 4,433 309,202 Motorola Solutions 768 49,782 DTE Energy 660 51,520 Palo Alto Networks 20,125 a 3,304,928 56 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Other Investment—35.7% Shares Value ($) Utilities (continued) Registered Investment Company; Duke Energy 2,761 195,783 BNY Mellon Income Eversource Energy 9,415 444,765 Stock Fund, Cl. M 5,526,427 c 47,361,479 Exelon 10,980 337,745 Dreyfus Institutional Preferred Plus Money Market Fund 2,606,818 d 2,606,818 NextEra Energy 5,805 571,270 Dreyfus Research NiSource 10,190 171,090 Growth Fund, Cl. Y 3,353,112 c 46,775,919 NRG Energy 9,065 180,575 Dreyfus Strategic Value Pinnacle West Capital 1,425 84,830 Fund, Cl. Y 1,247,714 c 48,136,817 SCANA 1,735 91,764 Total Other Investment Sempra Energy 5,285 501,282 (cost $135,888,102) Southern 1,463 63,509 Total Investments Xcel Energy 14,385 485,206 (cost $326,035,943) % Cash and Receivables (Net) .1 % Total Common Stocks (cost $190,147,841) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated mutual fund. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 35.0 Consumer Services 1.7 Software & Services 8.4 Semiconductors & Semiconductor Equipment 1.5 Pharmaceuticals, Biotech & Life Sciences 7.5 Food & Staples Retailing 1.1 Capital Goods 5.6 Utilities 1.1 Energy 5.1 Real Estate 1.0 Diversified Financials 4.2 Automobiles & Components .9 Food, Beverage & Tobacco 3.8 Telecommunication Services .9 Technology Hardware & Equipment 3.8 Transportation .9 Banks 3.1 Consumer Durables & Apparel .8 Media 3.0 Household & Personal Products .8 Health Care Equipment & Services 2.6 Money Market Investment .7 Retailing 2.4 Commercial & Professional Services .2 Insurance 1.9 Materials 1.9 † Based on net assets. See notes to financial statements. The Funds 57 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon Income Stock Fund Common Stocks—95.1% Shares Value ($) Shares Value ($) Automobiles & Components—.0% Health Care Equipment & General Motors 1 29 Services (continued) Banks—14.5% Medtronic 158,878 11,485,291 HSBC Holdings, ADR 269,163 10,677,696 UnitedHealth Group 102,281 11,833,912 JPMorgan Chase & Co. 843,178 54,047,710 PNC Financial Services Group 339,295 30,916,560 Insurance—7.8% U.S. Bancorp 653,105 27,658,997 ACE 238,771 24,392,845 Wells Fargo & Co. 667,222 35,582,949 Aviva, ADR 772,053 11,495,869 First American Financial 429,505 16,690,564 Capital Goods—7.0% Prudential Financial 399,543 32,243,120 Honeywell International 126,563 12,563,909 Lockheed Martin 99,002 19,917,222 Materials—3.3% Raytheon 170,664 17,503,300 CF Industries Holdings 190,431 10,926,931 United Technologies 293,186 26,858,769 Dow Chemical 253,446 11,090,797 Martin Marietta Materials 85,612 14,365,694 Consumer Services—3.1% Carnival 433,926 21,362,177 Media—4.8% McDonald’s 125,893 11,962,353 Cinemark Holdings 616,132 21,903,493 Omnicom Group 448,237 30,022,914 Energy—9.0% Occidental Petroleum 806,641 58,892,859 Pharmaceuticals, Biotech & Phillips 66 296,520 23,445,836 Life Sciences—9.7% Schlumberger 201,587 15,596,786 AbbVie 223,021 13,918,741 Eli Lilly & Co. 257,799 21,229,748 Food, Beverage & Merck & Co. 525,893 28,319,338 Tobacco—13.5% Pfizer 1,312,525 42,289,556 Coca-Cola Enterprises 208,301 10,725,418 ConAgra Foods 456,004 19,006,247 Real Estate—2.8% Kellogg 464,108 30,761,078 Communications Sales & Leasing 1,511,611 Molson Coors Brewing, Cl. B 208,184 14,175,249 Retailing—.9% PepsiCo 572,733 53,224,078 Kohl’s 192,291 Philip Morris International 252,166 20,122,847 Semiconductors & Semiconductor Equipment—3.1% Health Care Equipment & Microchip Technology 447,793 19,031,203 Services—3.2% Texas Instruments 301,587 14,427,922 Cardinal Health 140,945 11,595,545 58 BNY Mellon Income Stock Fund (continued) Common Stocks (continued) Shares Value ($) Preferred Stocks—1.0% Shares Value ( Technology Hardware & Utilities Equipment—5.1% Nextera Energy Apple 126,182 14,228,282 (cost $11,066,797) 207,810 Cisco Systems 1,601,914 41,457,534 Other Investment—3.2% Telecommunication Services—5.7% Registered AT&T 1,406,843 46,707,188 Investment Company; Vodafone Group, ADR 460,955 15,893,728 Dreyfus Institutional Preferred Plus Money Market Fund Utilities—1.6% (cost $35,029,870) 35,029,870 a NRG Yield, Cl. A 150,659 2,369,866 Total Investments NRG Yield, Cl. C 934,021 15,000,377 (cost $996,565,848) % Cash and Receivables (Net) .7 % Total Common Stocks (cost $950,469,181) Net Assets % ADR—American Depository Receipts a Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 14.5 Health Care Equipment & Services 3.2 Food, Beverage & Tobacco 13.5 Money Market Investment 3.2 Pharmaceuticals, Biotech & Life Sciences 9.7 Consumer Services 3.1 Energy 9.0 Semiconductors & Semiconductor Equipment 3.1 Insurance 7.8 Real Estate 2.8 Capital Goods 7.0 Utilities 2.6 Telecommunication Services 5.7 Retailing .9 Technology Hardware & Equipment 5.1 Automobiles & Components .0 Media 4.8 Materials 3.3 † Based on net assets. See notes to financial statements. The Funds 59 STATEMENT OF OPTIONS WRITTEN August 31, 2015 Number of BNY Mellon Income Stock Fund Contracts Value ($) Call Options: Abbvie, September 2015 @ $75 499 (4,990 ) Conagra Foods, September 2015 @ $46 1,328 (26,560 ) UnitedHealth Group, September 2015 @ $130 1,020 (10,200 ) Total Options Written (premiums received $175,722) ) See notes to financial statements. 60 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon Mid Cap Multi-Strategy Fund Common Stocks—98.4% Shares Value ($) Shares Value ($) Automobiles & Components—1.2% Capital Goods—9.8% BorgWarner 21,180 924,295 A.O. Smith 81,970 5,287,885 Delphi Automotive 17,925 1,353,696 Acuity Brands 19,360 3,772,683 Gentex 523,810 8,119,055 AECOM 40,065 a 1,101,787 Goodyear Tire & Rubber 34,530 1,027,958 Allegion 150,383 8,964,331 Harley-Davidson 55,565 3,114,418 AMETEK 41,382 2,227,179 Lear 59,826 6,149,515 B/E Aerospace 17,250 840,937 Tenneco 44,449 a 2,091,325 Beacon Roofing Supply 49,725 a 1,802,531 Tesla Motors 8,990 a,b 2,239,049 Carlisle 148,232 14,926,962 Thor Industries 7,630 416,445 Chicago Bridge & Iron Co. 19,593 b 867,578 Visteon 7,915 a 788,809 Curtiss-Wright 29,637 1,947,447 Donaldson 40,355 1,263,515 Banks—4.5% Dover 18,485 1,145,146 BB&T 148,792 5,493,401 Fastenal 115,648 b 4,457,074 BOK Financial 16,060 1,016,277 Flowserve 6,460 291,540 CIT Group 27,035 1,174,400 Fluor 192,563 8,784,724 City National 12,125 1,064,332 Fortune Brands Home & Security 18,760 897,666 Comerica 22,125 973,500 Generac Holdings 52,202 a,b 1,614,086 Cullen/Frost Bankers 19,075 1,233,390 HD Supply Holdings 301,209 a 9,939,897 East West Bancorp 230,914 9,331,235 Hubbell, Cl. B 100,779 9,943,864 Fifth Third Bancorp 373,191 7,433,965 Huntington Ingalls Industries 44,920 5,057,094 First Horizon National 96,985 1,409,192 IDEX 75,716 5,438,680 First Niagara Financial Group 111,535 1,031,699 Ingersoll-Rand 294,047 16,257,859 First Republic Bank 119,678 7,217,780 KLX 10,525 411,528 Fulton Financial 60,985 741,578 L-3 Communications Holdings 13,845 1,460,232 Hudson City Bancorp 98,995 920,654 Lincoln Electric Holdings 11,710 686,792 Huntington Bancshares 455,308 4,967,410 Masco 255,067 6,690,407 KeyCorp 62,410 857,513 Middleby 53,012 a 5,754,453 M&T Bank 11,460 1,355,030 MRC Global 26,610 a 345,664 New York Community Bancorp 79,265 1,399,820 MSC Industrial Direct, Cl. A 12,845 869,478 People's United Financial 84,485 1,309,518 Nordson 121,229 8,064,153 Popular 24,420 a 716,971 Orbital ATK 5,270 398,992 Regions Financial 129,005 1,237,158 Owens Corning 20,755 919,239 Signature Bank 99,285 a 13,253,555 PACCAR 69,751 4,113,216 SunTrust Banks 332,406 13,419,230 Parker Hannifin 48,311 b 5,201,162 SVB Financial Group 82,014 a 10,258,311 Pentair 20,605 1,139,250 TCF Financial 56,070 870,206 Quanta Services 29,180 a,b 707,323 Webster Financial 298,066 10,545,575 Raytheon 20,632 2,116,018 Zions Bancorporation 58,105 1,685,045 Regal Beloit 169,912 11,328,033 Rockwell Automation 15,259 1,706,414 The Funds 61 STATEMENT OF INVESTMENTS (continued) BNY Mellon Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Capital Goods (continued) Consumer Durables & Rockwell Collins 16,865 1,380,400 Apparel (continued) Roper Technologies 36,667 5,943,354 D.R. Horton 38,970 1,183,519 Sensata Technologies Holding 134,753 a 6,387,292 DSW, Cl. A 85,154 2,528,222 Snap-on 70,534 11,269,217 Garmin 18,970 713,462 SPX 11,010 646,617 GoPro, Cl. A 10,390 a,b 484,070 Stanley Black & Decker 57,528 5,840,243 Hanesbrands 51,440 1,548,858 Terex 38,180 890,739 Harman International Industries 3,115 304,460 Textron 72,439 2,810,633 Hasbro 16,525 1,232,600 Timken 74,874 2,377,250 Jarden 166,250 a 8,535,275 TransDigm Group 8,200 a 1,884,606 Kate Spade & Company 441,361 a 8,368,205 Triumph Group 14,525 b 717,390 Leggett & Platt 22,895 1,016,996 United Rentals 16,405 a 1,137,359 Lennar, Cl. A 18,025 b 917,473 W.W. Grainger 4,718 1,054,190 Mattel 28,535 b 668,575 WABCO Holdings 32,307 a 3,725,643 Michael Kors Holdings 27,375 a 1,189,717 Wabtec 69,919 6,695,443 Mohawk Industries 4,205 a 828,259 WESCO International 51,433 a,b 2,878,705 Newell Rubbermaid 190,281 8,016,539 Xylem 200,919 6,519,822 NVR 667 a 1,013,807 Polaris Industries 41,595 b 5,401,943 Commercial & Professional PulteGroup 53,510 1,107,122 Services—2.3% PVH 193,729 23,049,876 ADT 16,225 531,855 Toll Brothers 36,860 a 1,362,714 Avery Dennison 58,784 3,414,175 TopBuild 6,003 190,415 Cintas 21,775 1,850,657 Tupperware Brands 13,325 b 682,640 Copart 109,477 a 3,833,885 Under Armour, Cl. A 99,266 a 9,482,881 DeVry Education Group 24,120 b 630,979 VF 28,880 2,091,778 IHS, Cl. A 36,819 a 4,271,740 Whirlpool 8,340 1,401,954 ManpowerGroup 55,845 4,852,931 Pitney Bowes 33,025 654,225 Consumer Services—1.4% R.R. Donnelley & Sons 58,440 917,508 ARAMARK 23,025 721,603 Republic Services 29,945 1,227,146 Brinker International 17,835 947,573 Robert Half International 157,329 8,028,499 Chipotle Mexican Grill 9,923 a 7,045,429 Stericycle 37,113 a 5,238,129 Darden Restaurants 22,030 1,498,260 Towers Watson & Co., Cl. A 63,032 7,483,789 Dunkin' Brands Group 16,655 835,415 Tyco International 17,910 649,954 Hilton Worldwide Holdings 25,765 639,745 Verisk Analytics, Cl. A 84,776 a 6,195,430 Houghton Mifflin Harcourt 1,408 a 31,793 Waste Connections 30,650 1,457,714 Hyatt Hotels, Cl. A 12,545 a 642,680 Marriott International, Cl. A 18,675 1,319,576 Consumer Durables & Apparel—4.1% MGM Resorts International 60,420 a 1,234,381 Brunswick 70,487 3,503,909 Panera Bread, Cl. A 65,237 a 11,631,757 Carter's 50,903 5,004,274 Royal Caribbean Cruises 17,770 1,566,603 Coach 31,505 953,026 Service Corporation International 34,275 1,016,254 62 BNY Mellon Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Consumer Services (continued) Energy (continued) Starwood Hotels & Cimarex Energy 18,089 1,999,015 Resorts Worldwide 19,095 c 1,364,720 Cobalt International Energy 30,615 a 245,226 Wyndham Worldwide 15,225 1,164,408 Columbia Pipeline Group 72,370 1,835,303 Wynn Resorts 1,720 b 129,086 Concho Resources 37,526 a 4,058,812 Denbury Resources 118,765 b 515,440 Diversified Financials—10.2% Diamondback Energy 70,809 a 4,835,547 Affiliated Managers Group 31,650 a 5,900,826 Energen 105,355 5,478,460 Ally Financial 199,211 a 4,354,752 Ensco, Cl. A 58,725 1,063,510 Ameriprise Financial 22,290 2,511,414 EQT 57,880 4,504,222 CBOE Holdings 127,757 8,081,908 FMC Technologies 5,125 a 178,248 Charles Schwab 71,803 2,181,375 Gulfport Energy 9,655 a 345,939 Discover Financial Services 240,640 12,929,587 Helmerich & Payne 26,555 b 1,567,011 Dun & Bradstreet 12,606 1,335,858 Hess 9,815 583,502 E*TRADE Financial 627,151 a 16,487,800 HollyFrontier 27,385 1,283,261 Equifax 127,883 12,519,746 Kosmos Energy 117,458 a 822,206 FNFV Group 88,363 a 1,278,613 Marathon Oil 98,880 1,709,635 H&R Block 165,326 5,624,390 Marathon Petroleum 78,015 3,690,890 Intercontinental Exchange 89,074 20,345,392 Murphy Oil 38,885 1,205,435 Invesco 300,090 10,236,070 Nabors Industries 27,585 318,331 Legg Mason 32,125 1,424,101 National Oilwell Varco 17,475 739,717 Leucadia National 853,607 18,318,406 Newfield Exploration 28,770 a 958,329 McGraw-Hill Financial 54,409 5,277,129 Noble Energy 37,660 1,258,221 Moody's 41,581 4,254,152 Oceaneering International 16,170 708,569 NASDAQ OMX Group 32,540 1,665,723 ONEOK 31,650 1,139,717 Navient 220,379 2,818,647 Parsley Energy, Cl. A 100,137 a,b 1,722,356 Northern Trust 24,245 1,693,271 Patterson-UTI Energy 45,365 738,542 NorthStar Asset Management 16,120 270,816 PBF Energy 15,100 451,792 Principal Financial Group 32,450 1,633,858 Pioneer Natural Resources 7,996 983,988 Raymond James Financial 500,467 26,519,746 QEP Resources 101,141 1,420,020 SEI Investments 74,883 3,787,582 Range Resources 38,597 1,490,616 SLM 1,930,188 a 16,367,994 Rice Energy 66,194 a 1,287,473 State Street 47,067 3,385,059 RSP Permian 54,412 a,b 1,302,623 T. Rowe Price Group 99,706 7,166,867 Seadrill 79,880 b 642,235 TD Ameritrade Holding 713,980 23,889,771 Southwestern Energy 17,395 a 282,495 Voya Financial 195,460 8,420,417 Targa Resources 5,170 341,530 Tesoro 81,364 7,486,302 Energy—3.1% Weatherford International 145,105 a 1,472,816 Cabot Oil & Gas 46,065 1,090,358 Western Refining 44,989 1,935,427 California Resources 96,695 375,177 Whiting Petroleum 3,960 a 76,547 Cameron International 40,190 a 2,683,084 World Fuel Services 12,900 498,585 Cheniere Energy 28,270 a 1,756,980 The Funds 63 STATEMENT OF INVESTMENTS (continued) BNY Mellon Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Exchange-Traded Funds—1.9% Health Care Equipment & iShares Russell Mid-Cap Growth ETF 231,659 b 21,409,925 Services (continued) PowerShares QQQ Trust Series 1 138,695 b 14,467,275 C.R. Bard 30,646 5,938,888 Standard & Poor's Depository Cardinal Health 97,222 7,998,454 Receipts S&P MidCap rust 31,482 b 8,122,356 Centene 11,960 a 738,171 Cerner 106,489 a 6,576,761 Food & Staples Retailing—.3% Cigna 26,461 3,725,444 Kroger 112,120 3,868,140 Community Health Systems 14,798 a 794,653 Rite Aid 112,660 a 929,445 Cooper 86,962 14,124,368 Sysco 19,830 790,622 DaVita HealthCare Partners, Cl. I 40,112 a 3,034,072 Whole Foods Market 24,375 798,525 DENTSPLY International 20,700 1,084,887 DexCom 7,355 a 692,400 Food, Beverage & Tobacco—2.4% Edwards Lifesciences 9,715 a 1,368,649 Brown-Forman, Cl. B 17,515 1,718,222 HCA Holdings 19,930 a 1,726,337 Bunge 19,140 1,386,693 Health Net 15,005 a 961,220 Campbell Soup 16,265 780,557 Henry Schein 13,220 a 1,808,628 Coca-Cola Enterprises 83,248 4,286,439 Hill-Rom Holdings 11,425 603,697 ConAgra Foods 51,890 2,162,775 Hologic 27,950 a 1,084,740 Constellation Brands, Cl. A 58,318 7,464,704 Humana 14,435 2,638,574 Dr. Pepper Snapple Group 17,770 1,363,492 IDEXX Laboratories 35,586 a 2,543,331 Hain Celestial Group 74,994 a 4,564,135 IMS Health Holdings 301,519 a 9,006,373 Hershey 16,035 1,435,453 Intuitive Surgical 3,439 a 1,757,157 Ingredion 20,110 1,736,297 Laboratory Corporation of J.M. Smucker 42,326 4,982,617 America Holdings 33,920 a 3,996,115 Keurig Green Mountain 11,200 633,920 MEDNAX 193,002 a 15,546,311 McCormick & Co. 25,710 2,038,289 Quest Diagnostics 20,900 1,417,020 Mead Johnson Nutrition 14,500 1,135,930 ResMed 19,620 b 1,019,063 Molson Coors Brewing, Cl. B 16,470 1,121,442 Sirona Dental Systems 56,117 a 5,352,439 Monster Beverage 15,695 a 2,173,130 St. Jude Medical 72,868 5,159,783 Pilgrim's Pride 18,420 b 386,360 STERIS 25,844 b 1,655,308 Tyson Foods, Cl. A 87,493 b 3,699,204 Tenet Healthcare 14,092 a 693,749 WhiteWave Foods 231,867 a 10,698,343 Universal Health Services, Cl. B 8,935 1,225,346 Varian Medical Systems 59,331 a 4,820,644 Health Care Equipment & Veeva Systems, Cl. A 13,500 a,b 349,650 Services—8.0% Zimmer Biomet Holdings 65,245 6,756,772 Alere 15,450 a 802,936 Align Technology 242,655 a 13,734,273 Household & Personal Allscripts Healthcare Solutions 42,170 a 580,681 Products—.5% AmerisourceBergen 140,054 14,011,002 Church & Dwight 84,374 7,279,789 athenahealth 49,994 a,b 6,647,702 Clorox 9,230 1,026,099 Becton Dickinson & Co. 19,130 2,697,713 Edgewell Personal Care 7,260 639,316 Boston Scientific 1,094,211 a 18,317,092 Energizer Holdings 15,770 658,555 Brookdale Senior Living 271,492 a 7,444,311 Estee Lauder, Cl. A 30,625 2,442,956 64 BNY Mellon Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Household & Personal Materials (continued) Products (continued) Cytec Industries 20,985 1,557,087 Herbalife 8,050 a 463,438 Eastman Chemical 17,900 1,297,034 FMC 6,390 270,361 Insurance—4.1% Freeport-McMoRan 44,260 470,926 Alleghany 8,857 a 4,160,930 Graphic Packaging Holding 546,920 7,711,572 Allstate 30,263 1,763,728 International Flavors & Fragrances 12,740 1,395,667 Aon 93,002 8,690,107 International Paper 92,479 3,989,544 Arthur J. Gallagher & Co. 32,245 1,409,751 Martin Marietta Materials 8,375 1,405,325 Assurant 20,175 1,500,011 Mosaic 35,670 1,456,406 Assured Guaranty 22,780 575,423 New Gold 293,000 a 673,900 Cincinnati Financial 22,105 1,156,755 Newmont Mining 579,746 9,896,264 Everest Re Group 9,840 1,729,970 Nucor 46,880 2,029,435 FNF Group 641,888 23,371,142 Owens-Illinois 47,150 a 983,078 Genworth Financial, Cl. A 110,410 a 571,924 Packaging Corporation of America 45,715 3,067,934 Hartford Financial Platform Specialty Products 23,875 a 456,968 Services Group 53,315 2,449,824 PolyOne 46,084 1,496,347 Lincoln National 33,965 1,725,082 Reliance Steel & Aluminum 23,210 1,348,965 Loews 88,258 3,217,004 Royal Gold 16,340 786,281 Markel 1,324 a 1,090,645 Sealed Air 29,615 1,523,692 Marsh & McLennan 88,189 4,738,395 Sherwin-Williams 6,370 1,629,510 Old Republic International 90,165 1,416,492 Sigma-Aldrich 8,950 1,247,720 PartnerRe 7,730 1,069,909 Sonoco Products 30,875 1,214,005 Progressive 80,350 2,407,286 Steel Dynamics 60,650 1,181,462 Reinsurance Group of America 52,645 4,784,378 Valspar 233,306 17,101,330 StanCorp Financial Group 15,265 1,735,783 Vulcan Materials 16,935 1,585,455 Symetra Financial 89,433 2,814,457 W.R. Grace & Co. 11,035 a 1,091,803 Torchmark 59,421 3,473,752 WestRock 17,701 1,050,554 Unum Group 172,903 5,799,167 Yamana Gold 1,454,960 2,735,325 Validus Holdings 31,165 1,379,986 W.R. Berkley 74,714 4,055,476 Media—2.0% XL Group 129,961 4,846,246 AMC Networks, Cl. A 11,045 a 799,437 CBS, Cl. B 161,319 7,298,072 Materials—3.8% Charter Communications, Cl. A 7,085 a,b 1,286,707 Airgas 13,634 1,315,954 Cinemark Holdings 24,465 869,731 Albemarle 12,250 553,822 Discovery Communications, Cl. A 22,600 a 601,160 Alcoa 116,805 1,103,807 Discovery Communications, Cl. C 22,600 a 573,136 Ashland 9,860 1,035,004 DISH Network, Cl. A 18,320 a 1,085,826 Ball 8,550 563,530 DreamWorks Animation SKG, Cl. A 24,890 a,b 496,307 Bemis 21,925 930,058 Gannett 17,877 234,367 Celanese, Ser. A 25,490 1,545,714 IMAX 332,630 a 10,427,951 CF Industries Holdings 23,925 1,372,816 Interpublic Group of Companies 72,620 1,371,066 Crown Holdings 115,036 a 5,702,335 The Funds 65 STATEMENT OF INVESTMENTS (continued) BNY Mellon Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Media (continued) Pharmaceuticals, Biotech & John Wiley & Sons, Cl. A 18,955 977,320 Life Sciences (continued) Liberty Broadband, Cl. A 2,552 a 139,007 Waters 14,200 a 1,723,596 Liberty Broadband, Cl. C 9,535 a 510,409 Zoetis 44,570 1,999,856 Liberty Media, Cl. A 10,210 a 380,323 Liberty Media, Cl. C 30,335 a 1,098,734 Real Estate—5.9% Liberty Ventures, Ser. A 13,066 a 519,112 American Assets Trust 41,094 c 1,582,941 Lions Gate Entertainment 217,939 7,996,182 American Capital Agency 70,515 c 1,348,952 Nielsen Holdings 42,650 1,929,059 American Homes 4 Rent, Cl. A 131,348 c 2,098,941 Omnicom Group 77,694 5,203,944 Annaly Capital Management 15,835 c 159,300 Starz, Cl. A 17,375 a 653,474 Apartment Investment & TEGNA 35,435 842,999 Management, Cl. A 44,160 c 1,591,085 Tribune Media, Cl. A 9,975 398,402 AvalonBay Communities 12,985 c 2,143,304 Boston Properties 72,357 c 8,203,837 Pharmaceuticals, Biotech & Camden Property Trust 26,440 c 1,904,473 Life Sciences—5.0% Care Capital Properties 7,241 a 230,191 AbbVie 10,815 674,964 CBRE Group, Cl. A 386,570 a 12,377,971 Agilent Technologies 159,569 5,793,950 Communications Sales & Leasing 13,165 264,616 Akorn 53,861 a 2,143,129 Corrections Corporation of America 20,044 c 588,893 Alkermes 154,877 a 9,224,474 Crown Castle International 28,730 c 2,395,795 Alnylam Pharmaceuticals 7,790 a 801,669 Digital Realty Trust 14,320 b,c 906,742 Bio-Techne 7,450 703,876 Douglas Emmett 73,950 c 2,043,239 BioMarin Pharmaceutical 14,700 a 1,899,828 Equinix 5,742 1,549,019 Bruker 79,880 a 1,468,194 Equity Commonwealth 53,895 a,c 1,384,563 Charles River Laboratories Equity Lifestyle Properties 30,400 c 1,695,104 International 8,750 a 602,787 Equity Residential 82,093 c 5,849,126 Endo International 20,865 a 1,606,605 Essex Property Trust 26,371 c 5,659,744 Hospira 17,420 a 1,567,277 Extra Space Storage 59,870 c 4,399,248 ICON 161,926 a 12,468,302 Federal Realty Investment Trust 9,481 c 1,223,807 Illumina 37,599 a 7,429,938 Forest City Enterprises, Cl. A 50,300 a 1,082,959 Incyte 14,810 a 1,720,774 General Growth Properties 24,840 c 630,439 Intercept Pharmaceuticals 2,022 a,b 383,695 HCP 40,645 c 1,506,304 Jazz Pharmaceuticals 104,847 a 17,700,270 Health Care REIT 26,575 c 1,683,526 Mallinckrodt 89,209 a 7,693,384 Healthcare Trust of America, Cl. A 42,660 1,024,267 Medivation 10,645 a 937,399 Home Properties 22,830 c 1,694,214 Mettler-Toledo International 3,768 a 1,117,400 Hospitality Properties Trust 38,525 c 990,863 Mylan 8,620 a 427,466 Host Hotels & Resorts 105,409 c 1,868,902 Myriad Genetics 16,570 a,b 622,369 Iron Mountain 36,718 c 1,040,588 PAREXEL International 61,842 a 4,064,256 Kilroy Realty 35,414 c 2,296,952 Perrigo Company 38,188 6,987,258 Kimco Realty 250,499 c 5,774,002 QIAGEN 33,950 a 890,169 LaSalle Hotel Properties 50,181 c 1,578,694 United Therapeutics 4,475 a 674,025 Macerich 25,315 c 1,928,497 Vertex Pharmaceuticals 160,080 a 20,413,402 MFA Financial 149,325 c 1,061,701 66 BNY Mellon Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Real Estate (continued) Retailing (continued) NorthStar Realty Finance 65,505 c 920,345 O'Reilly Automotive 44,062 a 10,577,964 Omega Healthcare Investors 33,240 c 1,122,847 Office Depot 63,105 a 500,423 Plum Creek Timber 26,120 c 1,005,359 Restoration Hardware Holdings 75,391 a,b 6,972,160 Prologis 49,005 c 1,862,190 Ross Stores 28,870 1,403,659 Rayonier 33,189 c 763,347 Sally Beauty Holdings 33,135 a 866,149 Realogy Holdings 500,641 a 20,175,832 Signet Jewelers 10,902 1,504,476 Realty Income 29,970 c 1,339,359 Staples 805,812 11,450,589 Regency Centers 73,356 c 4,350,744 Tiffany & Co. 51,841 4,263,922 SL Green Realty 61,731 c 6,389,776 Tractor Supply 94,651 8,074,677 Spirit Realty Capital 128,495 c 1,233,552 TripAdvisor 13,495 a 943,301 Two Harbors Investment 113,270 1,071,534 Ulta Salon, Cosmetics & Fragrance 35,555 a 5,620,890 UDR 64,260 c 2,075,598 Williams-Sonoma 210,498 16,004,163 Ventas 28,965 c 1,593,654 Vornado Realty Trust 19,455 c 1,696,281 Semiconductors & Semiconductor Weingarten Realty Investors 48,930 c 1,548,145 Equipment—2.3% Weyerhaeuser 53,115 c 1,484,033 Altera 29,650 1,439,507 WP Carey 12,050 692,514 Analog Devices 31,490 1,759,031 Applied Materials 107,735 1,732,917 Retailing—6.0% Atmel 83,035 678,396 Advance Auto Parts 12,860 2,253,715 Avago Technologies 54,741 6,895,724 AutoZone 3,708 a 2,654,891 Broadcom, Cl. A 40,930 2,114,853 Bed Bath & Beyond 18,005 a 1,118,290 FEI 74,937 5,656,245 Best Buy 18,690 686,671 KLA-Tencor 14,680 735,615 Big Lots 13,740 b 659,383 Lam Research 21,200 1,542,724 CarMax 24,720 a 1,507,920 Linear Technology 31,690 1,276,473 Dollar General 35,865 2,671,584 Marvell Technology Group 31,830 358,724 Dollar Tree 14,734 a 1,123,615 Maxim Integrated Products 31,335 1,055,049 Expedia 66,545 7,652,010 Mellanox Technologies 240,898 a 9,741,915 Foot Locker 60,095 4,254,125 Microchip Technology 127,435 b 5,415,988 GameStop, Cl. A 17,230 b 731,930 Microsemi 84,123 a 2,671,746 Gap 13,755 451,302 NVIDIA 37,660 846,597 Genuine Parts 13,855 1,156,754 NXP Semiconductors 28,419 a 2,405,668 GNC Holdings, Cl. A 13,100 613,080 ON Semiconductor 130,071 a 1,242,828 Kohl's 19,355 987,686 Qorvo 3,960 a 219,820 L Brands 16,100 1,350,790 Skyworks Solutions 16,980 1,483,203 Liberty Interactive, Cl. A 363,451 a 9,827,715 United Microelectronics, ADR 1,097,598 1,789,085 LKQ 666,018 a 19,973,880 Xilinx 31,345 1,313,042 Macy's 66,603 3,903,602 Murphy USA 10,042 a 513,247 Software & Services—8.9% Netflix 21,742 a 2,500,982 Activision Blizzard 341,556 9,778,748 Nordstrom 11,770 857,798 Akamai Technologies 234,577 a 16,727,686 The Funds 67 STATEMENT OF INVESTMENTS (continued) BNY Mellon Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Software & Services (continued) Software & Services (continued) Alliance Data Systems 21,316 a 5,482,262 Tableau Software, Cl. A 6,495 a 611,634 Amdocs 135,970 7,778,844 Total System Services 106,865 4,897,623 ANSYS 130,459 a 11,558,667 Twitter 62,415 a 1,734,513 Autodesk 29,900 a 1,397,825 Tyler Technologies 41,960 a 5,792,158 Broadridge Financial Solutions 69,776 3,683,475 Ultimate Software Group 16,555 a 2,916,825 CA 42,345 1,155,595 VeriFone Systems 2,905 a 90,752 CDK Global 10,565 523,390 VeriSign 21,375 a,b 1,473,593 Citrix Systems 16,340 a 1,112,917 Western Union 67,970 1,253,367 Cognizant WEX 4,998 a 472,461 Technology Solutions, Cl. A 82,770 a 5,209,544 Workday, Cl. A 13,235 a 929,891 Computer Sciences 20,260 1,255,917 Xerox 131,790 1,340,304 CoreLogic 21,220 a 805,299 Yahoo! 51,687 a 1,666,389 CoStar Group 17,609 a 3,117,497 DST Systems 38,630 3,956,485 Technology Hardware & Electronic Arts 46,965 a 3,106,735 Equipment—5.7% Fidelity National 3D Systems 29,780 a,b 408,879 Information Services 237,248 16,384,347 Amphenol, Cl. A 271,765 14,229,615 FireEye 12,735 a 481,128 ARRIS Group 18,095 a 478,070 Fiserv 107,227 a 9,143,246 Arrow Electronics 62,497 a 3,494,832 FleetCor Technologies 7,105 a 1,059,782 Avnet 185,344 7,858,586 Fortinet 182,616 a 7,695,438 AVX 47,000 613,820 Gartner 58,248 a 4,980,786 Brocade Global Payments 36,331 4,046,910 Communications Systems 95,708 1,019,290 HomeAway 301,922 a 8,662,142 EchoStar, Cl. A 18,195 a 811,497 IAC/InterActiveCorp 18,255 1,274,199 F5 Networks 10,325 a 1,253,558 Intuit 80,129 6,871,062 Flextronics International 159,224 a 1,673,444 Jack Henry & Associates 24,460 1,662,302 FLIR Systems 135,072 3,867,111 LinkedIn, Cl. A 11,656 a 2,105,074 Harris 53,371 4,099,960 Manhattan Associates 96,929 a 5,668,408 Infinera 363,016 a,b 7,921,009 NetEase, ADR 21,692 2,411,717 Ingram Micro, Cl. A 257,409 6,965,488 NetSuite 7,695 a,b 683,701 Jabil Circuit 165,927 3,210,687 Pandora Media 46,245 a 829,635 Juniper Networks 54,150 1,392,197 Paychex 23,305 1,040,801 Keysight Technologies 423,863 13,580,571 Rackspace Hosting 21,400 a 650,774 Lexmark International, Cl. A 20,900 626,582 Red Hat 82,906 a 5,986,642 Lumentum Holdings 141,123 2,785,768 ServiceNow 54,419 a 3,861,572 Motorola Solutions 74,972 4,859,685 SolarWinds 15,805 a 628,249 NCR 31,295 a 785,192 Solera Holdings 15,175 730,980 Palo Alto Networks 40,933 a 6,722,017 Splunk 16,510 a 1,023,125 SanDisk 25,160 1,372,730 SS&C Technologies Holdings 7,950 538,533 Seagate Technology 329,293 b 16,925,660 Symantec 82,130 1,682,844 Tech Data 9,120 a 594,989 Synopsys 238,401 a 11,188,159 Trimble Navigation 43,825 a 828,293 68 BNY Mellon Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Technology Hardware & Utilities (continued) Equipment (continued) DTE Energy 20,060 1,565,884 Viavi Solutions 705,617 a 3,789,163 Edison International 125,937 7,364,796 Western Digital 185,539 15,206,776 Entergy 17,555 1,146,868 Zebra Technologies, Cl. A 15,545 a 1,288,370 Eversource Energy 48,730 2,302,005 FirstEnergy 91,237 2,915,935 Telecommunication Services—.4% Great Plains Energy 112,982 2,815,511 CenturyLink 70,275 1,900,236 ITC Holdings 194,167 6,349,261 Frontier Communications 126,480 b 641,254 National Fuel Gas 20,660 b 1,114,814 Level 3 Communications 33,237 a 1,486,691 NiSource 49,390 829,258 SBA Communications, Cl. A 14,315 a 1,692,033 NRG Energy 53,250 1,060,740 TE Connectivity 38,126 2,260,490 OGE Energy 36,320 1,018,413 Telephone & Data Systems 21,345 607,052 Pepco Holdings 60,380 1,387,532 Zayo Group Holdings 13,130 b 367,246 PG&E 40,674 2,016,617 Pinnacle West Capital 30,660 1,825,190 Transportation—1.4% PPL 44,130 1,367,589 Alaska Air Group 18,520 1,386,407 Public Service Enterprise C.H. Robinson Worldwide 25,380 1,711,373 Group 32,575 1,311,144 Copa Holdings, Cl. A 4,090 b 209,694 Questar 52,590 1,015,513 Delta Air Lines 49,954 2,186,986 SCANA 36,085 1,908,536 Expeditors International of Sempra Energy 21,360 2,025,996 Washington 27,280 1,335,902 SunEdison 31,775 a,b 330,460 Genesee & Wyoming, Cl. A 38,991 a 2,666,205 TerraForm Power, Cl. A 10,200 a 229,500 Hertz Global Holdings 62,645 a 1,154,547 Vectren 32,745 1,317,331 J.B. Hunt Transport Services 60,412 4,396,785 WEC Energy Group 20,550 979,208 Kansas City Southern 15,910 1,475,493 Westar Energy 65,632 2,398,850 Kirby 114,155 a 8,051,352 Xcel Energy 26,435 891,653 Landstar System 20,425 1,352,135 Macquarie Infrastructure 2,060 162,163 Total Common Stocks Southwest Airlines 66,165 2,428,256 (cost $1,837,923,213) Spirit Airlines 15,150 a 776,438 United Continential Holdings 41,235 a 2,349,158 Master Limited Partnership—.1% Utilities—3.2% Diversified Financials—.1% AES 377,019 4,524,228 Blackstone Group LP Alliant Energy 62,389 3,535,585 (cost $1,692,848) 78,930 Ameren 103,799 4,182,062 Number of American Electric Power 100,093 5,434,049 Rights—.0% Rights Value ($) American Water Works 30,960 1,608,062 Food & Staples Retailing—.0% Aqua America 38,885 986,124 Safeway-Casa Ley 30,090 a — CenterPoint Energy 58,465 1,088,618 Safeway-PDC 30,090 a — CMS Energy 64,300 2,107,754 0 Consolidated Edison 16,640 1,046,822 The Funds 69 STATEMENT OF INVESTMENTS (continued) BNY Mellon Mid Cap Multi-Strategy Fund (continued) Number of Investment of Cash Collateral Rights (continued) Rights Value ($) for Securities Loaned—4.0% Shares Value ($) Health Care Equipment & Registered Services—.0% Investment Company; Community Health Systems 33,320 a Dreyfus Institutional Cash Total Rights Advantage Fund (cost $2,051) (cost $90,518,383) 90,518,383 d Total Investments Other Investment—2.8% Shares Value ($) (cost $1,991,818,317) % Registered Investment Company; Liabilities, Less Cash Dreyfus Institutional Preferred and Receivables %) ) Plus Money Market Fund Net Assets % (cost $61,681,822) 61,681,822 d ADR—American Depository Receipts ETF—Exchange-Traded Fund LP—Limited Partnership REIT—Real Estate Investment Trust a Non-income producing security. b Security, or portion thereof, on loan.At August 31, 2015, the value of the fund's securities on loan was $116,147,261 and the value of the collateral held by the fund was $119,182,896, consisting of cash collateral of $90,518,383 and U.S. Government & Agency securities valued at $28,664,513. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified Financials 10.3 Energy 3.1 Capital Goods 9.8 Food, Beverage & Tobacco 2.4 Software & Services 8.9 Commercial & Professional Services 2.3 Health Care Equipment & Services 8.0 Semiconductors & Semiconductor Equipment 2.3 Money Market Investments 6.8 Media 2.0 Retailing 6.0 Exchange-Traded Funds 1.9 Real Estate 5.9 Consumer Services 1.4 Technology Hardware & Equipment 5.7 Transportation 1.4 Pharmaceuticals, Biotech & Life Sciences 5.0 Automobiles & Components 1.2 Banks 4.5 Household & Personal Products .5 Consumer Durables & Apparel 4.1 Telecommunication Services .4 Insurance 4.1 Food & Staples Retailing .3 Materials 3.8 Utilities 3.2 † Based on net assets. See notes to financial statements. 70 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon Small Cap Multi-Strategy Fund Common Stocks—98.8% Shares Value ($) Shares Value ($) Automobiles & Components—.6% Capital Goods (continued) Thor Industries 17,079 932,172 American Woodmark 26,683 b 1,768,549 Winnebago Industries 76,221 1,561,006 Apogee Enterprises 10,712 558,631 Astec Industries 18,476 729,987 Banks—12.8% Beacon Roofing Supply 83,668 b 3,032,965 Ameris Bancorp 79,248 2,161,093 Chart Industries 19,785 b 505,705 Bank of Hawaii 20,400 a 1,266,024 Comfort Systems USA 66,740 1,850,033 BofI Holding 16,546 b 1,916,689 EMCOR Group 43,552 2,007,312 Boston Private Financial Holdings 53,015 630,878 Encore Wire 24,736 803,178 Brookline Bancorp 60,645 639,805 FreightCar America 20,695 445,977 Bryn Mawr Bank 7,350 218,148 Generac Holdings 64,423 b 1,991,959 Capital Bank Financial, Cl. A 11,450 b 352,317 Granite Construction 22,408 773,076 Cardinal Financial 26,860 599,247 Great Lakes Dredge and Dock 30,439 b 168,936 Central Pacific Financial 26,730 554,380 Lindsay 11,043 a 841,808 CoBiz Financial 45,512 586,195 Milacron Holdings 56,040 1,114,636 Columbia Banking System 85,054 2,577,987 Mueller Industries 9,922 315,619 ConnectOne Bancorp 80,470 1,541,000 PGT 120,242 b 1,607,636 CVB Financial 99,511 1,617,054 Raven Industries 17,540 317,825 EverBank Financial 203,811 4,031,382 Simpson Manufacturing 108,384 3,783,685 FCB Financial Holdings, Cl. A 11,550 380,919 Thermon Group Holdings 143,007 b 3,272,000 First Horizon National 138,467 2,011,926 Trex 35,380 b 1,373,098 First Midwest Bancorp 50,634 893,184 Watsco 14,572 1,784,487 National Bank Holdings, Cl. A 76,320 1,539,374 Pinnacle Financial Partners 32,081 1,521,281 Commercial & Professional PrivateBancorp 30,705 1,162,184 Services—8.9% Prosperity Bancshares 12,200 630,374 ABM Industries 19,742 631,941 Seacoast Banking 34,173 b 531,732 Advisory Board 63,760 b 3,100,649 Simmons First National, Cl. A 19,556 857,922 CEB 27,594 1,976,282 South State 34,470 2,590,421 FTI Consulting 24,900 b 992,514 SVB Financial Group 48,490 b 6,065,129 Herman Miller 57,536 1,559,801 Synovus Financial 92,240 2,806,863 HNI 27,596 1,289,837 Talmer Bancorp, Cl. A 140,797 2,287,951 Huron Consulting Group 12,161 b 880,335 UMB Financial 22,562 1,131,033 Interface 161,497 3,914,687 United Community Banks 45,137 883,331 Kforce 42,628 1,142,004 Valley National Bancorp 126,309 1,194,883 Knoll 155,061 3,709,059 Washington Trust Bancorp 11,979 462,509 Korn/Ferry International 108,874 3,709,337 Webster Financial 47,027 1,663,815 McGrath RentCorp 22,843 585,923 WesBanco 25,020 770,366 Steelcase, Cl. A 261,148 4,604,039 Wintrust Financial 12,395 632,145 TrueBlue 236,130 b 5,667,120 Capital Goods—8.4% Consumer Durables & Apparel—3.9% Aerovironment 30,297 b 728,643 Cavco Industries 7,737 b 553,582 Altra Industrial Motion 92,333 2,309,248 Deckers Outdoor 10,650 b 685,754 The Funds 71 STATEMENT OF INVESTMENTS (continued) BNY Mellon Small Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Consumer Durables & Exchange-Traded Funds—.4% Apparel (continued) iShares Russell 2000 ETF 12,838 a Ethan Allen Interiors 29,443 875,929 Food & Staples Retailing—.8% iRobot 20,230 a,b 592,739 Casey’s General Stores 19,813 2,097,404 Malibu Boats, Cl. A 83,879 b 1,448,590 Fresh Market 22,824 a,b 491,401 Oxford Industries 24,329 2,047,529 United Natural Foods 11,184 b 538,510 Standard Pacific 66,403 b 561,105 Steven Madden 47,238 b 1,930,145 Food, Beverage & Tobacco—.8% TopBuild 7,230 229,336 Fresh Del Monte Produce 13,847 548,203 Universal Electronics 11,601 b 528,890 Snyder’s-Lance 42,378 1,431,105 Vera Bradley 30,365 b 328,549 WhiteWave Foods 22,172 b 1,023,016 WCI Communities 101,867 b 2,538,526 William Lyon Homes, Cl. A 30,500 b 691,130 Health Care Equipment & Wolverine World Wide 64,251 1,731,564 Services—6.7% Air Methods 25,385 a,b 950,668 Consumer Services—2.0% Align Technology 19,315 b 1,093,229 Belmond, Cl. A 69,682 b 792284 Computer Programs & Systems 5,086 a 234,058 Fogo De Chao 11,687 224,624 ConforMIS 52,644 a 842,304 2U 34,620 a,b 1,210,661 EndoChoice Holdings 44,271 748,180 Capella Education 7,673 374,059 Endologix 104,533 b 1,356,838 Cheesecake Factory 27,094 1,470,391 Globus Medical, Cl. A 105,770 b 2,582,903 Red Robin Gourmet Burgers 20,214 b 1,592,661 Greatbatch 8,117 b 461,208 Steiner Leisure 30,199 b 1,922,770 Hanger 26,061 b 467,274 HealthStream 42,773 b 1,062,909 Diversified Financials—1.7% HeartWare International 55,419 b 4,743,866 Cohen & Steers 10,760 322,585 Invacare 19,800 348,282 FNFV Group 49,710 b 719,304 LDR Holding 44,881 b 1,674,959 Piper Jaffray 14,656 b 613,500 LifePoint Health 17,752 b 1,386,964 Raymond James Financial 53,870 2,854,571 Medidata Solutions 32,375 b 1,554,648 SLM 236,800 b 2,008,064 Meridian Bioscience 32,090 613,882 Natus Medical 7,429 b 302,212 Energy—1.7% NxStage Medical 67,305 b 1,169,088 Energen 10,550 548,600 Omnicell 22,535 b 765,739 Geospace Technologies 24,173 b 428,104 WellCare Health Plans 33,946 b 3,077,884 Gulf Island Fabrication 16,697 210,883 Natural Gas Services Group 19,394 b 420,656 Household & Personal Oil States International 30,180 b 856,207 Products—.4% Patterson-UTI Energy 56,440 918,843 Inter Parfums 64,956 PDC Energy 1,880 b 105,618 Insurance—.7% RPC 67,560 a 785,047 First American Financial 15,820 614,765 Synergy Resources 77,456 b 831,877 Primerica 33,409 1,419,548 Western Refining 35,844 1,542,009 Safety Insurance Group 10,812 568,495 72 BNY Mellon Small Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Materials—3.2% Pharmaceuticals, Biotech & Calgon Carbon 28,110 457,069 Life Sciences (continued) Carpenter Technology 14,973 583,947 TherapeuticsMD 686,140 b 4,206,038 Chemtura 60,303 b 1,640,242 Tokai Pharmaceuticals 138,631 a 1,637,232 Haynes International 11,125 425,198 ZS Pharma 37,704 a,b 1,928,937 Intrepid Potash 47,308 b 374,206 Louisiana-Pacific 51,055 b 839,344 Real Estate—4.1% Minerals Technologies 12,481 671,353 American Assets Trust 20,605 c 793,705 New Gold 190,752 b 438,730 American Residential Properties 117,730 c 1,995,523 OMNOVA Solutions 223,570 b 1,406,255 Corporate Office Properties Trust 30,102 c 633,045 Royal Gold 10,241 492,797 CyrusOne 28,886 c 914,531 Stillwater Mining 71,748 a,b 685,193 Education Realty Trust 6,950 203,288 TimkenSteel 32,961 589,013 EPR Properties 20,034 c 1,019,530 Trinseo 73,776 a,b 2,149,833 Healthcare Trust of America, Cl. A 45,600 1,094,856 Yamana Gold 770,523 1,448,583 Kite Realty Group Trust 42,620 1,001,996 Ladder Capital, Cl. A 130,871 2,038,970 Media—3.6% Pebblebrook Hotel Trust 19,550 c 744,073 E.W. Scripps, Cl. A 70,222 1,230,289 Physicians Realty Trust 129,348 c 1,875,546 Entravision Communications, Cl. A 75,256 605,811 Realogy Holdings 64,147 b 2,585,124 IMAX 50,748 b 1,590,950 RLJ Lodging Trust 25,919 c 713,809 Lions Gate Entertainment 46,421 1,703,186 Media General 88,332 b 1,037,901 Retailing—5.0% Morningstar 3,632 289,761 American Eagle Outfitters 210,262 a 3,578,659 New York Times, Cl. A 81,823 994,968 Children’s Place 14,009 839,419 Nexstar Broadcasting Group, Cl. A 46,882 2,179,075 Core-Mark Holding Company 28,531 1,714,998 Sinclair Broadcast Group, Cl. A 117,648 3,150,613 Express 53,080 b 1,082,832 Time 49,057 1,018,914 Finish Line, Cl. A 24,290 640,527 Guess? 41,404 a 915,442 Pharmaceuticals, Biotech & Haverty Furniture 17,415 402,461 Life Sciences—9.7% Kirkland’s 93,219 2,080,648 ACADIA Pharmaceuticals 49,820 a,b 1,824,907 Office Depot 440,095 b 3,489,953 Cepheid 34,613 b 1,687,038 PEP Boys-Manny Moe & Jack 49,011 b 593,033 Emergent BioSolutions 136,027 b 4,528,339 Restoration Hardware Holdings 22,700 a,b 2,099,296 Flamel Technologies, ADR 118,856 b 2,632,660 Urban Outfitters 16,870 b 520,608 Foamix Parmaceuticals 169,141 1,718,473 Vitamin Shoppe 25,670 b 918,986 GW Pharmaceuticals, ADR 34,885 b 3,710,020 Zumiez 13,840 b 322,610 Ligand Pharmaceuticals 24,473 a,b 2,250,048 Paratek Pharmaceuticals 44,009 1,143,354 Semiconductors & Semiconductor Pfenex 104,184 b 2,276,420 Equipment—5.2% Retrophin 59,236 b 1,624,251 Applied Micro Circuits 288,267 b 1,686,362 Revance Therapeutics 124,571 b 3,769,518 Brooks Automation 63,167 655,673 Sangamo BioSciences 93,160 b 704,290 Inphi 95,726 b 2,272,535 Tetraphase Pharmaceuticals 29,155 b 1,265,619 Integrated Device Technology 81,932 b 1,555,889 The Funds 73 STATEMENT OF INVESTMENTS (continued) BNY Mellon Small Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Semiconductors & Semiconductor Technology Hardware & Equipment (continued) Equipment (continued) Lattice Semiconductor 46,754 b 195,432 Ciena 213,918 b 4,783,206 MaxLinear, Cl. A 183,051 b 1,821,357 DTS 10,135 b 268,882 Mellanox Technologies 91,441 b 3,697,874 Electronics For Imaging 18,780 b 822,001 Microsemi 73,661 b 2,339,473 FARO Technologies 12,322 b 478,710 MKS Instruments 21,734 732,436 FEI 20,818 1,571,343 Nanometrics 26,212 b 364,085 Infinera 80,982 a,b 1,767,027 Teradyne 54,948 991,262 Ixia 17,935 b 277,454 Veeco Instruments 145,959 b 3,367,274 Jabil Circuit 27,313 528,507 Keysight Technologies 27,279 874,019 Software & Services—8.2% Littelfuse 9,440 847,240 Acxiom 38,677 b 810,670 Lumentum Holdings 53,606 b 1,058,182 AVG Technologies 87,405 b 2,021,678 ScanSource 97,998 b 3,743,524 comScore 22,567 b 1,178,223 Tech Data 9,960 b 649,790 Constant Contact 18,406 b 455,733 Universal Display 80,311 b 2,958,657 CoreLogic 99,130 b 3,761,983 Viavi Solutions 268,030 b 1,439,321 CSG Systems International 27,114 838,094 Vishay Intertechnology 33,609 332,057 Dealertrack Technologies 27,536 b 1,728,159 Demandware 17,812 b 993,731 Transportation—1.8% FleetMatics Group 26,631 a,b 1,192,004 ArcBest 15,630 451,394 HubSpot 33,424 1,580,621 Diana Shipping 220,595 b 1,500,046 Infoblox 202,881 b 3,903,430 Forward Air 36,590 1,647,282 LogMeIn 36,191 b 2,256,147 Marten Transport 25,372 469,636 Mentor Graphics 145,792 3,767,265 Motorcar Parts of America 60,510 b 1,929,664 Monotype Imaging Holdings 17,530 371,285 Scorpio Bulkers 529,287 b 868,031 Proofpoint 20,815 a,b 1,172,717 SS&C Technologies Holdings 26,790 1,814,755 Utilities—1.6% Synchronoss Technologies 46,374 b 1,873,046 California Water Tableau Software, Cl. A 9,094 b 856,382 Service Group 29,620 611,061 TiVo 57,927 b 527,136 Chesapeake Utilities 13,924 686,035 Hawaiian Electric Industries 16,637 470,328 Technology Hardware & MDU Resources Group 42,580 762,608 Equipment—6.6% NorthWestern 20,904 1,079,483 Arrow Electronics 48,968 b 2,738,291 Piedmont Natural Gas 30,970 a 1,194,823 74 BNY Mellon Small Cap Multi-Strategy Fund (continued) Investment of Cash Collateral Common Stocks (continued) Shares Value ($) for Securities Loaned—3.1% Shares Value ($) Utilities (continued) Registered Portland General Electric 36,495 1,260,537 Investment Company; Dreyfus Institutional Cash Total Common Stocks Advantage Fund (cost $339,637,478) (cost $12,009,038) 12,009,038 d Total Investments Other Investment—1.1% (cost $355,845,243) % Registered Investment Company; Liabilities, Less Cash Dreyfus Institutional Preferred and Receivables %) ) Plus Money Market Fund Net Assets % (cost $4,198,727) 4,198,727 d ADR—American Depository Receipts ETF—Exchange Traded Funds a Security, or portion thereof, on loan.At August 31, 2015, the value of the fund’s securities on loan was $26,565,872 and the value of the collateral held by the fund was $27,588,644, consisting of cash collateral of $12,009,038 and U.S. Government and Agency securities valued at $15,579,606. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 12.8 Materials 3.2 Pharmaceuticals, Biotech & Life Sciences 9.7 Consumer Services 2.0 Commercial & Professional Services 8.9 Transportation 1.8 Capital Goods 8.4 Diversified Financials 1.7 Software & Services 8.2 Energy 1.7 Health Care Equipment & Services 6.7 Utilities 1.6 Technology Hardware & Equipment 6.6 Food & Staples Retailing .8 Semiconductors & Semiconductor Equipment 5.2 Food, Beverage & Tobacco .8 Retailing 5.0 Insurance .7 Money Market Investments 4.2 Automobiles & Components .6 Real Estate 4.1 Exchange-Traded Funds .4 Consumer Durables & Apparel 3.9 Household & Personal Products .4 Media 3.6 † Based on net assets. See notes to financial statements. The Funds 75 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon Focused Equity Opportunities Fund Common Stocks—99.4% Shares Value ($) Shares Value ($) Automobiles & Components—3.0% Food, Beverage & Tobacco (continued) Harley-Davidson 305,320 PepsiCo 205,580 19,104,549 Banks—3.5% Philip Morris International 217,100 17,324,580 Bank of America 1,234,740 Capital Goods—9.7% Insurance—3.8% 3M 96,800 13,759,152 Hartford Financial Services Group 474,600 Eaton 277,030 15,807,332 Materials—2.2% Honeywell International 142,600 14,155,902 Dow Chemical 281,400 Illinois Tool Works 133,440 11,279,683 Media—8.0% Comcast, Cl. A 504,830 28,437,074 Consumer Services—3.3% Time Warner 243,655 17,323,870 Yum! Brands 237,940 Diversified Financials—10.3% Pharmaceuticals, Biotech & Capital One Financial 265,700 20,658,175 Life Sciences—15.3% Intercontinental Exchange 88,810 20,285,092 AbbVie 407,300 25,419,593 Invesco 516,370 17,613,381 Celgene 189,420 a 22,366,714 Johnson & Johnson 210,540 19,786,549 Energy—9.6% Mallinckrodt 227,380 a 19,609,251 Anadarko Petroleum 231,120 16,543,570 Halliburton 321,195 12,639,023 Semiconductors & Semiconductor Valero Energy 264,390 15,688,903 Equipment—3.2% Williams 203,630 9,814,966 Avago Technologies 146,920 Software & Services—14.5% Food, Beverage & Tobacco—8.7% Facebook, Cl. A 346,080 a 30,949,934 Constellation Brands, Cl. A 101,200 12,953,600 salesforce.com 397,080 a 27,541,469 76 BNY Mellon Focused Equity Opportunities Fund (continued) Common Stocks (continued) Shares Value ($) Other Investment—.1% Shares Value ($) Software & Services (continued) Registered Investment Company; ServiceNow 344,400 a 24,438,624 Dreyfus Institutional Preferred Plus Money Market Fund Technology Hardware & (cost $299,952) 299,952 b Equipment—4.3% Total Investments (cost $502,930,359) % Palo Alto Networks 148,480 a 24,383,386 Cash and Receivables (Net) .5 % Total Common Stocks (cost $502,630,407) Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Pharmaceuticals, Biotech & Life Sciences 15.3 Insurance 3.8 Software & Services 14.5 Banks 3.5 Diversified Financials 10.3 Consumer Services 3.3 Capital Goods 9.7 Semiconductors & Semiconductor Equipment 3.2 Energy 9.6 Automobiles & Components 3.0 Food, Beverage & Tobacco 8.7 Materials 2.2 Media 8.0 Money Market Investment .1 Technology Hardware & Equipment 4.3 † Based on net assets. See notes to financial statements. The Funds 77 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon Small/Mid Cap Multi-Strategy Fund Common Stocks—98.2% Shares Value ($) Shares Value ($) Automobiles & Components—.5% Capital Goods (continued) Gentex 46,230 716,565 Milacron Holdings 30,059 a 597,874 Motorcar Parts of America 32,420 a 1,033,874 Nordson 10,204 678,770 PGT 64,500 a 862,365 Banks—9.1% Regal Beloit 22,936 1,529,143 Bank of Hawaii 13,224 b 820,681 Sensata Technologies Holding 13,158 a 623,689 Boston Private Financial Holdings 33,866 403,005 Snap-on 12,207 1,950,312 Columbia Banking System 52,108 1,579,393 Timken 7,554 239,840 ConnectOne Bancorp 43,170 826,706 Universal Display 70,850 a 2,610,114 CVB Financial 51,824 842,140 Xylem 47,261 1,533,619 EverBank Financial 178,991 3,540,442 First American Financial 22,579 877,420 Commercial & Professional First Horizon National 56,580 b 822,107 Services—5.6% First Republic Bank 66,266 3,996,502 Advisory Board 35,925 a 1,747,033 National Bank Holdings, Cl. A 41,267 832,355 CEB 14,800 1,059,976 Pinnacle Financial Partners 32,740 1,552,531 Clean Harbors 46,660 a 2,291,939 PrivateBancorp 16,378 619,907 Herman Miller 67,792 1,837,841 SVB Financial Group 51,128 a 6,395,090 Huron Consulting Group 10,388 a 751,987 Synovus Financial 95,472 2,905,213 Interface 77,976 1,890,138 Talmer Bancorp, Cl. A 83,703 1,360,174 Kforce 22,857 612,339 Webster Financial 100,538 3,557,034 Knoll 43,200 1,033,344 Steelcase, Cl. A 192,166 3,387,887 Capital Goods—8.1% Steiner Leisure 16,776 a 1,068,128 A.O. Smith 8,004 516,338 Towers Watson & Co., Cl. A 11,009 1,307,099 AGCO 12,880 b 631,635 TrueBlue 90,481 a 2,171,544 Allegion 12,534 747,152 Altra Industrial Motion 35,507 888,030 Consumer Durables & Apparel—2.8% American Woodmark 10,707 a 709,660 Inter Parfums 34,691 891,559 Beacon Roofing Supply 49,598 a 1,797,928 Jarden 14,530 a 745,970 Carlisle 38,671 3,894,170 Kate Spade & Company 39,947 a 757,395 Chart Industries 11,629 a 297,237 Oxford Industries 7,955 669,493 CLARCOR 6,327 356,653 PVH 19,106 2,273,232 Comfort Systems USA 23,160 641,995 Steven Madden 25,337 a 1,035,270 EMCOR Group 13,523 623,275 TiVo 63,448 a 577,377 Equifax 5,705 558,519 Toll Brothers 18,288 a 676,107 Fluor 37,980 1,732,648 Watsco 7,790 953,963 HD Supply Holdings 40,356 a 1,331,748 Wolverine World Wide 34,465 928,832 Hubbell, Cl. B 23,144 2,283,618 78 BNY Mellon Small/Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Consumer Services—3.7% Food & Staples Retailing Cheesecake Factory 49,134 2,666,502 (continued) Grand Canyon Education 60,213 a 2,225,472 United Natural Foods 5,342 a 257,217 Hyatt Hotels, Cl. A 9,509 a 487,146 Malibu Boats, Cl. A 45,002 a 777,185 Food, Beverage & Tobacco—.7% Panera Bread, Cl. A 4,739 a,b 844,964 Snyder’s-Lance 22,627 764,114 Red Robin Gourmet Burgers 10,843 a 854,320 WhiteWave Foods 32,535 a 1,501,165 Restoration Hardware Holdings 19,537 a,b 1,806,782 Service Corporation International 96,949 2,874,538 Health Care Equipment & Services—9.7% Diversified Financials—7.6% Air Methods 58,920 a,b 2,206,554 CBOE Holdings 12,475 789,169 Align Technology 27,988 a 1,584,121 E*TRADE Financial 220,045 a 5,784,983 AmerisourceBergen 10,782 1,078,631 FNF Group 121,768 4,433,573 Boston Scientific 72,847 a 1,219,459 FNFV Group 85,578 a 1,238,314 Brookdale Senior Living 26,510 a 726,904 Intercontinental Exchange 3,188 728,171 Cepheid 18,538 a 903,542 Invesco 41,122 1,402,671 ConforMIS 28,060 b 448,960 Leucadia National 182,533 3,917,158 Cooper 5,215 847,020 Raymond James Financial 82,519 4,372,682 EndoChoice Holdings 23,777 401,831 SLM 272,033 a 2,306,840 Endologix 56,064 a 727,711 T. Rowe Price Group 7,286 523,718 Globus Medical, Cl. A 77,907 a 1,902,489 TD Ameritrade Holding 13,617 455,625 Hanger 11,507 a 206,321 HealthSouth 59,438 2,538,003 Energy—2.4% HeartWare International 47,340 a 4,052,304 Dril-Quip 33,546 a 2,312,661 IMS Health Holdings 29,590 a 883,853 Energen 14,790 769,080 LDR Holding 23,939 a 893,403 Generac Holdings 44,429 a 1,373,745 LifePoint Health 9,471 a 739,969 Oceaneering International 14,046 615,496 Mallinckrodt 7,803 a 672,931 Oil States International 19,319 a 548,080 Medidata Solutions 17,276 a 829,594 RPC 172,457 b 2,003,950 MEDNAX 75,155 a 6,053,735 Tesoro 6,595 606,806 NxStage Medical 35,900 a 623,583 Universal Health Services, Cl. B 13,950 1,913,103 Exchange-Traded Funds—.7% WellCare Health Plans 17,170 a 1,556,804 iShares Russell 2000 Value ETF 1,908 178,780 iShares Russell Mid-Cap Growth ETF 22,190 b 2,050,800 Insurance—.2% Fidelity & Guaranty Life 24,401 601,729 Food & Staples Retailing—.3% Primerica 2,652 112,683 Core-Mark Holding Company 15,215 914,574 The Funds 79 STATEMENT OF INVESTMENTS (continued) BNY Mellon Small/Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Materials—3.0% Pharmaceuticals, Biotech & Chemtura 36,977 a 1,005,774 Life Sciences (continued) Minerals Technologies 6,694 360,070 Tokai Pharmaceuticals 74,093 b 875,038 New Gold 186,488 a 428,922 Vertex Pharmaceuticals 7,515 a 958,313 Newmont Mining 84,114 1,435,826 ZS Pharma 20,229 a 1,034,916 Royal Gold 10,273 494,337 Stillwater Mining 19,984 a,b 190,847 Real Estate—4.2% TimkenSteel 17,540 313,440 Alexandria Real Estate Equities 14,102 c 1,212,631 Trex 18,967 a 736,109 American Residential Properties 48,356 c 819,634 Valspar 49,554 3,632,308 CBRE Group, Cl. A 33,739 a 1,080,323 Yamana Gold 834,291 1,568,467 Corporate Office Properties Trust 22,041 c 463,522 Corrections Corporation of America 19,343 c 568,297 Media—2.2% CyrusOne 18,370 c 581,594 E.W. Scripps, Cl. A 32,639 571,835 EPR Properties 44,519 c 2,265,572 HomeAway 29,630 a 850,085 Extra Space Storage 2,271 c 166,873 Houghton Mifflin Harcourt 893 a 20,164 Healthcare Trust of America, Cl. A 45,712 1,097,545 Lions Gate Entertainment 46,874 1,719,807 Kite Realty Group Trust 20,094 472,410 Media General 69,442 a 815,943 Physicians Realty Trust 53,942 c 782,159 New York Times, Cl. A 53,652 652,408 Realogy Holdings 123,250 a 4,966,975 Sinclair Broadcast Group, Cl. A 108,159 2,896,498 Retailing—6.6% Pharmaceuticals, Biotech & American Eagle Outfitters 214,425 b 3,649,513 Life Sciences—5.7% Casey’s General Stores 32,813 3,473,584 ACADIA Pharmaceuticals 26,573 a,b 973,369 Dick’s Sporting Goods 47,889 2,400,676 Akorn 31,951 a 1,271,330 Guess? 22,146 b 489,648 Alkermes 13,500 a 804,060 Kirkland’s 49,699 1,109,282 Foamix Parmaceuticals 90,399 918,454 Liberty Interactive, Cl. A 30,578 a 826,829 GW Pharmaceuticals, ADR 33,464 a 3,558,896 LKQ 131,364 a 3,939,606 Horizon Pharma 15,172 a 443,326 Staples 136,586 1,940,887 ICON 9,770 a 752,290 Ulta Salon Cosmetics & Fragrance 2,633 a 416,251 Jazz Pharmaceuticals 5,231 a 883,097 Urban Outfitters 73,236 a 2,260,063 Keysight Technologies 78,177 2,504,791 Vitamin Shoppe 10,033 a 359,181 Ligand Pharmaceuticals 13,079 a,b 1,202,483 Williams-Sonoma 21,153 1,608,263 Paratek Pharmaceuticals 23,611 613,414 Pfenex 55,873 a 1,220,825 Semiconductors & Semiconductor Retrophin 31,775 a 871,271 Equipment—3.5% Tetraphase Pharmaceuticals 15,550 a 675,026 First Solar 9,293 a 444,577 80 BNY Mellon Small/Mid Cap Multi-Strategy Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Semiconductors & Semiconductor Software & Services Equipment (continued) (continued) Inphi 40,762 a 967,690 PTC 14,644 a 485,009 Integrated Device Technology 43,960 a 834,800 SS&C Technologies Holdings 14,378 973,966 MaxLinear, Cl. A 97,681 a 971,926 Synchronoss Technologies 24,160 a 975,822 Mellanox Technologies 72,304 a 2,923,974 Synopsys 76,253 a 3,578,553 Microchip Technology 10,004 b 425,170 VeriFone Systems 20,381 a 636,702 Microsemi 41,664 a 1,323,249 Teradyne 36,857 664,900 Technology Hardware & United Microelectronics, ADR 667,793 1,088,503 Equipment—7.9% Veeco Instruments 101,568 a 2,343,174 Amphenol, Cl. A 13,816 723,406 Arrow Electronics 20,801 a 1,163,192 Software & Services—10.2% Avnet 16,028 679,587 2U 18,502 a 647,015 Ciena 163,440 a 3,654,518 Acxiom 25,951 a 543,933 Electronics For Imaging 12,907 a 564,939 Akamai Technologies 10,938 a 779,989 FEI 31,400 2,370,072 Amdocs 47,265 2,704,031 FLIR Systems 90,782 2,599,089 ANSYS 6,148 a 544,713 IMAX 59,876 a 1,877,113 athenahealth 4,906 a,b 652,351 Infinera 78,821 a,b 1,719,874 AVG Technologies 46,845 a 1,083,525 Ingram Micro, Cl. A 82,546 2,233,695 comScore 12,031 a 628,139 IPG Photonics 26,801 a,b 2,262,540 CoreLogic 163,908 a 6,220,309 Lumentum Holdings 47,011 927,997 Demandware 9,549 a 532,739 National Instruments 82,139 2,399,280 Fidelity National ScanSource 65,274 a 2,493,467 Information Services 13,098 904,548 Viavi Solutions 235,057 a 1,262,256 FleetMatics Group 14,288 a,b 639,531 Fortinet 48,781 a 2,055,631 Transportation—2.4% HealthStream 22,927 a 569,736 Alaska Air Group 13,332 998,034 HubSpot 17,864 844,789 Forward Air 19,527 879,106 Infoblox 143,179 a 2,754,764 Kirby 57,952 a 4,087,355 Jack Henry & Associates 27,610 1,876,376 Ryder System 28,864 2,365,982 LogMeIn 19,295 a 1,202,850 Mentor Graphics 53,725 1,388,254 Utilities—1.1% Monotype Imaging Holdings 9,212 195,110 CMS Energy 20,336 666,614 NICE Systems, ADR 8,227 506,454 ITC Holdings 44,890 1,467,903 Palo Alto Networks 2,799 a 459,652 NiSource 40,298 676,603 Proofpoint 11,097 a,b 625,205 Portland General Electric 14,485 500,312 The Funds 81 STATEMENT OF INVESTMENTS (continued) BNY Mellon Small/Mid Cap Multi-Strategy Fund (continued) Investment of Cash Collateral Common Stocks (continued) Shares Value ($) for Securities Loaned—2.1% Shares Value ($) Utilities (continued) Registered UGI 12,073 411,448 Investment Company; Dreyfus Institutional Cash Total Common Stocks Advantage Fund (cost $315,717,658) (cost $7,296,640) 7,296,640 d Total Investments Other Investment—2.2% (cost $330,625,253) % Registered Investment Company; Liabilities, Less Cash Dreyfus Institutional Preferred and Receivables %) ) Plus Money Market Fund Net Assets % (cost $7,610,955) 7,610,955 d ADR—American Depository Receipts ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan.At August 31, 2015, the value of the fund’s securities on loan was $21,737,717 and the value of the collateral held by the fund was $22,661,974, consisting of cash collateral of $7,296,640 and U.S. Government & Agency securities valued at $15,365,334. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 10.2 Materials 3.0 Health Care Equipment & Services 9.7 Consumer Durables & Apparel 2.8 Banks 9.1 Energy 2.4 Capital Goods 8.1 Transportation 2.4 Technology Hardware & Equipment 7.9 Media 2.2 Diversified Financials 7.6 Utilities 1.1 Retailing 6.6 Exchange-Traded Funds .7 Pharmaceuticals, Biotech & Life Sciences 5.7 Food, Beverage & Tobacco .7 Commercial & Professional Services 5.6 Automobiles & Components .5 Money Market Investments 4.4 Food & Staples Retailing .3 Real Estate 4.2 Insurance .2 Consumer Services 3.7 Semiconductors & Semiconductor Equipment 3.5 † Based on net assets. See notes to financial statements. 82 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon International Fund Common Stocks—98.5% Shares Value ($) Shares Value ($) Australia—4.0% Hong Kong—1.1% ASX 163,047 4,556,171 AIA Group 2,004,200 Dexus Property Group 2,008,246 10,480,985 Ireland—1.8% Goodman Group 1,329,095 5,743,398 Bank of Ireland 20,387,791 a 8,112,610 Lend Lease Group 740,005 7,302,653 Smurfit Kappa Group 355,009 10,478,809 Woodside Petroleum 529,314 12,265,296 Israel—3.1% Belgium—1.0% Bezeq The Israeli bpost 176,267 4,286,209 Telecommunication 4,801,957 8,624,036 Solvay 46,981 5,505,917 Teva Pharmaceutical Industries, ADR 350,878 22,600,052 Brazil—.6% Aperam 189,709 a Italy—4.0% France—10.7% Assicurazioni Generali 584,376 10,654,325 Airbus Group 136,711 8,847,028 Banco Popolare 383,059 a 6,576,855 Atos 96,901 7,326,536 Enel 2,370,861 10,628,001 AXA 567,708 14,300,483 Prysmian 225,981 4,811,224 Cap Gemini 112,623 10,073,138 Telecom Italia 7,082,288 a 8,612,256 Carrefour 395,330 12,798,012 Safran 127,496 9,908,933 Japan—23.1% Sanofi 202,407 19,903,663 Aisin Seiki 390,300 14,042,071 Societe Generale 334,360 16,197,532 Chubu Electric Power 529,800 8,181,436 Thales 144,297 9,926,104 East Japan Railway 66,400 6,116,922 Fujitsu 2,078,000 10,277,129 Germany—6.9% Hitachi Chemical 280,400 4,292,662 Commerzbank 1,708,343 a 19,159,758 Japan Airlines 284,900 10,099,690 Continental 60,436 12,851,548 Japan Tobacco 215,200 7,656,616 Evonik Industries 213,529 7,956,294 Kaken Pharmaceutical 111,000 5,229,118 Infineon Technologies 1,050,963 11,502,505 KDDI 622,000 15,435,464 Muenchener Rueckversicherungs- Mitsubishi Electric 1,214,000 12,066,274 Gesellschaft AG in Muenchen 41,464 7,623,419 Nintendo 69,000 14,185,546 ProSiebenSat.1 Media SE 228,008 11,107,522 Nippon Shokubai 372,000 5,717,799 Nitto Denko 94,600 6,343,820 The Funds 83 STATEMENT OF INVESTMENTS (continued) BNY Mellon International Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Japan (continued) Spain (continued) Panasonic 1,588,800 17,465,146 Distribuidora Internacional de Resona Holdings 1,902,100 9,592,805 Alimentacion 855,003 a 5,142,618 Secom 123,400 7,873,722 Seven & i Holdings 445,300 19,348,283 Sweden—2.1% Shionogi & Co 158,100 6,182,828 Boliden 365,367 6,002,142 Sony 619,700 a 16,107,137 SKF, Cl. B 328,499 6,248,076 Sumitomo Mitsui Svenska Cellulosa, Cl. B 338,738 9,630,282 Financial Group 540,600 22,046,828 TDK 108,700 6,777,179 Switzerland—9.0% Tosoh 2,184,000 10,281,107 Actelion 56,505 a 7,699,870 Adecco 126,298 a 9,899,369 Netherlands—2.7% Julius Baer Group 128,604 a 6,248,315 Heineken 83,286 6,575,248 Novartis 238,453 23,307,382 NXP Semiconductors 86,054 a 7,284,471 Roche Holding 126,315 34,266,419 RELX 910,096 13,994,213 Swiss Life Holding 42,935 a 10,037,424 Portugal—1.0% United Kingdom—19.8% Galp Energia 981,753 AstraZeneca 330,282 20,638,841 Singapore—1.8% Aviva 1,430,025 10,512,986 ComfortDelGro 1,529,700 3,030,786 BAE Systems 991,779 6,825,284 Oversea-Chinese Banking 1,832,300 11,513,716 BG Group 770,731 11,660,582 Singapore Exchange 777,500 3,995,722 Compass Group 609,832 9,619,847 HSBC Holdings 2,863,900 22,579,843 Spain—3.9% Imperial Tobacco Group 270,132 12,977,610 ACS Actividades de National Grid 1,095,672 14,347,809 Construccion y Servicios 319,575 10,357,517 Petrofac 423,318 5,772,869 Banco Bilbao Prudential 633,219 13,643,401 Vizcaya Argentaria 2,611,860 24,187,308 84 BNY Mellon International Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) United Kingdom (continued) United States—1.9% Sky 1,036,064 16,540,264 iShares MSCI EAFE ETF 330,680 Unilever 674,921 27,006,609 Total Investments Whitbread 117,757 8,592,937 (cost $1,065,408,737) % Wolseley 129,728 8,300,097 Cash and Receivables (Net) % WPP 603,526 12,472,744 Net Assets % ADR—American Depository Receipts ETF—Exchange Traded Fund a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 25.1 Materials 6.2 Health Care 13.7 Energy 3.9 Consumer Discretionary 13.0 Utilities 3.3 Industrial 11.6 Telecommunication Services 3.2 Consumer Staples 10.0 Exchange-Traded Funds 1.9 Information Technology 6.6 † Based on net assets. See notes to financial statements. The Funds 85 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon Emerging Markets Fund Common Stocks—97.1% Shares Value ($) Shares Value ($) Brazil—2.7% China (continued) BTG Pactual Group 827,400 6,753,075 Sinotrans, Cl. H 26,172,000 12,046,694 Cia de Saneamento Basico do Tencent Holdings 3,094,000 52,590,155 Estado de Sao Paulo 858,000 3,721,434 Cia de Saneamento Basico do Colombia—.6% Estado de Sao Paulo, ADR 429,811 1,861,082 Bancolombia, ADR 182,235 Itau Unibanco Holding, ADR 475,171 3,478,252 Hong Kong—6.5% JBS 886,200 3,457,662 China Mobile 2,491,500 29,868,002 Multiplus 437,100 4,547,388 China Mobile, ADR 163,558 9,784,040 Raia Drogasil 600,000 6,568,045 China Overseas Land & Investment 4,506,000 13,189,159 China—21.0% COSCO Pacific 8,391,483 b 11,044,203 Agricultural Bank of China, Cl. H 49,094,000 19,773,126 Haier Electronics Air China, Cl. H 7,668,000 5,538,181 Group 4,321,000 7,733,156 ANTA Sports Products 4,490,000 11,210,964 Sino Biopharmaceutical 1,440,000 1,694,118 Beijing Capital International Airport, Cl. H 1,788,000 1,918,384 Hungary—.9% China Construction Bank, Cl. H 50,935,939 35,659,876 Richter Gedeon 663,420 China Longyuan Power India—7.2% Group, Cl. H 6,146,000 6,483,655 Aurobindo Pharma 1,016,194 11,472,190 CNOOC 18,060,000 22,669,660 Bharti Infratel 1,145,784 6,879,530 CRRC, Cl. H 1,399,000 a 1,613,480 Dish TV India 5,117,510 a 7,998,355 CSPC Pharmaceutical Group 7,354,000 6,691,855 Dr. Reddy’s Lenovo Group 814,000 667,635 Laboratories, ADR 11,628 756,634 PICC Property & Casualty, Cl. H 9,576,000 18,090,671 HCL Technologies 1,506,178 21,948,557 Ping An Insurance Group ICICI Bank 268,552 1,120,435 Company of China, Cl. H 3,940,000 19,108,106 Maruti Suzuki India 77,214 4,825,675 Shanghai Pharmaceuticals Reliance Industries 150,536 1,933,627 Holding, Cl. H 6,277,600 13,082,800 UPL 1,514,854 11,416,119 Shenzhou International Group Holdings 619,000 3,126,178 Vedanta 542,362 812,674 Sihuan Pharmaceutical Yes Bank 1,143,331 11,808,355 Holdings Group 14,272,000 b 5,684,823 86 BNY Mellon Emerging Markets Fund (continued) Common Stocks (continued) Shares value ($) Shares Value ($) Indonesia—1.9% Russia (continued) Bank Negara Sberbank of Russia, ADR 808,428 3,881,197 Indonesia 21,530,000 7,566,142 Sberbank of Telekomunikasi Russia, ADR 2,070,397 10,269,169 Indonesia 45,435,200 9,234,274 United Tractors 3,491,800 4,754,527 Singapore—.1% 21,554,943 Hutchison Port Malaysia—1.0% Holdings Trust 2,986,400 Malayan Banking 5,524,600 11,516,365 South Africa—5.4% Mexico—4.0% Barclays Africa Group 1,527,479 19,971,934 Arca Continental 1,639,658 9,487,940 Bidvest Group 699,757 16,789,091 Controladora Vuela Compania Clicks Group 919,337 6,346,384 de Aviacion, ADR 231,818 a 3,092,452 Mediclinic International 936,773 7,519,679 Gruma, Cl. B 405,700 5,487,765 Woolworths Holdings 1,362,237 10,198,738 Grupo Aeroportuario del Centro Norte 841,100 a 4,371,188 South Korea—13.3% Grupo Aeroportuario del BGF Retail 11,425 1,945,338 Pacifico, Cl. B 384,100 3,213,449 CJ CheilJedang 16,235 5,391,693 Grupo Financiero DGB Financial Group 826,971 7,267,801 Banorte, Ser. O 343,900 1,646,249 E-Mart 40,357 7,783,555 Wal-Mart de Mexico 7,323,100 17,663,715 Hana Financial Group 387,197 8,900,798 44,962,758 Korea Electric Power 281,595 11,378,926 Peru—1.5% Korea Electric Power, ADR 280,621 5,730,281 Credicorp 156,321 17,192,184 Korea Investment Philippines—.9% Holdings 208,139 12,274,174 Metropolitan Bank & Trust 5,489,814 9,825,623 LG Household & Poland—.5% Health Care 17,029 11,538,943 KGHM Polska Miedz 274,068 5,691,561 Lotte Chemical 52,025 10,848,492 Russia—5.3% S-Oil 140,839 7,250,210 Lukoil, ADR 313,714 11,833,292 Samsung Electronics 55,057 50,657,707 Magnit, GDR 172,178 8,526,659 Sansung Life & Science 17,197 a 759,519 MMC Norilsk Nickel, ADR 821,706 13,467,761 SK Telecom 40,414 8,320,280 Rosneft, GDR 3,107,243 11,628,523 The Funds 87 STATEMENT OF INVESTMENTS (continued) BNY Mellon Emerging Markets Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Taiwan—12.0% Thailand (continued) Advanced PTT 1,887,600 14,097,246 Semiconductor Engineering 11,516,842 11,702,043 Thai Beverage 23,667,100 11,911,692 China Life Insurance 14,782,462 11,284,972 Thai Oil 5,890,400 8,432,270 CTBC Financial Holding 17,615,967 10,617,292 Thai Union Frozen Products 5,874,700 2,850,576 Eclat Textile 700,000 10,516,804 Fubon Financial Holding 12,423,490 21,293,681 Turkey—4.6% Largan Precision 113,000 10,488,176 Emlak Konut Gayrimenkul Pegatron 8,242,000 21,354,449 Yatirim Ortakligi 10,499,008 8,972,745 Pou Chen 4,622,000 7,471,976 TAV Havalimananlari Powertech Technology 2,980,000 5,128,872 Holdings 850,802 6,864,795 Taiwan Semiconductor Tupras Turkiye Manufacturing 6,508,000 25,541,708 Petrol Rafinerileri 690,845 a 17,814,457 Turkiye Halk Bankasi 4,719,752 18,048,758 Thailand—4.5% Advanced Info Service 1,209,360 8,014,562 United Arab Emirates—1.4% Jasmine Broadband Abu Dhabi Commercial Bank 3,058,235 6,655,139 Internet Infrastructure Emaar Properties 4,892,820 8,981,203 Fund, Cl. F 16,884,000 4,709,376 88 BNY Mellon Emerging Markets Fund (continued) Common Stocks (continued) Shares Value ($) Other Investment—.0% Shares Value ($) United States—1.8% Registered Investment Company; iShares MSCI Emerging Markets ETF 606,422 Dreyfus Total Common Stocks Institutional (cost $1,136,865,414) Preferred Plus Money Market Fund (cost $85,348) 85,348 c Preferred Stocks—1.6% Brazil Total Investments (cost $1,164,167,576) % Banco Bradesco 1,404,500 8,926,620 Itau Unibanco Holding 1,217,980 8,916,595 Cash and Total Preferred Stocks Receivables (Net) % (cost $27,216,814) Net Assets % ADR — American Depository Receipts ADS — American Depository Shares ETF — Exchange-Traded Funds GDR — Global Depository Receipts a Non-income producing security. b Illiquid security.The valuation of these securities have been determined in good faith by management under the direction of the Board of Trustees.At August 31, 2015, the value of these securities amounted to $16,729,026 or 1.5% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 31.0 Health Care 5.1 Information Technology 17.8 Materials 3.8 Consumer Staples 8.8 Utilities 2.6 Energy 8.5 Exchange-Traded Funds 1.8 Industrial 6.9 Money Market Investment .0 Telecommunication Services 6.8 Consumer Discretionary 5.6 † Based on net assets. See notes to financial statements. The Funds 89 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon International Appreciation Fund Common Stocks—99.0% Shares Value ($) Shares Value ($) Automobiles & Components—4.9% Banks (continued) Bridgestone, ADR 26,448 444,062 Sumitomo Mitsui Trust Holdings, ADR 58,240 242,861 Daimler 12,057 969,986 United Overseas Bank, ADR 13,700 378,531 Denso, ADR 23,288 519,090 Westpac Banking, ADR 34,715 766,507 Fiat Chrysler Automobiles 23,895 a 337,636 Honda Motor, ADR 16,948 533,523 Capital Goods—9.8% Nissan Motor, ADR 15,962 287,396 ABB, ADR 30,122 a 581,656 Toyota Motor, ADR 13,548 1,603,812 Airbus Group, ADR 31,572 512,256 Volkswagen, ADR 12,450 463,638 Asahi Glass, ADR 38,076 226,552 Atlas Copco, Cl. A, ADR 11,747 297,199 Banks—13.4% Atlas Copco, Cl. B, ADR 14,420 330,795 Australia & New Zealand BAE Systems, ADR 11,789 324,905 Banking Group, ADR 34,098 672,413 CK Hutchison Holdings, ADR 27,471 362,342 Banco Bilbao Vizcaya FANUC, ADR 16,000 435,760 Argentaria, ADR 84,889 788,619 ITOCHU, ADR 10,705 256,064 Banco Santander, ADR 139,065 846,906 Kajima, ADR 5,417 305,248 Bank of Ireland, ADR 17,000 a 266,815 Kawasaki Heavy Industries, ADR 17,754 268,352 Bank of Yokohama, ADR 12,208 298,364 Keppel, ADR 24,187 235,219 Barclays, ADR 39,040 622,688 Komatsu, ADR 14,788 245,111 BNP Paribas, ADR 22,011 697,969 Kubota, ADR 5,271 412,377 Commerzbank, ADR 19,692 a 219,566 Marubeni, ADR 4,423 242,978 Commonwealth Metso, ADR 30,248 179,976 Bank of Australia, ADR 6,823 b 1,089,521 Mitsubishi Electric, ADR 18,575 370,757 Credit Agricole, ADR 35,891 242,623 Mitsubishi, ADR 10,957 406,286 Danske Bank, ADR 29,408 455,971 Mitsui & Co., ADR 811 210,552 Erste Group Bank, ADR 14,783 a 219,749 Nidec, ADR 15,562 305,482 Hachijuni Bank, ADR 3,799 264,562 NSK, ADR 13,210 323,975 Hang Seng Bank, ADR 6,669 117,174 Rolls-Royce Holdings, ADR 28,230 326,762 HSBC Holdings, ADR 30,828 1,222,947 Sandvik, ADR 34,476 332,349 ING Groep, ADR 40,869 625,296 Siemens, ADR 8,411 833,867 Intesa Sanpaolo, ADR 32,234 708,020 SKF, ADR 18,190 347,156 Lloyds Banking Group, ADR 146,623 700,858 Sumitomo Electric Industries, ADR 27,020 371,682 Mitsubishi UFJ Financial Group, ADR 123,092 817,331 Sumitomo, ADR 24,536 260,818 Mizuho Financial Group, ADR 39,000 159,120 Teijin, ADR 6,424 204,669 National Australia Bank, ADR 61,306 673,140 Toray Industries, ADR 3,528 311,275 Shinsei Bank, ADR 50,546 222,402 TOTO, ADR 10,445 306,039 Societe Generale, ADR 53,295 522,291 Volvo, ADR 28,752 313,828 Sumitomo Mitsui Financial Group, ADR 47,296 387,827 90 BNY Mellon International Appreciation Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Commercial & Professional Energy (continued) Services—1.4% Royal Dutch Shell, Cl. A, ADR 15,974 845,344 Dai Nippon Printing, ADR 24,828 254,239 Royal Dutch Shell, Cl. B, ADR 1,593 84,317 Experian, ADR 22,173 375,943 Statoil, ADR 13,355 206,869 Secom, ADR 32,120 510,387 Technip, ADR 15,959 220,314 Toppan Printing, ADR 39,905 335,202 Total, ADR 21,569 1,000,802 Woodside Petroleum, ADR 16,415 385,588 Consumer Durables & Apparel—3.2% Food & Staples Retailing—1.3% adidas, ADR 9,575 359,063 Aeon, ADR 21,968 330,104 Casio Computer, ADR 1,290 247,125 Delhaize Group, ADR 12,319 275,206 Cie Financiere Richemont, ADR 40,900 304,705 J. Sainsbury, ADR 8,818 131,035 Electrolux, Cl. B, ADR 4,667 264,036 Koninklijke Ahold, ADR 20,403 403,775 LVMH Moet Hennessy Tesco, ADR 32,255 280,619 Louis Vuitton, ADR 19,319 643,902 Panasonic, ADR 29,520 322,801 Food, Beverage & Tobacco—7.5% Pandora, ADR 12,700 363,982 Ajinomoto, ADR 15,230 335,212 Sega Sammy Holdings, ADR 182,384 473,286 Anheuser-Busch InBev, ADR 7,685 836,973 Sony, ADR 15,522 a 400,157 British American Tobacco, ADR 8,104 858,862 Coca-Cola Amatil, ADR 19,462 116,869 Consumer Services—1.2% Coca-Cola HBC, ADR 12,262 a 251,371 Compass Group, ADR 30,425 484,518 Danone, ADR 38,759 482,162 InterContinental Hotels Group, ADR 8,247 308,520 Diageo, ADR 5,698 606,096 Sodexo, ADR 24,810 436,408 Heineken, ADR 9,509 376,461 Imperial Tobacco Group, ADR 5,237 503,145 Diversified Financials—3.3% Kirin Holdings, ADR 24,382 357,684 Computershare, ADR 33,642 241,886 Nestle, ADR 30,305 2,231,963 Credit Suisse Group, ADR 22,457 a 603,869 Orkla, ADR 26,607 194,630 Daiwa Securities Group, ADR 49,790 344,049 SABMiller, ADR 10,478 490,947 Deutsche Bank 20,006 590,177 Yamazaki Baking, ADR 2,023 341,382 Nomura Holdings, ADR 58,857 369,033 ORIX, ADR 5,179 350,929 Health Care Equipment & UBS Group 49,101 a 1,015,900 Services—1.5% Essilor International, ADR 9,284 553,001 Energy—4.8% Fresenius Medical Care & Co., ADR 11,300 430,756 BG Group, ADR 34,739 538,281 Olympus, ADR 7,140 260,432 BP, ADR 26,066 874,254 Smith & Nephew, ADR 9,703 347,561 ENI, ADR 16,175 538,466 Repsol, ADR 24,457 355,116 The Funds 91 STATEMENT OF INVESTMENTS (continued) BNY Mellon International Appreciation Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Household & Personal Products—2.8% Materials (continued) Henkel & Co., ADR 4,122 429,966 Nippon Steel & Sumitomo Metal, ADR 12,082 246,956 Kao, ADR 6,988 319,491 Nitto Denko, ADR 8,620 288,382 L’Oreal, ADR 17,914 613,196 Norsk Hydro, ADR 45,133 154,581 Reckitt Benckiser, ADR 14,141 250,861 Oji Holdings, ADR 4,200 194,777 Svenska Cellulosa, ADR 9,119 259,208 Rio Tinto, ADR 12,124 445,193 Unilever (NY Shares) 15,003 601,920 South32, ADR 25,039 135,461 Unilever, ADR 12,538 505,407 Syngenta, ADR 6,495 450,363 UPM-Kymmene, ADR 10,872 181,182 Insurance—5.5% Aegon (NY Shares) 34,153 210,382 Media—2.0% Ageas, ADR 10,836 443,951 Pearson, ADR 14,633 254,614 AIA Group, ADR 35,000 774,200 Publicis Groupe, ADR 23,414 416,535 Allianz, ADR 60,370 967,429 RELX, ADR 26,124 420,596 AXA, ADR 26,500 665,680 Sky, ADR 3,357 216,174 Legal & General Group, ADR 26,767 521,020 Wolters Kluwer, ADR 8,372 265,058 MS&AD Insurance Group Holdings, ADR 18,902 296,100 WPP, ADR 4,996 515,387 Prudential, ADR 17,032 739,700 Tokio Marine Holdings, ADR 12,055 483,647 Pharmaceuticals, Biotech & Zurich Insurance Group, ADR 24,997 a 686,168 Life Sciences—10.1% AstraZeneca, ADR 23,786 744,026 Materials—6.6% Bayer, ADR 8,930 1,210,863 Air Liquide, ADR 25,367 607,540 Eisai, ADR 5,123 348,210 Akzo Nobel, ADR 12,115 272,345 GlaxoSmithKline, ADR 22,440 918,469 Alumina, ADR 100,420 379,588 Novartis, ADR 22,737 2,210,491 Amcor, ADR 7,596 295,902 Novo Nordisk, ADR 21,175 1,170,342 Anglo American, ADR 30,323 170,415 Roche Holding, ADR 55,082 1,881,326 ArcelorMittal (NY Shares) 18,155 143,061 Sanofi, ADR 23,289 1,139,298 Asahi Kasei, ADR 17,985 285,152 Shire, ADR 2,085 483,720 BASF, ADR 9,796 786,815 Teva Pharmaceutical Industries, ADR 8,600 553,926 BHP Billiton Ltd., ADR 16,104 593,110 BHP Billiton PLC, ADR 11,245 394,362 Real Estate—3.2% Boral, ADR 14,021 213,259 British Land, ADR 35,394 438,178 Glencore, ADR 25,936 116,971 CapitaLand, ADR 60,796 239,536 James Hardie Industries, ADR 5,324 331,685 City Developments, ADR 27,591 171,754 Johnson Matthey, ADR 3,051 253,859 Daiwa House Industry, ADR 18,610 455,387 Kobe Steel, ADR 14,450 96,815 Hysan Development, ADR 23,301 189,437 92 BNY Mellon International Appreciation Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Real Estate (continued) Telecommunication Lend Lease Group, ADR 34,516 348,266 Services (continued) Mitsubishi Estate, ADR 18,000 385,830 Nippon Telegraph & Telephone, ADR 7,682 293,760 Sino Land, ADR 25,641 187,179 Orange, ADR 22,352 351,597 Sun Hung Kai Properties, ADR 23,037 289,575 Singapore Swire Pacific, Cl. A, ADR 22,906 250,821 Telecommunications, ADR 7,960 210,781 Westfield, ADR 33,714 469,973 SoftBank Group, ADR 18,000 523,260 Swisscom, ADR 6,236 336,993 Retailing—1.4% Telecom Italia, ADR 21,096 a 255,473 Hennes & Mauritz, ADR 88,406 679,842 Telefonica, ADR 43,083 606,178 Kingfisher, ADR 36,601 403,343 Telenor, ADR 5,096 303,722 Marui Group, ADR 15,401 373,838 Telstra, ADR 17,148 349,648 Vodafone Group, ADR 24,564 846,967 Software & Services—1.6% Dassault Systemes, ADR 4,670 324,378 Transportation—2.3% Fujitsu, ADR 7,602 187,237 ANA Holdings, ADR 36,722 215,694 NICE Systems, ADR 3,100 190,836 Deutsche Lufthansa, ADR 14,116 a 171,227 Sage Group, ADR 10,064 319,163 International Consolidated Airlines Group, ADR 10,762 a 445,439 SAP, ADR 10,012 673,407 MTR, ADR 9,662 426,577 Nippon Yusen, ADR 73,373 389,611 Technology Hardware & Equipment—2.6% Ryanair Holdings, ADR 3,452 251,823 Alcatel-Lucent, ADR 46,600 a 154,246 TNT Express, ADR 61,944 520,020 Canon, ADR 11,097 338,237 Ericsson, ADR 27,004 263,559 Utilities—3.6% FUJIFILM Holdings, ADR 8,819 361,799 Centrica, ADR 19,270 287,316 Hitachi, ADR 5,435 303,844 CLP Holdings, ADR 18,613 155,325 Kyocera, ADR 7,424 366,374 E.ON, ADR 22,394 253,724 Nokia, ADR 42,250 263,640 Enel, ADR 114,307 509,809 Omron, ADR 6,660 250,316 Energias de Portugal, ADR 6,730 236,021 Ricoh, ADR 15,155 147,761 Engie, ADR 15,036 269,445 TDK, ADR 4,571 281,117 Hong Kong & China Gas, ADR 111,620 216,543 Iberdrola, ADR 22,148 601,761 Telecommunication National Grid, ADR 6,644 439,700 Services—5.0% RWE, ADR 9,180 138,343 BT Group, ADR 8,084 540,415 SSE, ADR 14,160 322,352 Deutsche Telekom, ADR 40,234 685,990 United Utilities Group, ADR 8,447 220,044 The Funds 93 STATEMENT OF INVESTMENTS (continued) BNY Mellon International Appreciation Fund (continued) Common Stocks (continued) Shares Value ($) Other Investment—.6% Shares Value ($) Utilities (continued) Registered Veolia Environnement, ADR 10,027 218,739 Investment Company; Dreyfus Total Common Stocks Institutional Preferred (cost $129,863,955) Plus Money Market Fund (cost $684,003) 684,003 d Principal Total Investments Short -Term Investment—.1% Amount ($) Value ($) (cost $130,637,947) % U.S. Treasury Bills; Cash and Receivables (Net) .3 % 0.04%, 12/10/15 (cost $89,989) 90,000 c Net Assets % ADR —American Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2015, this security was valued at $1,089,521 or 1.0% of net assets. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 13.4 Household & Personal Products 2.8 Pharmaceuticals, Biotech & Life Sciences 10.1 Technology Hardware & Equipment 2.6 Capital Goods 9.8 Transportation 2.3 Food, Beverage & Tobacco 7.5 Media 2.0 Materials 6.6 Software & Services 1.6 Insurance 5.5 Health Care Equipment & Services 1.5 Telecommunication Services 5.0 Commercial & Professional Services 1.4 Automobiles & Components 4.9 Retailing 1.4 Energy 4.8 Food & Staples Retailing 1.3 Utilities 3.6 Consumer Services 1.2 Diversified Financials 3.3 Short-Term/Money Market Investments .7 Consumer Durables & Apparel 3.2 Real Estate 3.2 † Based on net assets. See notes to financial statements. 94 STATEMENT OF FINANCIAL FUTURES August 31, 2015 Market Value Unrealized BNY Mellon Covered by (Depreciation) International Appreciation Fund Contracts Contracts ($) Expiration at 8/31/2015 ($) Financial Futures Long MSCI EAFE Index 12 1,039,620 September 2015 ) See notes to financial statements. The Funds 95 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon International Equity Income Fund Common Stocks—98.1% Shares Value ($) Shares Value ($) Australia—6.7% Finland—.7% australia & new zealand Elisa 60,000 banking group 93,869 1,863,837 France—5.0% commonwealth bank of australia 104,497 5,577,704 Klepierre 31,823 1,394,831 insurance australia group 703,662 2,536,438 Renault 89,823 7,424,519 national australia bank 208,651 4,623,772 Total 76,353 3,473,683 telstra 159,402 652,159 Unibail-Rodamco 7,600 1,966,298 westpac banking 171,492 3,791,615 Germany—4.3% belgium—.0% Muenchener proximus 400 Rueckversicherungs 21,672 3,984,534 brazil—3.1% ProSiebenSat.1 Media 171,502 8,354,805 ambev 770,000 4,053,134 banco do brasil 680,700 3,346,582 Hong Kong—.7% cielo 132,995 1,406,355 SJM Holdings 2,100,000 Israel—2.6% Canada—5.8% Bezeq The Israeli BCE 50,000 2,021,891 Telecommunication 4,150,473 CI Financial 80,500 1,924,388 Italy—.8% Inter Pipeline 160,700 3,444,618 Eni 44,441 726,107 National Bank of Canada 108,700 3,577,615 Snam 325,000 1,584,835 RioCan Real Estate Investment Trust 71,000 1,311,957 Shaw Communications, Cl. B 92,000 1,848,252 Japan—13.9% TELUS 50,500 1,652,113 Aozora Bank 2,347,000 8,571,053 TransCanada 23,500 819,892 Canon 23,800 727,614 Daito Trust Construction 53,800 5,875,028 China—2.8% ITOCHU 162,000 1,946,426 Bank of China, Cl. H 6,295,500 2,857,507 JFE Holdings 496,000 7,747,762 Jiangsu Expressway, Cl. H 1,301,300 1,528,502 Nippon Steel & Sumitomo Metal 2,156,000 4,423,404 Zhejiang Expressway, Cl. H 3,284,700 3,524,114 NTT DOCOMO 71,100 1,485,231 Sumitomo 385,200 4,075,115 Colombia—2.3% Takeda Pharmaceutical 108,400 5,317,809 Ecopetrol 12,585,091 96 BNY Mellon International Equity Income Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Macau—1.8% Switzerland—4.6% Sands China 1,480,000 Nestle 18,588 1,365,678 New Zealand—2.7% Novartis 65,765 6,428,143 Auckland Transocean 276,670 3,824,003 International Airport 1,169,019 3,669,585 Zurich Insurance Group 6,184 a 1,696,707 Mighty River Power 474,700 832,701 Spark New Zealand 1,467,000 3,144,888 Taiwan—5.0% Chicony Electronics 458,280 1,139,435 Norway—2.5% Inventec 1,361,000 614,702 Gjensidige Forsikring 487,448 MediaTek 760,000 5,862,751 Poland—.8% Siliconware Bank Handlowy w Warszawie 62,755 1,456,271 Precision Industries 4,453,000 5,455,368 Synthos 731,795 766,862 Taiwan Mobile 457,000 1,372,525 Singapore—.7% Thailand—2.6% Ascendas Real Estate Charoen Pokphand Foods 14,218,500 Investment Trust 858,000 1,356,217 Turkey—.2% CapitaLand Commercial Trust 743,000 700,463 Eregli Demir ve Celik Fabrikalari 511,192 United Kingdom—17.0% South Africa—2.3% Aberdeen Asset Management 230,000 1,114,332 Coronation Fund Managers 198,000 1,101,402 AstraZeneca 66,656 4,165,236 MMI Holdings 1,266,166 2,676,746 BAE Systems 537,297 3,697,603 Vodacom Group 260,910 2,778,889 BP 834,588 4,576,677 British American Tobacco 151,765 8,079,587 South Korea—2.8% GlaxoSmithKline 211,726 4,337,416 POSCO 50,189 HSBC Holdings 279,481 2,203,512 Spain—5.2% Legal & General Group 1,123,262 4,315,367 Banco Santander 808,300 4,917,827 National Grid 314,140 4,113,659 Ferrovial 153,500 3,666,987 Persimmon 64,600 a 2,062,460 Red Electrica 78,200 6,243,954 Royal Dutch Shell, Cl. A 125,810 3,260,817 SSE 188,780 4,226,690 Sweden—1.0% Standard Life 202,823 1,290,540 Skanska, Cl. B 139,593 Unilever 18,700 748,271 The Funds 97 STATEMENT OF INVESTMENTS (continued) BNY Mellon International Equity Income Fund (continued) Common Stocks (continued) Shares Value ($) Other Investment—1.1% Shares Value ($) United Kingdom (continued) Registered Vodafone Group 204,395 705,310 Investment Company; Dreyfus Total Common Stocks Institutional Preferred (cost $296,011,638) Plus Money Market Fund (cost $3,115,092) 3,115,092 b Number of Total Investments Rights—.0% Rights Value ($) (cost $299,157,566) % Australia Cash and Receivables (Net) .8 % Commonwealth Bank of Australia (cost $30,836) 4,717 a Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 29.1 Materials 7.3 Energy 9.6 Health Care 7.1 Telecommunication Services 8.8 Utilities 5.9 Consumer Discretionary 8.7 Information Technology 5.3 Industrial 8.7 Money Market Investment 1.1 Consumer Staples 7.6 † Based on net assets. See notes to financial statements. 98 STATEMENT OF INVESTMENTS August 31, 2015 BNY Mellon Asset Allocation Fund Coupon Maturity Principal Bonds and Notes—13.3% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables—.0% AmeriCredit Automobile Receivables Trust, Ser. 2013-2, Cl. A3 0.65 12/8/17 148,445 Casinos—.0% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 108,000 a 109,057 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 92,000 a 92,960 Commercial Mortgage Pass-Through Ctfs.—.1% WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 150,000 151,695 WFRBS Commerical Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 540,000 539,378 Consumer Discretionary—.5% 21st Century Fox America, Gtd. Notes 6.15 3/1/37 265,000 295,751 Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 435,000 412,720 Comcast, Gtd. Notes 3.13 7/15/22 575,000 578,837 eBay, Sr. Unscd. Notes 2.88 8/1/21 325,000 312,576 Starbucks, Sr. Unscd. Notes 4.30 6/15/45 300,000 303,820 Time Warner, Gtd. Notes 4.00 1/15/22 470,000 482,547 Consumer Staples—.3% Anheuser-Busch InBev Worldwide, Gtd. Notes 2.50 7/15/22 425,000 409,497 CVS Health, Sr. Unscd. Notes 4.88 7/20/35 340,000 351,891 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 375,000 410,289 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 260,000 251,429 Energy—.3% BP Capital Markets, Gtd. Notes 4.75 3/10/19 255,000 278,018 Enterprise Products Operating, Gtd. Notes 2.55 10/15/19 200,000 199,368 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 325,000 287,300 Petrobras Global Finance, Gtd. Notes 6.13 10/6/16 185,000 186,563 Southwestern Energy, Sr. Unscd. Notes 4.95 1/23/25 195,000 179,472 Spectra Energy Partners, Sr. Unscd. Notes 3.50 3/15/25 195,000 180,433 Financial—2.3% Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 545,000 549,121 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 525,000 509,224 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 420,000 461,205 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 360,000 379,340 Citigroup, Sr. Unscd. Notes 2.50 9/26/18 465,000 469,511 Citigroup, Sr. Unscd. Bonds 2.50 7/29/19 195,000 195,065 Citizens Financial Group, Sub. Notes 4.15 9/28/22 445,000 a 449,889 Fidelity National Information Services, Gtd. Notes 3.88 6/5/24 465,000 434,802 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 390,000 396,879 The Funds 99 STATEMENT OF INVESTMENTS (continued) BNY Mellon Asset Allocation Fund (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) General Electric Capital, Gtd. Cap. Secs., Ser. C 5.25 6/29/49 270,000 b 274,927 General Electric Capital, Gtd. Notes 5.30 2/11/21 495,000 558,391 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 495,000 592,379 HSBC Finance, Sub. Notes 6.68 1/15/21 642,000 747,841 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 425,000 408,928 MetLife, Sr. Unscd. Notes 7.72 2/15/19 345,000 407,187 Morgan Stanley, Sub. Notes 4.88 11/1/22 735,000 777,715 NYSE Holdings, Gtd. Notes 2.00 10/5/17 460,000 465,051 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 95,000 95,099 Rabobank Nederland, Gtd. Notes 4.50 1/11/21 530,000 578,714 Royal Bank of Canada, Sr. Unscd. Bonds 1.25 6/16/17 520,000 519,019 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 450,000 507,820 Societe Generale, Sub. Notes 4.25 4/14/25 325,000 a 311,192 Toyota Motor Credit, Sr. Unscd. Notes 1.13 5/16/17 350,000 350,184 Wachovia, Sub. Notes 5.63 10/15/16 340,000 356,453 Foreign/Governmental—.2% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 315,000 334,687 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 460,000 468,050 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 330,000 358,575 Health Care—.2% AbbVie, Sr. Unscd. Notes 1.80 5/14/18 300,000 298,152 Amgen, Sr. Unscd. Notes 5.65 6/15/42 485,000 530,546 Celgene, Sr. Unscsd. Notes 2.88 8/15/20 265,000 265,793 Industrial—.3% ABB Finance USA, Gtd. Notes 2.88 5/8/22 650,000 638,054 American Airlines, Bonds 3.38 11/1/28 350,000 342,562 Burlington North Santa Fe., Sr. Unscd. Debs 3.45 9/15/21 430,000 441,807 Information Technology—.6% Adobe Systems, Sr. Unscd. Notes 3.25 2/1/25 305,000 293,570 Arrow Electronics, Sr. Unscd. Notes 3.50 4/1/22 350,000 343,056 Flextronics International, Gtd. Notes 4.75 6/15/25 290,000 a 281,274 Intel, Sr. Unscd. Notes 2.70 12/15/22 385,000 373,888 Intel, Sr. Unscd. Notes 4.90 7/29/45 320,000 330,221 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 440,000 402,877 Oracle, Sr. Unscd. Notes 2.38 1/15/19 350,000 355,444 Oracle, Sr. Unscd. Notes 2.50 5/15/22 300,000 292,233 BNY Mellon Asset Allocation Fund (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Information Technology (continued) Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 190,000 181,078 Materials—.1% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 460,000 Municipal Bonds—.9% California Earthquake Authority, Revenue 2.81 7/1/19 350,000 357,875 Chicago, GO 7.38 1/1/33 290,000 282,753 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 750,000 763,358 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 210,000 230,019 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.10 6/15/16 475,000 474,696 New York City, GO (Build America Bonds) 6.25 6/1/35 345,000 392,082 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 530,000 603,060 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 180,000 214,614 University of California Regents, Limited Project Revenue 4.13 5/15/45 340,000 323,323 Washington, GO (Various Purpose) 5.00 7/1/31 375,000 438,308 Telecommunication Services—.4% AT&T, Sr. Unscd. Notes 4.45 5/15/21 525,000 554,285 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 575,000 634,356 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 280,000 293,674 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 245,000 291,214 U.S. Government Agencies/Mortgage-Backed—4.0% Federal Home Loan Mortgage Corp: 3.00%, 9/1/27—7/1/45 1,525,468 c 1,566,462 3.50%, 12/1/28—6/1/45 1,920,275 c 1,994,157 4.00%, 6/1/26—4/1/44 1,304,618 c 1,396,174 4.50%, 12/1/40 1,097,168 c 1,207,787 5.00%, 7/1/40 349,148 c 385,812 Federal National Mortgage Association: 2.50%, 7/1/28 1,356,727 c 1,390,806 3.31%, 4/1/41 140,177 b,c 149,247 3.50%, 9/1/26—5/1/45 2,148,999 c 2,246,345 4.00%, 8/1/27—8/1/44 1,502,340 c 1,603,197 4.50%, 6/1/23—8/1/44 1,059,202 c 1,149,963 5.00%, 12/1/21—11/1/43 1,093,921 c 1,211,524 5.50%, 4/1/36—1/1/39 781,443 c 879,779 6.00%, 4/1/33—9/1/34 192,385 c 218,933 REMIC, Ser. 2014-28, Cl. ND, 3.00%, 3/25/40 418,534 c 436,174 The Funds STATEMENT OF INVESTMENTS (continued) BNY Mellon Asset Allocation Fund (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed (continued) Government National Mortgage Association I; 4.00%, 3/15/45 595,726 635,516 Government National Mortgage Association II: 3.00%, 1/20/44—4/20/45 1,471,611 1,497,798 3.50%, 4/20/45 482,853 505,352 4.00%, 12/20/44 21,367 22,688 4.50%, 9/20/44 323,948 348,211 U.S. Government Securities—3.0% U.S. Treasury Bonds: 2.50%, 2/15/45 670,000 609,717 3.00%, 5/15/45 355,000 359,229 U.S. Treasury Inflation Protected Securities: Notes, 0.13%, 4/15/20 320,960 d,e 319,932 Notes, 0.38%, 7/15/25 648,993 d,e 637,145 Notes, 0.63%, 7/15/21 629,921 d 640,620 Notes, 1.38%, 1/15/20 513,090 d 541,070 U.S. Treasury Notes: 0.63%, 9/30/17 1,770,000 1,764,295 0.75%, 1/15/17 1,045,000 1,047,558 0.75%, 10/31/17 2,085,000 2,081,593 0.88%, 5/15/17 2,580,000 2,588,986 1.63%, 6/30/20 160,000 160,710 1.63%, 11/15/22 145,000 141,665 2.13%, 6/30/22 970,000 983,300 2.63%, 1/31/18 2,110,000 2,196,584 Utilities—.1% Hydro-Quebec, Gov’t Gtd. Notes 2.00 6/30/16 280,000 Total Bonds and Notes (cost $65,910,179) Common Stocks—18.9% Shares Value ($) Consumer Discretionary—2.3% Bed Bath & Beyond 11,615 f 721,408 Comcast, Cl. A 15,850 892,831 Darden Restaurants 10,770 732,468 Dollar General 3,990 297,215 Home Depot 12,360 1,439,446 Las Vegas Sands 9,815 453,747 Lowe’s 17,085 1,181,769 ServiceMaster Global Holdings 8,975 f 315,741 Target 12,385 962,438 Time Warner 11,585 823,693 BNY Mellon Asset Allocation Fund (continued) Common Stocks (continued) Shares Value ($) Shares Value ($) Consumer Discretionary (continued) Financial (continued) Twenty-First Century Fox, Cl. A 29,415 805,677 Navient 7,765 99,314 Walt Disney 14,805 1,508,333 Post Properties 3,330 g 184,349 Wyndham Worldwide 10,315 788,891 Prudential Financial 3,750 302,625 Public Storage 4,215 g 848,353 Consumer Staples—1.9% Simon Property Group 990 g 177,527 Altria Group 25,350 1,358,253 T. Rowe Price Group 10,120 727,426 Archer-Daniels-Midland 18,695 841,088 Taubman Centers 9,445 g 651,611 Bunge 8,085 585,758 Travelers 8,590 855,135 CVS Health 15,045 1,540,608 Waddell & Reed Financial, Cl. A 9,515 371,751 Estee Lauder, Cl. A 6,550 522,494 Wells Fargo & Co. 23,255 1,240,189 Kroger 25,500 879,750 PepsiCo 15,130 1,406,031 Health Care—3.4% Pilgrim’s Pride 6,785 142,315 Abbott Laboratories 11,595 525,138 Procter & Gamble 8,210 580,201 AbbVie 19,605 1,223,548 Wal-Mart Stores 19,255 1,246,376 Amgen 9,110 1,382,716 Anthem 7,035 992,287 Energy—1.6% Biogen 875 f 260,138 Cameron International 13,740 f 917,282 Boston Scientific 21,595 f 361,500 Chevron 4,400 356,356 Celgene 1,250 f 147,600 Exxon Mobil 29,530 2,221,837 Cigna 3,770 530,778 Marathon Petroleum 20,630 976,005 DENTSPLY International 9,810 514,142 National Oilwell Varco 6,930 293,347 Edwards Lifesciences 5,765 f 812,173 Schlumberger 13,400 1,036,758 Gilead Sciences 15,160 1,592,861 Tesoro 9,625 885,596 HCA Holdings 8,655 f 749,696 Valero Energy 15,180 900,781 Johnson & Johnson 19,770 1,857,985 Mead Johnson Nutrition 9,800 767,732 Exchange-Traded Funds—.1% Merck & Co. 25,310 1,362,944 SPDR S&P rust 1,305 Mettler-Toledo International 2,155 f 639,065 Financial—3.0% Pfizer 55,895 1,800,937 Affiliated Managers Group 3,880 f 723,387 Teleflex 3,275 428,370 Allstate 2,710 157,939 Zoetis 3,865 173,423 American Express 1,940 148,837 Bank of America 92,830 1,516,842 Industrial—1.7% Berkshire Hathaway, Cl. B 11,255 f 1,508,620 3M 4,070 578,510 Citigroup 5,110 273,283 Caterpillar 9,135 698,279 Eaton Vance 4,930 170,923 Delta Air Lines 8,700 380,886 Franklin Resources 16,945 687,628 Emerson Electric 2,580 123,118 General Growth Properties 30,780 g 781,196 General Dynamics 6,795 965,094 Host Hotels & Resorts 41,870 g 742,355 General Electric 15,450 383,469 JPMorgan Chase & Co. 29,642 1,900,052 Honeywell International 2,580 256,117 Moody’s 2,160 220,990 Huntington Ingalls Industries 2,910 327,608 The Funds STATEMENT OF INVESTMENTS (continued) BNY Mellon Asset Allocation Fund (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Utilities—.4% Illinois Tool Works 2,755 232,880 Entergy 10,405 679,759 Lincoln Electric Holdings 2,760 161,874 NextEra Energy 9,210 906,356 Old Dominion Freight Line 10,265 f 682,520 Public Service Enterprise Group 9,675 389,419 Rockwell Automation 3,050 341,082 Southwest Airlines 23,675 868,873 Total Common Stocks Spirit Aerosystems Holdings, Cl. A 13,565 f 693,307 (cost $76,252,136) Textron 16,185 627,978 Union Pacific 10,765 922,991 Other Investment—67.8% Registered Investment Information Technology—3.5% Companies: Accenture, Cl. A 11,170 1,052,996 ASG Global Alternatives Fund, Cl. Y 1,258,601 13,429,270 Apple 35,450 3,997,342 ASG Managed Futures Corning 40,545 697,779 Strategy Fund, Cl. Y 1,019,354 10,927,480 DST Systems 1,735 177,699 BNY Mellon Corporate Bond Fund, Cl. M 900,315 h 11,334,970 Electronic Arts 14,490 f 958,514 BNY Mellon Emerging Facebook, Cl. A 2,375 f 212,396 Markets Fund, Cl. M 2,837,703 h 22,644,868 Google, Cl. A 1,910 f 1,237,336 BNY Mellon Focused Equity Google, Cl. C 1,920 f 1,187,040 Opportunities Fund, Cl. M 2,448,877 h 35,900,535 Hewlett-Packard 29,520 828,331 BNY Mellon Income Intel 12,960 369,878 Stock Fund, Cl. M 1,338,433 h 11,470,370 International Business Machines 9,255 1,368,722 BNY Mellon Intermediate Intuit 3,820 327,565 Bond Fund, Cl. M 2,016,250 h 25,303,931 Micron Technology 10,810 f 177,392 BNY Mellon International Microsoft 23,630 1,028,378 Fund, Cl. M 1,927,128 h 22,258,330 Texas Instruments 9,660 462,134 BNY Mellon Mid Cap Multi-Strategy Fund, Cl. M 2,321,789 h 34,037,429 VeriSign 12,370 f 852,788 BNY Mellon Short-Term U.S. Visa, Cl. A 22,560 1,608,528 Government Securities Fund, Cl. M 247,617 h 2,931,791 Materials—.5% BNY Mellon Small/Mid Cap Dow Chemical 7,265 317,916 Fund, Cl. M 634,239 h 8,067,522 LyondellBasell Industries, Cl. A 10,825 924,239 Dreyfus Emerging Markets Debt Mosaic 17,840 728,407 Local Currency Fund, Cl. Y 427,212 h 4,665,155 Timken 7,430 235,903 Dreyfus Floating Rate Income Fund, Cl. Y 794,767 h 9,751,795 Telecommunication Services—.5% Dreyfus Global Real Estate Securities Fund, Cl. Y 834,081 h 7,173,098 AT&T 4,080 135,456 Dreyfus High Yield Fund, Cl. I 2,090,450 h 13,044,410 CenturyLink 25,165 680,462 Dreyfus Institutional Preferred Verizon Communications 32,340 1,487,963 Plus Money Market Fund 3,638,118 i 3,638,118 BNY Mellon Asset Allocation Fund (continued) Other Investment (continued) Shares Value ($) Shares Value ($) Registered Investment Registered Investment Companies (continued): Companies (continued): Dreyfus International Global Stock Fund, Cl. Y 385,616 h 7,006,650 Small Cap Fund, Cl. Y 1,116,254 f,h 14,667,573 TCW Emerging Markets Dreyfus Research Growth Fund, Cl. Y 522,915 h 7,294,671 Income Fund, Cl. I 874,216 6,696,495 Dreyfus Select Managers Total Other Investment Small Cap Growth Fund, Cl. Y 633,125 h 15,251,974 (cost $302,304,457) Dreyfus Select Managers Small Cap Value Fund, Cl. Y 575,098 h 12,422,112 Total Investments (cost $444,466,772) % Dreyfus U.S. Equity Fund, Cl. Y 127,621 h 2,401,827 Dreyfus/Newton International Cash and Receivables (Net) .0 % Equity Fund, Cl. Y 587,027 h 11,241,563 Net Assets % Dynamic Total Return Fund, Cl. Y 486,666 f,h 7,591,990 ETF—Exchange-Traded Fund GO—General Obligation REMIC—Real Estate Mortgage Investment Conduit a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2015, these securities were valued at $1,244,372 or .3% of net assets. b Variable rate security—interest rate subject to periodic change. c The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Security, or portion thereof, on loan. At August 31, 2015, the value of the fund’s securities on loan was $957,077 and the value of the collateral held by the fund was $972,009, consisting of U.S. Government & Agency securities. f Non-income producing security. g Investment in real estate investment trust. h Investment in affiliated mutual fund. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 43.8 Money Market Investment .8 Mutual Funds: Foreign 23.2 Foreign/Governmental .2 Common Stocks 18.8 Commercial Mortgage-Backed .1 U.S. Government Agencies/Mortgage-Backed 7.0 Exchange-Traded Funds .1 Corporate Bonds 5.1 Municipal Bonds .9 † Based on net assets. See notes to financial statements. The Funds STATEMENTS OF ASSETS AND LIABILITIES August 31, 2015 BNY Mellon BNY Mellon BNY Mellon BNY Mellon Large Cap Large Cap Market Tax-Sensitive Large Cap Income Stock Fund Opportunities Fund Multi-Strategy Fund Stock Fund Assets ($): Investments in securities— See Statement of Investments † (including securities on loan) †† —Note 1(c): Unaffiliated issuers 406,867,729 60,922,689 260,904,230 1,049,498,195 Affiliated issuers 5,951,295 70,273,760 144,881,033 35,029,870 Cash — 70,000 66,212 — Receivable for investment securities sold 8,221,896 — — 26,634,927 Dividends and securities lending income receivable 959,734 — — — Receivable for shares of Beneficial Interest subscribed 145,900 70,000 36,818 577,690 Dividends receivable — 130,569 600,627 3,174,036 Prepaid expenses 17,729 16,583 16,675 21,639 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 266,887 61,082 202,195 671,034 Due to Administrator—Note 3(a) 44,906 6,810 28,918 119,806 Cash overdraft due to Custodian 91,118 — — 1,838,265 Payable for investment securities purchased 8,103,879 — — 19,770,380 Liability for securities on loan—Note 1(c) 4,895,683 — — — Payable for shares of Beneficial Interest redeemed 330,059 1,500 138,500 441,842 Outstanding options written, at value (premiums received $175,722 for BNY Mellon Income Stock Fund)— See statement of Options Written—Note 4 — — — 41,750 Accrued expenses 47,569 38,137 44,849 78,220 Net Assets ($) BNY Mellon BNY Mellon BNY Mellon BNY Mellon Large Cap Large Cap Market Tax-Sensitive Large Cap Income Stock Fund Opportunities Fund Multi-Strategy Fund Stock Fund Composition of Net Assets ($): Paid-in capital 326,336,969 95,465,546 295,476,722 923,549,660 Accumulated undistributed investment income—net 80,641 398,322 1,908,140 96,662 Accumulated net realized gain (loss) on investments 35,237,344 20,304,745 28,956,951 80,232,549 Accumulated net unrealized appreciation (depreciation) on investments 46,729,228 15,207,459 79,749,320 — Accumulated net unrealized appreciation (depreciation) on investments and options transactions — — — 88,096,189 Net Assets ($) Net Asset Value Per Share Class M Shares Net Assets ($) 398,484,682 130,256,805 401,854,515 1,077,495,785 Shares Outstanding 67,333,221 9,828,797 27,324,681 125,761,773 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 9,899,500 1,119,267 4,236,618 14,479,275 Shares Outstanding 1,671,818 84,007 282,830 1,677,009 Net Asset Value Per Share ($) † Investments at cost ($): Unaffiliated issuers 360,138,501 51,504,822 190,147,841 961,535,978 Affiliated issuers 5,951,295 64,484,168 135,888,102 35,029,870 †† Value of securities on loan ($) — — — See notes to financial statements. The Funds STATEMENTS OF ASSETS AND LIABILITIES (continued) BNY Mellon BNY Mellon BNY Mellon BNY Mellon Mid Cap Small Cap Focused Equity Small/Mid Cap Multi-Strategy Fund Multi-Strategy Fund Opportunities Fund Multi-Strategy Fund Assets ($): Investments in securities— See Statement of Investments † (including securities on loan) †† —Note 1(c): Unaffiliated issuers 2,223,046,751 376,441,211 566,783,130 335,284,540 Affiliated issuers 152,200,205 16,207,765 299,952 14,907,595 Cash 2,959,252 419,087 194,230 575,806 Receivable for investment securities sold 9,177,080 1,678,827 2,810,285 1,942,702 Receivable for shares of Beneficial Interest subscribed 3,922,913 562,800 257,000 105,439 Dividends and securities lending income receivable 1,990,102 124,769 — 191,537 Dividends receivable — — 849,616 — Prepaid expenses and other assets 30,631 17,530 22,744 22,030 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 1,564,325 334,735 382,297 273,731 Due to Administrator—Note 3(a) 243,238 41,185 62,901 37,298 Liability for securities on loan—Note 1(c) 90,518,383 12,009,038 — 7,296,640 Payable for investment securities purchased 43,639,457 1,682,632 — 3,404,607 Payable for shares of Beneficial Interest redeemed 696,311 153,610 725,819 588,115 Interest payable—Note 2 — — 40 — Accrued expenses 152,227 57,648 54,444 56,944 Net Assets ($) BNY Mellon BNY Mellon BNY Mellon BNY Mellon Mid Cap Small Cap Focused Equity Small/Mid Cap Multi-Strategy Fund Multi-Strategy Fund Opportunities Fund Multi-Strategy Fund Composition of Net Assets ($): Paid-in capital 1,773,414,670 335,265,191 458,636,395 305,228,022 Accumulated undistributed investment income (loss)—net 3,299,275 (1,139,754 ) 3,816,099 (222,857 ) Accumulated net realized gain (loss) on investments 96,370,409 10,243,971 43,386,239 16,800,267 Accumulated net unrealized appreciation (depreciation) on investments 383,428,639 36,803,733 64,152,723 19,566,882 Net Assets ($) Net Asset Value Per Share Class M Shares Net Assets ($) 2,199,394,547 368,428,113 561,398,574 339,836,152 Shares Outstanding 150,026,365 22,132,563 38,284,696 26,721,253 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 57,118,446 12,745,028 8,592,882 1,536,162 Shares Outstanding 3,951,543 792,752 590,390 122,031 Net Asset Value Per Share ($) † Investments at cost ($): Unaffiliated issuers 1,839,618,112 339,637,478 502,630,407 315,717,658 Affiliated issuers 152,200,205 16,207,765 299,952 14,907,595 †† Value of securities on loan ($) — See notes to financial statements. The Funds STATEMENTS OF ASSETS AND LIABILITIES (continued) BNY Mellon BNY Mellon BNY Mellon BNY Mellon BNY Mellon Emerging International International Asset Allocation International Fund Markets Fund Appreciation Fund Equity Income Fund Fund Assets ($): Investments in securities— See Statement of Investments † (including securities on loan) †† —Note 1(c): Unaffiliated issuers 1,004,511,629 1,110,915,499 105,025,510 280,720,037 183,615,876 Affiliated issuers — 85,348 684,003 3,115,092 290,100,682 Cash 19,497,781 787,339 8,114 435,036 — Cash denominated in foreign currency ††† 1,529,341 16,920,365 — 584,085 — Dividends receivable 3,552,102 2,459,927 — 1,650,319 — Receivable for shares of Beneficial Interest subscribed 3,152,846 457,963 — 642,187 156,050 Receivable for investment securities sold — 34,758,910 1,079,965 — 2,427,931 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 — 5,630 — — — Dividends and interest receivable — — 325,742 — 590,523 Prepaid expenses and other assets 24,119 26,601 249,001 7,536 19,117 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 875,665 1,961,813 55,783 290,559 77,832 Due to Administrator—Note 3(a) 109,595 126,914 11,908 31,423 16,451 Cash overdraft due to Custodian — 323,795 Payable for investment securities purchased 10,156,228 3,158,880 1,077,083 — 2,426,844 Payable for shares of Beneficial Interest redeemed 1,390,488 3,501,147 171,228 756,949 191,115 Note payable—Note 2 — 31,900,000 — — — Unrealized depreciation on forward foreign currency exchange contracts—Note 4 — 29,770 — — — Interest payable—Note 2 — 10,602 — 2,232 — Payable for futures variation margin—Note 4 — — 6,960 — — Accrued expenses 58,847 79,553 60,350 50,595 50,575 Net Assets ($) BNY Mellon BNY Mellon BNY Mellon BNY Mellon BNY Mellon Emerging International International Asset Allocation International Fund Markets Fund Appreciation Fund Equity Income Fund Fund Composition of Net Assets ($): Paid-in capital 1,681,343,316 1,559,070,267 172,141,135 335,956,798 422,144,568 Accumulated undistributed investment income—net 12,388,481 7,611,322 1,886,705 2,656,817 349,889 Accumulated net realized gain (loss) on investments (613,005,044 ) (387,374,778 ) (43,045,898 ) (37,211,585 ) 22,079,324 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (61,049,758 ) (53,657,908 ) — (15,379,496 ) — Accumulated net unrealized appreciation (depreciation) on investments [including ($64,485) net unrealized (depreciation) on financial futures for BNY Mellon International Appreciation Fund] — — (24,992,919 ) — 29,249,786 Net Assets ($) Net Asset Value Per Share Class M Shares Net Assets ($) 1,005,636,957 1,108,615,638 101,022,745 283,098,528 467,430,868 Shares Outstanding 87,045,366 138,954,566 8,072,648 23,740,293 40,617,667 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 14,040,038 17,033,265 4,966,278 2,924,006 6,392,699 Shares Outstanding 1,144,997 2,085,187 401,623 244,186 551,880 Net Asset Value Per Share ($) † Investments at cost ($): Unaffiliated issuers 1,065,408,737 1,164,082,228 129,953,944 296,042,474 174,283,112 Affiliated issuers — 85,348 684,003 3,115,092 270,183,660 †† Value of securities on loan ($) — ††† Cash denominated in foreign currency (cost) ($) — — See notes to financial statements. The Funds STATEMENTS OF OPERATIONS Year Ended August 31, 2015 BNY Mellon BNY Mellon BNY Mellon BNY Mellon Large Cap Large Cap Market Tax-Sensitive Large Cap Income Stock Fund Opportunities Fund Multi-Strategy Fund Stock Fund Investment Income ($): Income: Cash dividends (net of $94,837 foreign taxes withheld at source for BNY Mellon Income Stock Fund): Unaffiliated issuers 9,759,961 1,176,366 5,388,840 35,018,900 Affiliated issuers 1,518 966,393 1,940,470 30,648 Income from securities lending—Note 1(c) 12,029 5,889 5,640 42,192 Total Income Expenses: Investment advisory fees—Note 3(a) 2,979,914 662,466 2,284,778 7,975,325 Administration fees—Note 3(a) 565,197 93,604 358,440 1,512,674 Custodian fees—Note 3(b) 57,122 19,390 23,614 81,780 Professional fees 34,283 31,319 33,409 45,000 Shareholder servicing costs—Note 3(b) 29,518 2,896 10,676 35,751 Registration fees 29,456 30,160 32,327 29,543 Trustees’ fees and expenses—Note 3(c) 23,305 8,373 23,188 88,918 Prospectus and shareholders’ reports 8,390 2,008 4,788 7,626 Loan commitment fees—Note 2 3,874 1,871 4,879 12,397 Interest expense—Note 2 1,811 — — — Miscellaneous 23,114 22,819 27,987 30,458 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (3 ) (1 ) (1 ) (4 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments: Unaffiliated issuers 38,116,732 14,434,753 15,410,293 103,112,230 Affiliated issuers — 2,571,686 3,612,676 — Capital gain distributions: Affiliated issuers — 7,840,484 14,684,510 — Net realized gain (loss) on options transactions — — — 1,273,160 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments: Unaffiliated issuers (39,821,717 ) (17,046,020 ) (20,849,659 ) (150,845,518 ) Affiliated issuers — (9,900,847 ) (18,293,256 ) — Net unrealized appreciation (depreciation) on options transactions — — — 352,120 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase (Decrease) in Net Assets Resulting from Operations ) ) ) See notes to financial statements. BNY Mellon BNY Mellon BNY Mellon BNY Mellon Mid Cap Small Cap Focused Equity Small/Mid Cap Multi-Strategy Fund Multi-Strategy Fund Opportunities Fund Multi-Strategy Fund Investment Income ($): Income: Cash dividends (net of $44,818, $8,866 and $13,677 foreign taxes withheld at source for BNY Mellon Mid Cap Multi-Strategy Fund, BNY Mellon Small Cap Multi-Strategy Fund and BNY Mellon Small/Mid Cap Multi-Strategy Fund, respectively): Unaffiliated issuers 25,343,219 3,217,494 10,035,345 3,147,071 Affiliated issuers 39,443 6,036 3,024 4,451 Income from securities lending—Note 1(c) 263,569 189,153 200 70,211 Interest — — 155 — Total Income Expenses: Investment advisory fees—Note 3(a) 16,139,904 3,252,601 4,432,799 2,818,971 Administration fees—Note 3(a) 2,653,347 471,796 780,717 463,391 Custodian fees—Note 3(b) 161,238 92,827 49,628 113,605 Shareholder servicing costs—Note 3(b) 144,146 32,808 19,246 4,981 Trustees’ fees and expenses—Note 3(c) 125,185 22,857 39,263 22,832 Professional fees 71,306 38,107 34,581 37,619 Registration fees 64,124 30,747 34,365 32,366 Prospectus and shareholders’ reports 27,109 12,848 6,553 6,484 Loan commitment fees—Note 2 17,732 3,002 8,102 5,220 Interest expense—Note 2 — — 4,155 — Miscellaneous 49,462 20,018 24,763 23,981 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (48 ) (19 ) (2 ) (2 ) Net Expenses Investment Income (Loss)—Net ) ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 124,765,996 11,968,154 61,148,604 18,132,303 Net unrealized appreciation (depreciation) on investments (137,886,801 ) (5,697,100 ) (86,397,807 ) (11,767,489 ) Net Realized and Unrealized Gain (Loss) on Investments ) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) ) See notes to financial statements. The Funds STATEMENTS OF OPERATIONS (continued) BNY Mellon BNY Mellon BNY Mellon BNY Mellon BNY Mellon Emerging International International Asset Allocation International Fund Markets Fund Appreciation Fund Equity Income Fund Fund Investment Income ($): Income: Cash dividends (net of $2,065,133, $4,241,626, $293,821 and $1,280,911 foreign taxes withheld at source for BNY Mellon International Fund, BNY Mellon Emerging Markets Fund, BNY Mellon International Appreciation Fund and BNY Mellon International Equity Income Fund, respectively): Unaffiliated issuers 24,694,294 37,618,847 3,238,447 13,731,434 2,674,974 Affiliated issuers 9,223 7,105 1,197 2,719 4,274,208 Interest — 11,820 17 566 1,723,508 Income from securities lending—Note 1(c) — 3,542 Total Income Expenses: Investment advisory fees—Note 3(a) 8,329,401 18,085,087 568,061 2,705,631 1,375,428 Administration fees—Note 3(a) 1,208,190 1,938,595 140,072 392,424 194,326 Custodian fees—Note 3(b) 311,627 1,690,718 11,125 152,969 20,269 Professional fees 71,556 99,196 35,187 43,091 41,580 Trustees’ fees and expenses—Note 3(c) 62,714 99,118 6,889 20,678 28,124 Shareholder servicing costs—Note 3(b) 35,059 57,560 13,379 7,642 17,856 Registration fees 29,785 31,141 30,248 29,830 29,712 Loan commitment fees—Note 2 10,172 12,669 1,121 3,223 6,009 Prospectus and shareholders’ reports 7,067 9,679 6,304 6,023 2,227 Interest expense—Note 2 2,942 30,189 133 3,118 — ADR fees — — 110,705 — — Miscellaneous 60,253 284,127 35,542 36,990 42,282 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) — (462,142 ) Less—reduction in fees due to earnings credits—Note 3(b) (4 ) (6 ) (8 ) (1 ) (1 ) Net Expenses Investment Income—Net BNY Mellon BNY Mellon BNY Mellon BNY Mellon BNY Mellon Emerging International International Asset Allocation International Fund Markets Fund Appreciation Fund Equity Income Fund Fund Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (52,575,984 ) (178,122,410 ) — (32,848,468 ) — Net realized gain (loss) on forward foreign currency exchange contracts 353,454 (1,973,706 ) — 31,369 — Net realized gain (loss) on financial futures — — (322,855 ) — — Net realized gain (loss) on investments: Unaffiliated issuers — — (432,064 ) — 4,858,596 Affiliated issuers — 4,185,542 Capital gain distributions: Unaffiliated issuers — 1,736,681 Affiliated issuers — 16,897,944 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (45,096,229 ) (310,623,971 ) — (35,106,636 ) — Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (1,924 ) 28,186 — — — Net unrealized appreciation (depreciation) on financial futures — — (34,861 ) — — Net unrealized appreciation (depreciation) on investments: Unaffiliated issuers — — (9,873,745 ) — (9,410,876 ) Affiliated issuers — (37,102,404 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Funds STATEMENTS OF CHANGES IN NET ASSETS BNY Mellon Large Cap BNY Mellon Large Cap Stock Fund Market Opportunities Fund Year Ended August 31, Year Ended August 31, 2015 2014 2015 2014 Operations ($): Investment income—net 6,017,527 6,658,935 1,273,743 1,451,792 Net realized gain (loss) on investments 38,116,732 240,523,951 24,846,923 27,709,219 Net unrealized appreciation (depreciation) on investments (39,821,717 ) (104,929,782 ) (26,946,867 ) 16,774,415 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class M Shares (5,612,113 ) (6,578,118 ) (2,735,909 ) (2,627,874 ) Investor Shares (117,874 ) (129,062 ) (14,416 ) (2,364 ) Net realized gain on investments: Class M Shares (75,452,399 ) (276,682,757 ) (28,126,074 ) (15,333,111 ) Investor Shares (2,051,151 ) (6,356,857 ) (162,969 ) (15,341 ) Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 105,014,504 102,188,208 8,895,486 22,641,895 Investor Shares 5,442,502 6,674,853 2,038,911 1,095,640 Dividends reinvested: Class M Shares 53,759,056 170,863,377 15,633,492 9,542,067 Investor Shares 1,999,029 5,699,397 87,402 7,599 Cost of shares redeemed: Class M Shares (151,889,288 ) (392,623,979 ) (54,768,872 ) (84,005,367 ) Investor Shares (8,137,824 ) (16,968,010 ) (1,484,859 ) (617,681 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 481,117,198 752,777,042 192,840,081 216,219,192 End of Period Undistributed investment income—net 80,641 102,520 398,322 562,590 Capital Share Transactions (Shares): Class M Shares Shares sold 16,518,103 14,961,103 625,247 1,496,568 Shares issued for dividends reinvested 8,691,257 26,962,119 1,134,506 644,299 Shares redeemed (23,419,675 ) (49,885,750 ) (3,785,593 ) (5,499,352 ) Net Increase (Decrease) in Shares Outstanding ) ) ) Investor Shares Shares sold 827,889 879,010 140,670 70,970 Shares issued for dividends reinvested 322,892 897,303 6,302 510 Shares redeemed (1,251,214 ) (2,026,510 ) (101,676 ) (39,963 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund BNY Mellon Income Stock Fund Year Ended August 31, Year Ended August 31, 2015 2014 2015 2014 Operations ($): Investment income—net 4,530,865 5,634,882 25,272,272 23,924,437 Net realized gain (loss) on investments 33,707,479 58,839,675 104,385,390 120,348,611 Net unrealized appreciation (depreciation) on investments (39,142,915 ) 67,648,536 (150,493,398 ) 109,277,384 Net Increase (Decrease) in Net Assets Resulting from Operations ) ) Dividends to Shareholders from ($): Investment income—net: Class M Shares (7,192,207 ) (8,697,498 ) (24,976,110 ) (23,938,332 ) Investor Shares (57,298 ) (2,065 ) (252,824 ) (108,436 ) Net realized gain on investments: Class M Shares (57,273,113 ) (21,406,582 ) (127,193,057 ) (37,420,387 ) Investor Shares (523,700 ) (8,762 ) (1,400,716 ) (137,721 ) Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 27,793,897 49,785,143 190,335,138 251,807,801 Investor Shares 1,939,911 4,592,845 17,969,397 14,287,359 Dividends reinvested: Class M Shares 51,004,374 20,533,885 67,935,234 22,677,254 Investor Shares 283,387 10,827 1,295,717 215,737 Cost of shares redeemed: Class M Shares (86,113,878 ) (335,575,104 ) (263,087,249 ) (192,299,027 ) Investor Shares (1,220,805 ) (2,282,029 ) (16,349,432 ) (4,352,989 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) ) Total Increase (Decrease) in Net Assets ) ) ) Net Assets ($): Beginning of Period 478,355,136 639,281,383 1,268,534,698 984,253,007 End of Period Undistributed investment income—net 1,908,140 2,608,730 96,662 53,324 Capital Share Transactions (Shares): Class M Shares Shares sold 1,739,475 3,127,442 20,590,143 27,439,072 Shares issued for dividends reinvested 3,333,619 1,319,658 7,541,083 2,518,201 Shares redeemed (5,463,558 ) (20,893,214 ) (28,572,270 ) (20,714,936 ) Net Increase (Decrease) in Shares Outstanding ) ) ) Investor Shares Shares sold 119,413 283,402 1,915,659 1,499,156 Shares issued for dividends reinvested 18,154 683 142,375 23,465 Shares redeemed (76,502 ) (143,996 ) (1,770,021 ) (465,821 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Funds STATEMENTS OF CHANGES IN NET ASSETS (continued) BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon Small Cap Multi-Strategy Fund Year Ended August 31, Year Ended August 31, 2015 2014 2015 2014 Operations ($): Investment income (loss)—net 6,192,726 6,008,535 (564,909 ) (767,760 ) Net realized gain (loss) on investments 124,765,996 110,864,828 11,968,154 53,222,106 Net unrealized appreciation (depreciation) on investments (137,886,801 ) 253,946,236 (5,697,100 ) (2,358,237 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class M Shares (5,222,092 ) (6,436,066 ) — — Investor Shares (32,692 ) (68,259 ) — — Net realized gain on investments: Class M Shares (112,802,264 ) (82,167,114 ) (15,772,731 ) — Investor Shares (3,298,195 ) (1,816,907 ) (610,080 ) — Total Dividends ) ) ) — Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 540,918,730 281,797,689 64,280,798 44,258,327 Investor Shares 33,791,197 32,357,068 6,043,757 4,797,347 Dividends reinvested: Class M Shares 64,066,844 48,034,957 9,794,853 — Investor Shares 2,748,036 1,594,057 481,674 — Cost of shares redeemed: Class M Shares (202,860,269 ) (254,700,059 ) (42,985,217 ) (44,682,812 ) Investor Shares (28,388,662 ) (17,095,449 ) (4,863,891 ) (3,258,381 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,974,520,439 1,602,200,923 359,097,833 307,887,243 End of Period Undistributed investment income (loss)—net 3,299,275 3,410,763 (1,139,754 ) (592,232 ) Capital Share Transactions (Shares): Class M Shares Shares sold 35,477,532 19,308,828 3,829,533 2,641,544 Shares issued for dividends reinvested 4,433,692 3,431,069 587,927 — Shares redeemed (13,275,294 ) (17,347,675 ) (2,522,982 ) (2,668,257 ) Net Increase (Decrease) in Shares Outstanding ) Investor Shares Shares sold 2,233,290 2,229,933 367,558 298,427 Shares issued for dividends reinvested 192,574 115,178 29,880 — Shares redeemed (1,886,014 ) (1,184,000 ) (294,490 ) (198,568 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. BNY Mellon Focused Equity BNY Mellon Small/Mid Cap Opportunities Fund Multi-Strategy Fund Year Ended August 31, Year Ended August 31, 2015 2014 2015 2014 Operations ($): Investment income (loss)—net 4,604,554 3,960,020 (307,715 ) 2,049,420 Net realized gain (loss) on investments 61,148,604 107,670,666 18,132,303 107,737,911 Net unrealized appreciation (depreciation) on investments (86,397,807 ) 49,308,976 (11,767,489 ) (25,461,563 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class M Shares (3,475,992 ) (4,990,326 ) — (2,444,709 ) Investor Shares (30,274 ) (10,658 ) — (3,840 ) Net realized gain on investments: Class M Shares (107,705,077 ) (43,201,156 ) (101,042,144 ) (26,997,201 ) Investor Shares (1,250,725 ) (111,275 ) (621,220 ) (60,634 ) Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 121,511,302 134,940,084 50,415,720 20,968,147 Investor Shares 14,081,498 5,384,521 2,509,601 4,320,253 Dividends reinvested: Class M Shares 64,142,086 26,641,196 67,444,832 18,111,234 Investor Shares 978,916 112,908 405,065 55,878 Cost of shares redeemed: Class M Shares (166,854,155 ) (138,547,390 ) (94,347,846 ) (146,438,338 ) Investor Shares (8,552,226 ) (3,364,762 ) (3,870,796 ) (1,884,562 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) ) ) Net Assets ($): Beginning of Period 677,790,752 539,997,948 414,422,003 464,470,007 End of Period Undistributed investment income (loss)—net 3,816,099 2,717,811 (222,857 ) 5,503 Capital Share Transactions (Shares): Class M Shares Shares sold 7,665,315 8,119,093 3,742,275 1,280,357 Shares issued for dividends reinvested 4,189,555 1,702,313 5,551,015 1,170,732 Shares redeemed (10,418,965 ) (8,349,038 ) (6,798,439 ) (8,971,607 ) Net Increase (Decrease) in Shares Outstanding ) Investor Shares Shares sold 874,215 326,470 179,466 266,756 Shares issued for dividends reinvested 64,318 7,238 33,615 3,626 Shares redeemed (544,225 ) (202,095 ) (273,977 ) (116,668 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Funds STATEMENTS OF CHANGES IN NET ASSETS (continued) BNY Mellon International Fund BNY Mellon Emerging Markets Fund Year Ended August 31, Year Ended August 31, 2015 2014 2015 2014 Operations ($): Investment income—net 14,574,755 12,442,006 15,299,699 20,314,914 Net realized gain (loss) on investments (52,222,530 ) 68,088,260 (180,096,116 ) 38,170,798 Net unrealized appreciation (depreciation) on investments (45,098,153 ) 8,438,578 (310,595,785 ) 324,865,920 Net Increase (Decrease) in Net Assets Resulting from Operations ) ) Dividends to Shareholders from ($): Investment income—net: Class M Shares (14,400,687 ) (9,398,282 ) (22,289,722 ) (21,077,630 ) Investor Shares (201,687 ) (94,457 ) (304,846 ) (134,594 ) Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 351,929,668 466,602,462 198,022,883 380,383,384 Investor Shares 19,615,699 9,925,009 25,468,886 25,557,631 Dividends reinvested: Class M Shares 3,525,703 1,980,309 4,773,026 4,429,908 Investor Shares 127,975 78,661 214,050 104,032 Cost of shares redeemed: Class M Shares (243,506,991 ) (77,103,607 ) (649,204,470 ) (528,279,852 ) Investor Shares (13,737,139 ) (6,284,913 ) (24,902,599 ) (16,688,711 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 999,070,382 524,396,356 2,069,263,897 1,841,618,097 End of Period Undistributed investment income—net 12,388,481 12,852,542 7,611,322 19,989,036 Capital Share Transactions (Shares): Class M Shares Shares sold 29,375,912 37,197,981 20,908,039 38,809,061 Shares issued for dividends reinvested 313,954 166,413 522,785 448,371 Shares redeemed (20,484,370 ) (6,210,847 ) (68,803,608 ) (53,935,438 ) Net Increase (Decrease) in Shares Outstanding ) ) Investor Shares Shares sold 1,531,589 752,109 2,566,417 2,499,311 Shares issued for dividends reinvested 10,718 6,213 22,868 10,260 Shares redeemed (1,060,377 ) (470,168 ) (2,544,094 ) (1,633,928 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. BNY Mellon BNY Mellon International International Appreciation Fund Equity Income Fund Year Ended August 31, Year Ended August 31, 2015 2014 2015 2014 Operations ($): Investment income—net 2,280,903 3,134,367 10,333,101 12,094,755 Net realized gain (loss) on investments (754,919 ) 379,369 (32,817,099 ) 2,794,302 Net unrealized appreciation (depreciation) on investments (9,908,606 ) 11,287,964 (35,106,636 ) 11,110,733 Net Increase (Decrease) in Net Assets Resulting from Operations ) ) Dividends to Shareholders from ($): Investment income—net: Class M Shares (3,106,454 ) (2,202,471 ) (11,647,603 ) (10,136,788 ) Investor Shares (143,667 ) (97,873 ) (88,042 ) (14,404 ) Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 24,753,960 13,738,275 146,976,624 202,314,910 Investor Shares 349,812 173,521 4,374,118 2,094,589 Dividends reinvested: Class M Shares 233,016 152,529 2,979,153 2,697,636 Investor Shares 139,904 96,784 11,600 10,915 Cost of shares redeemed: Class M Shares (24,093,192 ) (12,943,567 ) (139,673,758 ) (44,350,921 ) Investor Shares (296,254 ) (318,481 ) (1,882,695 ) (1,235,314 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 116,534,520 103,134,103 342,563,771 165,183,358 End of Period Undistributed investment income—net 1,886,705 2,855,923 2,656,817 4,184,813 Capital Share Transactions (Shares): Class M Shares Shares sold 1,917,937 999,329 11,030,480 13,965,897 Shares issued for dividends reinvested 18,776 11,538 220,097 186,008 Shares redeemed (1,867,229 ) (950,808 ) (10,556,975 ) (3,058,624 ) Net Increase (Decrease) in Shares Outstanding Investor Shares Shares sold 26,265 13,069 321,582 140,397 Shares issued for dividends reinvested 11,383 7,400 836 738 Shares redeemed (22,617 ) (23,680 ) (139,946 ) (83,100 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Funds STATEMENTS OF CHANGES IN NET ASSETS (continued) BNY Mellon Asset Allocation Fund Year Ended August 31, 2015 2014 Operations ($): Investment income—net 7,380,562 6,564,715 Net realized gain (loss) on investments 27,678,763 37,465,721 Net unrealized appreciation (depreciation) on investments (46,513,280 ) 24,556,757 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class M Shares (12,516,765 ) (9,401,580 ) Investor Shares (167,238 ) (103,512 ) Net realized gain on investments: Class M Shares (18,177,531 ) (23,978,914 ) Investor Shares (275,821 ) (292,104 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 45,747,505 74,623,554 Investor Shares 2,974,230 4,044,875 Dividends reinvested: Class M Shares 15,676,886 19,364,809 Investor Shares 404,901 361,969 Cost of shares redeemed: Class M Shares (45,694,871 ) (45,909,198 ) Investor Shares (4,691,385 ) (1,452,314 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 501,997,611 416,152,833 End of Period Undistributed investment income—net 349,889 432,191 Capital Share Transactions (Shares): Class M Shares Shares sold 3,756,904 6,212,862 Shares issued for dividends reinvested 1,321,000 1,623,930 Shares redeemed (3,745,414 ) (3,766,568 ) Net Increase (Decrease) in Shares Outstanding Investor Shares Shares sold 241,148 328,225 Shares issued for dividends reinvested 33,815 30,108 Shares redeemed (382,565 ) (119,378 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class of each fund for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in each fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distribu-tions.These figures have been derived from the funds’ financial statements. Class M Shares Year Ended August 31, BNY Mellon Large Cap Stock Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 7.15 9.97 9.17 8.14 7.16 Investment Operations: Investment income—net a .09 .09 .12 .08 .09 Net realized and unrealized gain (loss) on investments (.04 ) 1.88 1.21 1.03 .98 Total from Investment Operations .05 1.97 1.33 1.11 1.07 Distributions: Dividends from investment income—net (.08 ) (.10 ) (.12 ) (.08 ) (.09 ) Dividends from net realized gain on investments (1.20 ) (4.69 ) (.41 ) — — Total Distributions (1.28 ) (4.79 ) (.53 ) (.08 ) (.09 ) Net asset value, end of period 5.92 7.15 9.97 9.17 8.14 Total Return (%) .12 26.27 15.16 13.73 14.86 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .81 .81 .80 .81 .80 Ratio of net expenses to average net assets .81 .81 .80 .81 .80 Ratio of net investment income to average net assets 1.32 1.20 1.23 .95 .98 Portfolio Turnover Rate 52.80 142.41 50.96 76.82 86.71 Net Assets, end of period ($ x 1,000) 398,485 468,446 732,612 971,849 1,093,037 a Based on average shares outstanding. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon Large Cap Stock Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 7.15 9.97 9.17 8.15 7.16 Investment Operations: Investment income—net a .07 .07 .09 .06 .06 Net realized and unrealized gain (loss) on investments (.03 ) 1.88 1.21 1.02 1.00 Total from Investment Operations .04 1.95 1.30 1.08 1.06 Distributions: Dividends from investment income—net (.07 ) (.08 ) (.09 ) (.06 ) (.07 ) Dividends from net realized gain on investments (1.20 ) (4.69 ) (.41 ) — — Total Distributions (1.27 ) (4.77 ) (.50 ) (.06 ) (.07 ) Net asset value, end of period 5.92 7.15 9.97 9.17 8.15 Total Return (%) (.13 ) 25.96 14.87 13.33 14.78 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 1.06 1.06 1.06 1.05 Ratio of net expenses to average net assets 1.06 1.06 1.06 1.06 1.05 Ratio of net investment income to average net assets 1.08 .93 .99 .71 .68 Portfolio Turnover Rate 52.80 142.41 50.96 76.82 86.71 Net Assets, end of period ($ x 1,000) 9,900 12,672 20,165 12,344 12,986 a Based on average shares outstanding. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon Large Cap Market Opportunities Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 16.21 14.21 12.16 11.00 9.48 Investment Operations: Investment income—net a .11 .11 .10 .06 .02 Net realized and unrealized gain (loss) on investments (.28 ) 3.13 2.03 1.13 1.55 Total from Investment Operations (.17 ) 3.24 2.13 1.19 1.57 Distributions: Dividends from investment income—net (.25 ) (.18 ) (.08 ) (.03 ) (.02 ) Dividends from net realized gain on investments (2.54 ) (1.06 ) — — (.03 ) Total Distributions (2.79 ) (1.24 ) (.08 ) (.03 ) (.05 ) Net asset value, end of period 13.25 16.21 14.21 12.16 11.00 Total Return (%) (1.72 ) 23.67 17.64 10.89 16.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .53 .53 .79 .78 .94 Ratio of net expenses to average net assets b .53 .53 .79 .78 .75 Ratio of net investment income to average net assets b .78 .69 .76 .55 .21 Portfolio Turnover Rate 30.75 26.42 78.41 43.61 22.06 Net Assets, end of period ($ x 1,000) 130,257 192,209 216,116 152,458 117,994 a Based on average shares outstanding. b Amount does not include the expenses of the underlying funds. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon Large Cap Market Opportunities Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 16.29 14.28 12.25 10.98 9.48 Investment Operations: Investment income—net a .07 .06 .07 .13 .00 b Net realized and unrealized gain (loss) on investments (.28 ) 3.17 2.04 1.14 1.54 Total from Investment Operations (.21 ) 3.23 2.11 1.27 1.54 Distributions: Dividends from investment income—net (.22 ) (.16 ) (.08 ) — (.01 ) Dividends from net realized gain on investments (2.54 ) (1.06 ) — — (.03 ) Total Distributions (2.76 ) (1.22 ) (.08 ) — (.04 ) Net asset value, end of period 13.32 16.29 14.28 12.25 10.98 Total Return (%) (1.99 ) 23.54 17.29 11.57 16.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets c .79 .81 1.05 1.02 1.24 Ratio of net expenses to average net assets c .79 .81 1.05 1.02 1.00 Ratio of net investment income to average net assets c .50 .45 .48 .95 .03 Portfolio Turnover Rate 30.75 26.42 78.41 43.61 22.06 Net Assets, end of period ($ x 1,000) 1,119 631 103 28 11 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Amount does not include the expenses of the underlying funds. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 17.12 14.45 12.50 11.14 9.52 Investment Operations: Investment income—net a .16 .15 .13 .09 .06 Net realized and unrealized gain (loss) on investments (.23 ) 3.22 1.93 1.32 1.61 Total from Investment Operations (.07 ) 3.37 2.06 1.41 1.67 Distributions: Dividends from investment income—net (.26 ) (.20 ) (.11 ) (.05 ) (.02 ) Dividends from net realized gain on investments (2.08 ) (.50 ) — — (.03 ) Total Distributions (2.34 ) (.70 ) (.11 ) (.05 ) (.05 ) Net asset value, end of period 14.71 17.12 14.45 12.50 11.14 Total Return (%) (.94 ) 23.82 16.60 12.75 17.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .61 .61 .79 .87 1.28 Ratio of net expenses to average net assets b .61 .61 .79 .87 .88 Ratio of net investment income to average net assets b .99 .95 .97 .78 .51 Portfolio Turnover Rate 20.63 13.01 82.04 32.62 29.24 Net Assets, end of period ($ x 1,000) 401,855 474,496 638,085 123,250 75,326 a Based on average shares outstanding. b Amount does not include the expenses of the underlying funds. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 17.40 14.64 12.41 11.04 9.52 Investment Operations: Investment income—net a .12 .08 .13 .06 .03 Net realized and unrealized gain (loss) on investments (.23 ) 3.30 2.10 1.31 1.54 Total from Investment Operations (.11 ) 3.38 2.23 1.37 1.57 Distributions: Dividends from investment income—net (.23 ) (.12 ) — — (.02 ) Dividends from net realized gain on investments (2.08 ) (.50 ) — — (.03 ) Total Distributions (2.31 ) (.62 ) — — (.05 ) Net asset value, end of period 14.98 17.40 14.64 12.41 11.04 Total Return (%) (1.19 ) 23.47 17.97 12.51 16.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .86 .87 1.05 1.11 1.77 Ratio of net expenses to average net assets b .86 .87 1.03 1.11 1.13 Ratio of net investment income to average net assets b .74 .53 .89 .46 .26 Portfolio Turnover Rate 20.63 13.01 82.04 32.62 29.24 Net Assets, end of period ($ x 1,000) 4,237 3,859 1,196 12 11 a Based on average shares outstanding. b Amount does not include the expenses of the underlying funds. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon Income Stock Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 9.94 8.39 6.99 6.28 5.49 Investment Operations: Investment income—net a .19 .19 .24 .21 .17 Net realized and unrealized gain (loss) on investments (.38 ) 1.86 1.41 .70 .79 Total from Investment Operations (.19 ) 2.05 1.65 .91 .96 Distributions: Dividends from investment income—net (.19 ) (.19 ) (.24 ) (.20 ) (.17 ) Dividends from net realized gain on investments (.99 ) (.31 ) (.01 ) — — Total Distributions (1.18 ) (.50 ) (.25 ) (.20 ) (.17 ) Net asset value, end of period 8.57 9.94 8.39 6.99 6.28 Total Return (%) (2.28 ) 25.17 24.01 14.80 17.41 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 .80 .81 .82 .86 Ratio of net expenses to average net assets .80 .80 .81 .82 .86 Ratio of net investment income to average net assets 2.06 2.08 3.03 3.17 2.71 Portfolio Turnover Rate 65.75 57.74 41.79 35.60 72.27 Net Assets, end of period ($ x 1,000) 1,077,496 1,254,622 981,444 541,604 204,785 a Based on average shares outstanding. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon Income Stock Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 10.02 8.45 7.04 6.33 5.54 Investment Operations: Investment income—net a .17 .16 .22 .19 .15 Net realized and unrealized gain (loss) on investments (.40 ) 1.89 1.43 .71 .80 Total from Investment Operations (.23 ) 2.05 1.65 .90 .95 Distributions: Dividends from investment income—net (.17 ) (.17 ) (.23 ) (.19 ) (.16 ) Dividends from net realized gain on investments (.99 ) (.31 ) (.01 ) — — Total Distributions (1.16 ) (.48 ) (.24 ) (.19 ) (.16 ) Net asset value, end of period 8.63 10.02 8.45 7.04 6.33 Total Return (%) (2.64 ) 24.75 23.84 14.45 17.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.07 1.06 1.06 1.12 Ratio of net expenses to average net assets 1.05 1.07 1.06 1.06 1.12 Ratio of net investment income to average net assets 1.81 1.74 2.80 2.91 2.32 Portfolio Turnover Rate 65.75 57.74 41.79 35.60 72.27 Net Assets, end of period ($ x 1,000) 14,479 13,913 2,809 1,235 1,056 a Based on average shares outstanding. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon Mid Cap Multi-Strategy Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 15.58 13.33 11.65 11.41 9.31 Investment Operations: Investment income (loss)—net a .05 .05 .07 .01 (.00 ) b Net realized and unrealized gain (loss) on investments (.04 ) 2.94 2.60 .60 2.10 Total from Investment Operations .01 2.99 2.67 .61 2.10 Distributions: Dividends from investment income—net (.04 ) (.05 ) (.03 ) (.04 ) (.00 ) b Dividends from net realized gain on investments (.89 ) (.69 ) (.96 ) (.33 ) — Total Distributions (.93 ) (.74 ) (.99 ) (.37 ) (.00 ) b Net asset value, end of period 14.66 15.58 13.33 11.65 11.41 Total Return (%) .15 23.09 24.74 5.66 22.59 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 .90 .92 .90 .90 Ratio of net expenses to average net assets .90 .90 .92 .90 .90 Ratio of net investment income (loss) to average net assets .29 .33 .59 .09 (.01 ) Portfolio Turnover Rate 73.87 53.63 106.59 156.98 132.20 Net Assets, end of period ($ x 1,000) 2,199,395 1,922,073 1,572,562 1,188,324 1,280,742 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon Mid Cap Multi-Strategy Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 15.37 13.17 11.52 11.29 9.24 Investment Operations: Investment income (loss)—net a .01 .01 .04 (.02 ) (.03 ) Net realized and unrealized gain (loss) on investments (.03 ) 2.91 2.57 .60 2.08 Total from Investment Operations (.02 ) 2.92 2.61 .58 2.05 Distributions: Dividends from investment income—net (.01 ) (.03 ) — (.02 ) — Dividends from net realized gain on investments (.89 ) (.69 ) (.96 ) (.33 ) — Total Distributions (.90 ) (.72 ) (.96 ) (.35 ) — Net asset value, end of period 14.45 15.37 13.17 11.52 11.29 Total Return (%) (.08 ) 22.74 24.46 5.36 22.19 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 1.15 1.17 1.15 1.15 Ratio of net expenses to average net assets 1.15 1.15 1.17 1.15 1.15 Ratio of net investment income (loss) to average net assets .04 .08 .37 (.16 ) (.26 ) Portfolio Turnover Rate 73.87 53.63 106.59 156.98 132.20 Net Assets, end of period ($ x 1,000) 57,118 52,447 29,639 25,283 28,098 a Based on average shares outstanding. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon Small Cap Multi-Strategy Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 17.18 14.78 11.53 10.78 8.94 Investment Operations: Investment income (loss)—net a (.02 ) (.04 ) .01 (.00 ) b (.02 ) Net realized and unrealized gain (loss) on investments .25 2.44 3.27 1.05 1.86 Total from Investment Operations .23 2.40 3.28 1.05 1.84 Distributions: Dividends from investment income—net — — (.03 ) (.30 ) — Dividends from net realized gain on investments (.76 ) — Total Distributions (.76 ) — (.03 ) (.30 ) — Net asset value, end of period 16.65 17.18 14.78 11.53 10.78 Total Return (%) 1.33 16.24 28.51 10.05 20.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 1.03 1.05 1.04 1.01 Ratio of net expenses to average net assets 1.03 1.03 1.05 1.04 1.01 Ratio of net investment income (loss) to average net assets (.14 ) (.21 ) .09 (.01 ) (.16 ) Portfolio Turnover Rate 90.30 92.86 128.11 148.75 161.05 Net Assets, end of period ($ x 1,000) 368,428 347,613 299,415 232,952 351,122 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon Small Cap Multi-Strategy Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 16.65 14.36 11.21 10.49 8.72 Investment Operations: Investment (loss)—net a (.06 ) (.07 ) (.02 ) (.03 ) (.04 ) Net realized and unrealized gain (loss) on investments .25 2.36 3.17 1.03 1.81 Total from Investment Operations .19 2.29 3.15 1.00 1.77 Distributions: Dividends from investment income—net — — — (.28 ) — Dividends from net realized gain on investments (.76 ) — Total Distributions (.76 ) — — (.28 ) — Net asset value, end of period 16.08 16.65 14.36 11.21 10.49 Total Return (%) 1.13 15.95 28.10 9.76 20.30 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.28 1.28 1.30 1.29 1.26 Ratio of net expenses to average net assets 1.28 1.28 1.30 1.29 1.26 Ratio of net investment (loss) to average net assets (.39 ) (.46 ) (.16 ) (.26 ) (.39 ) Portfolio Turnover Rate 90.30 92.86 128.11 148.75 161.05 Net Assets, end of period ($ x 1,000) 12,745 11,485 8,472 6,397 7,815 a Based on average shares outstanding. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon Focused Equity Opportunities Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 18.30 15.24 13.08 12.04 10.09 Investment Operations: Investment income—net a .12 .11 .16 .08 .04 Net realized and unrealized gain (loss) on investments (.69 ) 4.31 2.12 1.01 1.96 Total from Investment Operations (.57 ) 4.42 2.28 1.09 2.00 Distributions: Dividends from investment income—net (.10 ) (.14 ) (.12 ) (.02 ) (.05 ) Dividends from net realized gain on investments (2.97 ) (1.22 ) — (.03 ) — Total Distributions (3.07 ) (1.36 ) (.12 ) (.05 ) (.05 ) Net asset value, end of period 14.66 18.30 15.24 13.08 12.04 Total Return (%) (3.82 ) 30.54 17.54 9.07 19.82 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .85 .85 .86 .87 .87 Ratio of net expenses to average net assets .85 .85 .86 .87 .87 Ratio of net investment income to average net assets .73 .65 1.12 .62 .29 Portfolio Turnover Rate 74.72 76.48 77.03 59.71 58.98 Net Assets, end of period ($ x 1,000) 561,399 674,222 539,019 467,903 425,016 a Based on average shares outstanding. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon Focused Equity Opportunities Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 18.20 15.18 13.05 12.04 10.07 Investment Operations: Investment income—net a .08 .06 .12 .06 .00 b Net realized and unrealized gain (loss) on investments (.69 ) 4.30 2.10 .99 1.99 Total from Investment Operations (.61 ) 4.36 2.22 1.05 1.99 Distributions: Dividends from investment income—net (.07 ) (.12 ) (.09 ) (.01 ) (.02 ) Dividends from net realized gain on investments (2.97 ) (1.22 ) — (.03 ) — Total Distributions (3.04 ) (1.34 ) (.09 ) (.04 ) (.02 ) Net asset value, end of period 14.55 18.20 15.18 13.05 12.04 Total Return (%) (4.05 ) 30.18 17.12 8.73 19.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 1.11 1.13 1.13 1.12 Ratio of net expenses to average net assets 1.11 1.11 1.13 1.13 1.12 Ratio of net investment income to average net assets .47 .36 .90 .52 .00 c Portfolio Turnover Rate 74.72 76.48 77.03 59.71 58.98 Net Assets, end of period ($ x 1,000) 8,593 3,569 979 203 26 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Amount represents less than .01%. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon Small/Mid Cap Multi-Strategy Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 16.98 15.09 12.99 13.14 10.92 Investment Operations: Investment income (loss)—net a (.01 ) .07 .12 .05 .04 Net realized and unrealized gain (loss) on investments .10 2.82 2.19 (.02 ) 2.31 Total from Investment Operations .09 2.89 2.31 .03 2.35 Distributions: Dividends from investment income—net — (.08 ) (.21 ) (.18 ) (.04 ) Dividends from net realized gain on investments (4.35 ) (.92 ) — — (.09 ) Total Distributions (4.35 ) (1.00 ) (.21 ) (.18 ) (.13 ) Net asset value, end of period 12.72 16.98 15.09 12.99 13.14 Total Return (%) 1.71 19.84 18.07 .34 21.41 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 .91 .92 .92 .92 Ratio of net expenses to average net assets .94 .91 .92 .92 .92 Ratio of net investment income (loss) to average net assets (.08 ) .46 .83 .38 .29 Portfolio Turnover Rate 110.79 144.87 169.30 149.30 107.81 Net Assets, end of period ($ x 1,000) 339,836 411,334 464,031 526,484 510,512 a Based on average shares outstanding. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon Small/Mid Cap Multi-Strategy Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 16.88 15.02 12.94 13.11 10.89 Investment Operations: Investment income (loss)—net a (.04 ) (.00 ) b .09 .00 b .01 Net realized and unrealized gain (loss) on investments .10 2.84 2.17 (.01 ) 2.30 Total from Investment Operations .06 2.84 2.26 (.01 ) 2.31 Distributions: Dividends from investment income—net — (.06 ) (.18 ) (.16 ) — Dividends from net realized gain on investments (4.35 ) (.92 ) — — (.09 ) Total Distributions (4.35 ) (.98 ) (.18 ) (.16 ) (.09 ) Net asset value, end of period 12.59 16.88 15.02 12.94 13.11 Total Return (%) 1.48 19.53 17.65 .08 21.14 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.19 1.17 1.17 1.17 1.20 Ratio of net expenses to average net assets 1.19 1.17 1.17 1.17 1.20 Ratio of net investment income (loss) to average net assets (.32 ) (.03 ) .64 .04 .06 Portfolio Turnover Rate 110.79 144.87 169.30 149.30 107.81 Net Assets, end of period ($ x 1,000) 1,536 3,088 439 957 507 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon International Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 12.72 11.14 9.29 9.94 9.38 Investment Operations: Investment income—net a .18 .21 .19 .22 .22 Net realized and unrealized gain (loss) on investments (1.16 ) 1.57 1.98 (.54 ) .55 Total from Investment Operations (.98 ) 1.78 2.17 (.32 ) .77 Distributions: Dividends from investment income—net (.19 ) (.20 ) (.32 ) (.33 ) (.21 ) Net asset value, end of period 11.55 12.72 11.14 9.29 9.94 Total Return (%) (7.68 ) 16.11 23.74 (2.98 ) 8.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 1.03 1.05 1.04 1.02 Ratio of net expenses to average net assets 1.03 1.03 1.05 1.04 1.02 Ratio of net investment income to average net assets 1.49 1.64 1.77 2.35 2.07 Portfolio Turnover Rate 112.69 92.94 55.78 44.62 57.38 Net Assets, end of period ($ x 1,000) 1,005,637 990,119 519,964 549,601 879,450 a Based on average shares outstanding. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon International Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.50 11.82 9.84 10.51 9.92 Investment Operations: Investment income—net a .15 .19 .17 .18 .21 Net realized and unrealized gain (loss) on investments (1.22 ) 1.67 2.10 (.54 ) .56 Total from Investment Operations (1.07 ) 1.86 2.27 (.36 ) .77 Distributions: Dividends from investment income—net (.17 ) (.18 ) (.29 ) (.31 ) (.18 ) Net asset value, end of period 12.26 13.50 11.82 9.84 10.51 Total Return (%) (7.88 ) 15.85 23.36 (3.20 ) 7.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.28 1.28 1.30 1.29 1.27 Ratio of net expenses to average net assets 1.28 1.28 1.30 1.29 1.27 Ratio of net investment income to average net assets 1.17 1.38 1.51 1.85 1.79 Portfolio Turnover Rate 112.69 92.94 55.78 44.62 57.38 Net Assets, end of period ($ x 1,000) 14,040 8,952 4,432 4,116 6,157 a Based on average shares outstanding. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon Emerging Markets Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 10.98 9.11 9.19 10.65 10.02 Investment Operations: Investment income—net a .09 .10 .12 .12 .14 Net realized and unrealized gain (loss) on investments (2.96 ) 1.88 (.10 ) (1.16 ) .54 Total from Investment Operations (2.87 ) 1.98 .02 (1.04 ) .68 Distributions: Dividends from investment income—net (.13 ) (.11 ) (.10 ) (.11 ) (.05 ) Dividends from net realized gain on investments — — — (.31 ) — Total Distributions (.13 ) (.11 ) (.10 ) (.42 ) (.05 ) Net asset value, end of period 7.98 10.98 9.11 9.19 10.65 Total Return (%) (26.28 ) 21.82 .09 (9.55 ) 6.77 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.42 1.42 1.41 1.40 1.41 Ratio of net expenses to average net assets 1.42 1.42 1.41 1.40 1.41 Ratio of net investment income to average net assets .98 1.04 1.19 1.21 1.20 Portfolio Turnover Rate 107.27 70.89 53.25 67.21 77.45 Net Assets, end of period ($ x 1,000) 1,108,616 2,046,317 1,830,754 2,138,311 2,352,233 a Based on average shares outstanding. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon Emerging Markets Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.25 9.33 9.41 10.91 10.27 Investment Operations: Investment income—net a .08 .09 .09 .09 .13 Net realized and unrealized gain (loss) on investments (3.04 ) 1.91 (.10 ) (1.19 ) .55 Total from Investment Operations (2.96 ) 2.00 (.01 ) (1.10 ) .68 Distributions: Dividends from investment income—net (.12 ) (.08 ) (.07 ) (.09 ) (.04 ) Dividends from net realized gain on investments — — — (.31 ) — Total Distributions (.12 ) (.08 ) (.07 ) (.40 ) (.04 ) Net asset value, end of period 8.17 11.25 9.33 9.41 10.91 Total Return (%) (26.49 ) 21.57 (.19 ) (9.86 ) 6.59 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.67 1.67 1.65 1.65 1.67 Ratio of net expenses to average net assets 1.67 1.67 1.65 1.65 1.67 Ratio of net investment income to average net assets .76 .90 .90 .87 1.10 Portfolio Turnover Rate 107.27 70.89 53.25 67.21 77.45 Net Assets, end of period ($ x 1,000) 17,033 22,947 10,864 16,326 22,027 a Based on average shares outstanding. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon International Appreciation Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.90 12.38 10.80 11.31 10.54 Investment Operations: Investment income—net a .27 .38 .27 .28 .36 Net realized and unrealized gain (loss) on investments (1.26 ) 1.42 1.69 (.39 ) .68 Total from Investment Operations (.99 ) 1.80 1.96 (.11 ) 1.04 Distributions: Dividends from investment income—net (.40 ) (.28 ) (.38 ) (.40 ) (.27 ) Net asset value, end of period 12.51 13.90 12.38 10.80 11.31 Total Return (%) (7.14 ) 14.65 18.39 (.55 ) 9.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .83 .81 .83 .83 .70 Ratio of net expenses to average net assets .83 .81 .83 .83 .70 Ratio of net investment income to average net assets 2.02 2.78 2.27 2.66 2.94 Portfolio Turnover Rate 12.51 4.41 1.24 1.49 9.39 Net Assets, end of period ($ x 1,000) 101,023 111,225 98,361 119,730 198,122 a Based on average shares outstanding. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon International Appreciation Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.74 12.24 10.68 11.19 10.43 Investment Operations: Investment income—net a .23 .34 .25 .27 .33 Net realized and unrealized gain (loss) on investments (1.24 ) 1.41 1.66 (.41 ) .67 Total from Investment Operations (1.01 ) 1.75 1.91 (.14 ) 1.00 Distributions: Dividends from investment income—net (.36 ) (.25 ) (.35 ) (.37 ) (.24 ) Net asset value, end of period 12.37 13.74 12.24 10.68 11.19 Total Return (%) (7.32 ) 14.39 18.13 (.85 ) 9.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 1.06 1.08 1.09 .95 Ratio of net expenses to average net assets 1.08 1.06 1.08 1.09 .95 Ratio of net investment income to average net assets 1.77 2.52 2.08 2.52 2.75 Portfolio Turnover Rate 12.51 4.41 1.24 1.49 9.39 Net Assets, end of period ($ x 1,000) 4,966 5,310 4,773 4,032 4,019 a Based on average shares outstanding. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon International Equity Income Fund 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 14.82 13.81 12.87 12.50 Investment Operations: Investment income—net b .43 .75 .64 .65 Net realized and unrealized gain (loss) on investments (2.82 ) .90 .87 (.02 ) Total from Investment Operations (2.39 ) 1.65 1.51 .63 Distributions: Dividends from investment income—net (.51 ) (.64 ) (.57 ) (.26 ) Net asset value, end of period 11.92 14.82 13.81 12.87 Total Return (%) (16.51 ) 12.08 11.96 5.28 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.07 1.08 1.15 1.62 d Ratio of net expenses to average net assets 1.07 1.08 1.15 1.20 d Ratio of net investment income to average net assets 3.25 5.13 4.57 7.38 d Portfolio Turnover Rate 88.45 83.07 74.80 95.27 c Net Assets, end of period ($ x 1,000) 283,099 341,645 165,132 81,034 a From December 15, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon International Equity Income Fund 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 14.89 13.89 12.88 12.50 Investment Operations: Investment income—net b .39 .50 .98 .65 Net realized and unrealized gain (loss) on investments (2.83 ) 1.11 .49 (.04 ) Total from Investment Operations (2.44 ) 1.61 1.47 .61 Distributions: Dividends from investment income—net (.48 ) (.61 ) (.46 ) (.23 ) Net asset value, end of period 11.97 14.89 13.89 12.88 Total Return (%) (16.77 ) 11.79 11.56 5.10 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.33 1.36 1.42 2.10 d Ratio of net expenses to average net assets 1.33 1.36 1.42 1.45 d Ratio of net investment income to average net assets 2.84 3.81 5.34 7.14 d Portfolio Turnover Rate 88.45 83.07 74.80 95.27 c Net Assets, end of period ($ x 1,000) 2,924 919 51 10 a From December 15, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. Class M Shares Year Ended August 31, BNY Mellon Asset Allocation Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 12.57 11.68 10.97 10.63 9.85 Investment Operations: Investment income—net a .18 .17 .19 .17 .16 Net realized and unrealized gain (loss) on investments (.46 ) 1.67 .81 .43 .83 Total from Investment Operations (.28 ) 1.84 1.00 .60 .99 Distributions: Dividends from investment income—net (.32 ) (.26 ) (.26 ) (.21 ) (.21 ) Dividends from net realized gain on investments (.46 ) (.69 ) (.03 ) (.05 ) — Total Distributions (.78 ) (.95 ) (.29 ) (.26 ) (.21 ) Net asset value, end of period 11.51 12.57 11.68 10.97 10.63 Total Return (%) (2.39 ) 16.25 9.20 5.72 10.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .35 .35 .37 .37 .53 Ratio of net expenses to average net assets b .26 .26 .25 .27 .53 Ratio of net investment income to average net assets b 1.48 1.43 1.69 1.59 1.49 Portfolio Turnover Rate 30.31 48.28 27.39 c 81.55 71.08 Net Assets, end of period ($ x 1,000) 467,431 493,660 411,214 392,948 365,661 a Based on average shares outstanding. b Amount does not include the expenses of the underlying funds. c The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended August 31, 2013 was 27.03% . See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Investor Shares Year Ended August 31, BNY Mellon Asset Allocation Fund 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 12.64 11.74 11.03 10.69 9.90 Investment Operations: Investment income—net a .15 .14 .17 .14 .14 Net realized and unrealized gain (loss) on investments (.46 ) 1.68 .80 .43 .83 Total from Investment Operations (.31 ) 1.82 .97 .57 .97 Distributions: Dividends from investment income—net (.29 ) (.23 ) (.23 ) (.18 ) (.18 ) Dividends from net realized gain on investments (.46 ) (.69 ) (.03 ) (.05 ) — Total Distributions (.75 ) (.92 ) (.26 ) (.23 ) (.18 ) Net asset value, end of period 11.58 12.64 11.74 11.03 10.69 Total Return (%) (2.62 ) 15.96 8.86 5.44 9.77 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .60 .61 .62 .62 .78 Ratio of net expenses to average net assets b .51 .52 .50 .53 .78 Ratio of net investment income to average net assets b 1.25 1.17 1.45 1.28 1.23 Portfolio Turnover Rate 30.31 48.28 27.39 c 81.55 71.08 Net Assets, end of period ($ x 1,000) 6,393 8,338 4,939 5,091 4,265 a Based on average shares outstanding. b Amount does not include the expenses of the underlying funds. c The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended August 31, 2013 was 27.03% . See notes to financial statements. NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: BNY Mellon Funds Trust (the “Trust”) was organized as a Massachusetts business trust that is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently consisting of twenty-five series, including the following diversified equity funds: BNY Mellon Large Cap Stock Fund, BNY Mellon Large Cap Market Opportunities Fund, BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund, BNY Mellon Income Stock Fund, BNY Mellon Mid Cap Multi-Strategy Fund, BNY Mellon Small Cap Multi-Strategy Fund, BNY Mellon Small/Mid Cap Multi-Strategy Fund, BNY Mellon International Fund, BNY Mellon Emerging Markets Fund, BNY Mellon International Appreciation Fund, BNY Mellon International Equity Income Fund and BNY Mellon Asset Allocation Fund and the following non-diversified equity fund: BNY Mellon Focused Equity Opportunities Fund (each, a “fund” and collectively, the “funds”).The objectives of the funds are as follows: BNY Mellon Large Cap Stock Fund, BNY Mellon Mid Cap Multi-Strategy Fund, BNY Mellon Small Cap Multi-Strategy Fund, BNY Mellon Focused Equity Opportunities Fund and BNY Mellon Small/Mid Cap Multi-Strategy Fund seek capital appreciation. BNY Mellon Income Stock Fund and BNY Mellon International Equity Income Fund seek total return (consisting of capital appreciation and income). BNY Mellon International Fund and BNY Mellon Emerging Markets Fund seek long-term capital growth. BNY Mellon Large Cap Market Opportunities Fund, BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund and BNY Mellon International Appreciation Fund seek long-term capital appreciation. BNY Mellon Asset Allocation Fund seeks long-term growth of principal in conjunction with current income. BNY Mellon Fund Advisers, a division of The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as each fund’s investment adviser (the “Investment Adviser”). The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as administrator for the funds pursuant to an Administration Agreement with the Trust (the “Administration Agreement”).The Bank of NewYork Mellon has entered into a Sub-Administration Agreement with Dreyfus pursuant to which The Bank of New York Mellon pays Dreyfus for performing certain administrative services.Walter Scott & Partners Limited (“Walter Scott”), also a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the BNY Mellon Large Cap Market Opportunities Fund’s and BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund’s sub-investment adviser with respect to the U.S. Large Cap Equity Strategy of each fund. Robeco Investment Management, Inc. (“Robeco”), doing business as Boston Partners, and Geneva Capital Management LLC (“Geneva”) serve as BNY Mellon Mid Cap Multi-Strategy Fund’s sub-investment adviser with respect to the Boston Partners Mid Cap Value Strategy and the Geneva Mid Cap Growth Strategy of the fund, respectively. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of each fund’s shares, which are sold without a sales charge. Each fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class M and Investor. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the The Funds NOTES TO FINANCIAL STATEMENTS (continued) exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds’ financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of each fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value each fund’s investments are as follows: BNY Mellon Asset Allocation Fund: Investments in debt securities, excluding short-term investments (other than U.S.Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either catego- rized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Table 1 summarizes the inputs used as of August 31, 2015 in valuing each fund’s investments. At August 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy for the funds, except for BNY Mellon International Fund, BNY Mellon Emerging Markets Fund and BNY Mellon International Equity Income Fund. At August 31, 2014, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy for BNY Mellon International Fund and BNY Mellon International Equity Income Fund. At August 31, 2014, $12,986,203 exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy for BNY Mellon Emerging Markets Fund. The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 1—Fair Value Measurements Investments in Securities Level 2—Other Level 3— Significant Level 1—Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Assets ($) Liabilities ($) Assets ($) Liabilities ($) Assets ($) Liabilities ($) Total ($) BNY Mellon Large Cap Stock Fund Equity Securities—Domestic Common Stocks † 406,867,729 — Mutual Funds 5,951,295 — BNY Mellon Large Cap Market Opportunities Fund Equity Securities—Domestic Common Stocks † 59,361,921 — Equity Securities—Foreign Common Stocks † 1,560,768 — Mutual Funds 70,273,760 — BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Equity Securities—Domestic Common Stocks † 257,981,439 — Equity Securities—Foreign Common Stocks † 2,922,791 — Mutual Funds 144,881,033 — BNY Mellon Income Stock Fund Equity Securities— Domestic Common Stocks † 1,000,051,226 — Equity Securities— Domestic Preferred Stocks † 11,379,676 — Equity Securities—Foreign Common Stocks † 38,067,293 — Mutual Funds 35,029,870 — Other Financial Instruments: Options Written — (41,750 ) — ) BNY Mellon Mid Cap Multi-Strategy Fund Equity Securities— Domestic Common Stocks † 2,127,982,606 — Equity Securities—Foreign Common Stocks † 48,360,904 — Exchange-Traded Funds 43,999,556 — Master Limited Partnership Interests † 2,703,352 — Mutual Funds 152,200,205 — Rights † 333 — Table 1—Fair Value Measurements (continued) Investments in Securities Level 2—Other Level 3— Significant Level 1—Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Assets ($) Liabilities ($) Assets ($) Liabilities ($) Assets ($) Liabilities ($) Total ($) BNY Mellon Small Cap Multi-Strategy Fund Equity Securities— Domestic Common Stocks † 347,027,205 — Equity Securities— Foreign Common Stocks† 27,935,325 — Exchange-Traded Funds 1,478,681 — Mutual Funds 16,207,765 — BNY Mellon Focused Equity Opportunities Fund Equity Securities— Domestic Common Stocks † 548,275,618 — Equity Securities— Foreign Common Stocks † 18,507,512 — Mutual Funds 299,952 — BNY Mellon Small/Mid Cap Multi-Strategy Fund Equity Securities— Domestic Common Stocks † 320,632,805 — Equity Securities— Foreign Common Stocks † 12,422,155 — Exchange-Traded Funds 2,229,580 — Mutual Funds 14,907,595 — BNY Mellon International Fund Equity Securities— Foreign Common Stocks † 29,884,523 — 954,796,226 †† — — — Exchange-Traded Funds 19,830,880 — BNY Mellon Emerging Markets Fund Equity Securities—Foreign Common Stocks † 83,752,254 — 983,138,143 †† — 5,684,823 — Equity Securities—Foreign Preferred Stocks † — — 17,843,215 †† — — — Exchange-Traded Funds 20,497,064 — Mutual Funds 85,348 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — — 5,630 (29,770 ) — — ) The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 1—Fair Value Measurements (continued) Investments in Securities Level 2—Other Level 3— Significant Level 1—Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Assets ($) Liabilities ($) Assets ($) Liabilities ($) Assets ($) Liabilities ($) Total ($) BNY Mellon International Appreciation Fund Equity Securities—Foreign Common Stocks † 104,935,520 — Mutual Funds 684,003 — U.S. Treasury — — 89,990 — — — Other Financial Instruments: Financial Futures ††† — (64,485 ) — ) BNY Mellon International Equity Income Fund Equity Securities—Foreign Common Stocks † — — 280,708,120 †† — — — Mutual Funds 3,115,092 — Rights † — — 11,917 †† — — — BNY Mellon Asset Allocation Fund Asset—Backed — — 148,332 — — — Commercial Mortgage—Backed — — 691,073 — — — Corporate Bonds † — — 24,002,565 — — — Equity Securities—Domestic Common Stocks † 89,303,142 — Exchange-Traded Funds 257,790 — Foreign Government — — 1,161,312 — — — Municipal Bonds † — — 4,080,088 — — — Mutual Funds 321,153,927 — U.S. Government Agencies/ Mortgage—Backed — — 18,845,925 — — — U.S. Treasury — — 14,072,404 — — — † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. Table 2 summarizes the reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for BNY Mellon Emerging Markets Fund. Table 2—Reconciliation of Level 3 Assets Equity Securities- BNY Mellon Emerging Markets Fund Foreign ($) Balance as of 8/31/2014 — Realized gain (loss) — Change in unrealized appreciation (depreciation) (2,433,995 ) Purchases — Sales — Transfers into Level 3 8,118,818 Transfers out of Level 3 — Balance as of 8/31/2015 5,684,823 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 8/31/2015 (2,433,995 ) (b) Foreign currency transactions: BNY Mellon International Fund, BNY Mellon Emerging Markets Fund and BNY Mellon International Equity Income Fund do not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to qualified institutions. It is the funds’ policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The funds are entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of NewYork Mellon is required to replace the securities for the benefit of the funds or credit the funds with the market value of the unreturned securities and is subrogated to the funds’ rights against the borrower and the collateral. Table 3 summarizes the amount The Bank of NewYork Mellon earned from each relevant fund from lending portfolio securities, pursuant to the securities lending agreement during the period ended August 31, 2015. The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 3—Securities Lending Agreement BNY Mellon Large Cap Stock Fund $ 3,758 BNY Mellon Large Cap Market Opportunities Fund 1,204 BNY Mellon Tax—Sensitive Large Cap Multi—Strategy Fund 1,422 BNY Mellon Income Stock Fund 14,063 BNY Mellon Mid Cap Multi-Strategy Fund 68,097 BNY Mellon Small Cap Multi-Strategy Fund 44,611 BNY Mellon Focused Equity Opportunities Fund 49 BNY Mellon Small/Mid Cap Multi-Strategy Fund 17,471 BNY Mellon Asset Allocation Fund 945 (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Table 4 summarizes each fund’s investments in affiliated investment companies during the period ended August 31, 2015. (e) Risk: BNY Mellon International Fund, BNY Mellon Emerging Markets Fund and BNY Mellon International Equity Income Fund invest in foreign markets which may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. BNY Mellon Asset Allocation Fund invests in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general mar- ket conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. BNY Mellon Focused Equity Opportunities Fund is non-diversified, which means that a relatively high percentage of the fund’s assets may be invested in a limited number of issuers. Therefore, the fund’s performance may be vulnerable to changes in market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. (f) Dividends to shareholders: Dividends payable to shareholders are recorded by the funds on the ex-dividend date. BNY Mellon Large Cap Stock Fund, BNY Mellon Income Stock Fund and BNY Mellon Asset Allocation Fund normally declare and pay dividends from investment income-net monthly. BNY Mellon International Equity Income Fund normally declares and pays dividends from investment income-net quarterly. BNY Mellon Large Cap Market Opportunities Fund, BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund, BNY Mellon Mid Cap Multi-Strategy Fund, BNY Mellon Small Cap Multi-Strategy Fund, BNY Mellon Focused Equity Opportunities Fund, BNY Mellon Small/Mid Cap Multi-Strategy Fund, BNY Mellon International Fund, BNY Mellon Emerging Markets Fund and BNY Mellon International Appreciation Fund normally declare and pay dividends from investment income-net annually. With respect to each fund, dividends from net realized capital gains, if any, are normally declared and paid annually, but the funds may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized Table 4—Affiliated Investment Companies Net Unrealized Affiliated Value Net Realized Appreciation Value Net Dividends/ Investment Companies 8/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) (Depreciation) ($) 8/31/2015 ($) Assets (%) Distributions ($) BNY Mellon Large Cap Stock Fund Dreyfus Institutional Preferred Plus Money Market Fund 1,762,927 64,481,559 65,188,874 — — 1,055,612 .3 — Dreyfus Institutional Cash Advantage Fund — 25,340,519 20,444,836 — — 4,895,683 1.2 — Total — — — BNY Mellon Large Cap Market Opportunities Fund BNY Mellon Income Stock Fund, CI. M 26,709,319 — 4,929,646 395,286 (3,668,608 ) 18,506,351 14.1 3,019,803 Dreyfus Institutional Cash Advantage Fund 1,218,848 8,844,118 10,062,966 — Dreyfus Institutional Preferred Plus Money Market Fund 1,186,380 39,753,556 40,297,569 — — 642,367 .5 941 Dreyfus Research Growth Fund, Cl. Y 41,747,965 — 14,255,678 1,622,286 (2,237,570 ) 26,877,003 20.5 2,295,278 Dreyfus Strategic Value Fund, Cl. Y 34,836,324 — 7,147,730 554,114 (3,994,669 ) 24,248,039 18.4 3,489,914 Total ) BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund BNY Mellon Income Stock Fund, Cl. M 57,076,741 — 2,007,072 164,994 (7,873,184 ) 47,361,479 11.7 6,795,803 Dreyfus Institutional Cash Advantage Fund — 13,611,538 13,611,538 — Dreyfus Institutional Preferred Plus Money Market Fund 1,308,884 67,440,142 66,142,208 — — 2,606,818 .6 — Dreyfus Research Growth Fund, Cl. Y 64,538,184 — 17,053,290 3,211,496 (3,920,471 ) 46,775,919 11.5 3,680,392 Dreyfus Strategic Value Fund, Cl. Y 57,593,596 — 3,193,364 236,186 (6,499,601 ) 48,136,817 11.9 6,145,349 Total (18,293,256)144,881,033 BNY Mellon Income Stock Fund Dreyfus Institutional Preferred Plus Money Market Fund 22,923,853 422,089,359 409,983,342 — — 35,029,870 3.2 — Dreyfus Institutional Cash Advantage Fund — 140,549,205 140,549,205 — Total — — — The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 4—Affiliated Investment Companies (continued) Net Unrealized Affiliated Value Net Realized Appreciation Value Net Dividends/ Investment Companies 8/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) (Depreciation) ($) 8/31/2015 ($) Assets (%) Distributions ($) BNY Mellon Mid Cap Multi-Strategy Fund Dreyfus Institutional Preferred Plus Money Market Fund 26,314,856 483,458,847 448,091,881 — — 61,681,822 2.8 — Dreyfus Institutional Cash Advantage Fund 26,858,910 513,010,195 449,350,722 — — 90,518,383 4.0 — Total — — — BNY Mellon Small Cap Multi-Strategy Fund Dreyfus Institutional Preferred Plus Money Market Fund 3,423,278 79,722,927 78,947,478 — — 4,198,727 1.1 — Dreyfus Institutional Cash Advantage Fund 22,096,154 220,310,392 230,397,508 — — 12,009,038 3.1 — Total — — — BNY Mellon Focused Equity Opportunities Fund Dreyfus Institutional Preferred Plus Money Market Fund 2,904,985 104,926,277 107,531,310 — — 299,952 .1 — Dreyfus Institutional Cash Advantage Fund — 3,624,049 3,624,049 — Total — — .1 — BNY Mellon Small/Mid Cap Multi-Strategy Fund Dreyfus Institutional Preferred Plus Money Market Fund 5,606,774 100,848,796 98,844,615 — — 7,610,955 2.2 — Dreyfus Institutional Cash Advantage Fund 15,829,594 149,934,942 158,467,896 — — 7,296,640 2.1 — Total — — — BNY Mellon International Fund Dreyfus Institutional Preferred Plus Money Market Fund 312,212,880 326,893,671 — BNY Mellon Emerging Markets Fund Dreyfus Institutional Preferred Plus Money Market Fund 435,550,544 454,564,987 — — .0 — BNY Mellon International Appreciation Fund Dreyfus Institutional Preferred Plus Money Market Fund 19,882,289 21,486,707 — — .6 — Table 4—Affiliated Investment Companies (continued) Net Unrealized Affiliated Value Net Realized Appreciation Value Net Dividends/ Investment Companies 8/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) (Depreciation) ($) 8/31/2015 ($) Assets (%) Distributions ($) BNY Mellon International Equity Income Fund Dreyfus Institutional Preferred Plus Money Market Fund 151,697,200 152,017,236 — — — BNY Mellon Asset Allocation Fund BNY Mellon Corporate Bond Fund, CI. M 11,298,530 1,650,711 1,251,000 (33,517 ) (329,754 ) 11,334,970 2.4 % 374,712 BNY Mellon Emerging Markets Fund, CI. M 40,292,594 1,846,441 10,269,000 (1,135,714 ) (8,089,453 ) 22,644,868 4.8 % 346,441 BNY Mellon Focused Equity Opportunities Fund, CI. M 39,365,337 10,120,323 5,031,000 (563,769 ) (7,990,356 ) 35,900,535 7.6 % 7,109,323 BNY Mellon Income Stock Fund, CI. M 22,361,095 2,649,003 11,189,000 1,172,733 (3,523,461 ) 11,470,370 2.4 % 2,649,003 BNY Mellon Intermediate Bond Fund, CI. M 23,230,778 2,448,398 — — (375,245 ) 25,303,931 5.3 % 448,398 BNY Mellon International Fund, CI. M 24,109,035 356,707 — — (2,207,412 ) 22,258,330 4.7 % 356,708 BNY Mellon Mid Cap Multi-Strategy Fund, CI. M 23,926,427 11,551,141 — — (1,440,139 ) 34,037,429 7.2 % 1,913,140 BNY Mellon Short-Term U.S. Government Securities Fund, CI. M 9,942,881 59,599 7,038,000 (92,766 ) 60,077 2,931,791 .6 % 59,599 BNY Mellon Small/Mid Cap Multi-Strategy Fund, CI. M 7,932,152 2,030,172 — — (1,894,802 ) 8,067,522 1.7 % 2,030,173 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y — 5,118,000 — — (452,845 ) 4,665,155 .9 % — Dreyfus Floating Rate Income Fund, CI. Y 9,609,754 420,979 — — (278,938 ) 9,751,795 2.1 % 420,979 Dreyfus Global Real Estate Securities Fund, CI. Y 7,447,751 224,323 — — (498,976 ) 7,173,098 1.5 % 224,323 Dreyfus High Yield Fund, CI. I 6,958,949 7,872,610 1,021,000 14,820 (780,969 ) 13,044,410 2.8 % 719,797 Dreyfus Inflation Adjusted Securities Fund, Cl. Y 5,542,001 18,813 5,413,948 (570,076 ) 423,210 — — 21,649 Dreyfus Institutional Cash Advantage Fund 286,200 4,592,027 4,878,227 — Dreyfus Institutional Preferred Plus Money Market Fund 8,543,763 64,075,173 68,980,818 — — 3,638,118 .8 % 7,083 The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 4—Affiliated Investment Companies (continued) Net Unrealized Affiliated Value Net Realized Appreciation Value Net Dividends/ Investment Companies 8/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) (Depreciation) ($) 8/31/2015 ($) Assets (%) Distributions ($) BNY Mellon Asset Allocation Fund (continued) Dreyfus International Small Cap Fund, Cl. Y — 15,315,000 — — (647,427 ) 14,667,573 3.1 % — Dreyfus Research Growth Fund, CI. Y 7,512,435 459,949 506,000 17,983 (189,696 ) 7,294,671 1.5 % 459,949 Dreyfus Select Managers Small Cap Growth Fund, CI. Y 11,592,369 4,323,930 506,000 (4,738 ) (153,587 ) 15,251,974 3.2 % 1,181,931 Dreyfus Select Managers Small Cap Value Fund, CI. Y 10,362,960 4,388,390 506,000 8,866 (1,832,104 ) 12,422,112 2.6 % 1,575,390 Dreyfus U.S. Equity Fund, CI. Y 9,769,812 533,593 7,658,000 2,380,748 (2,624,326 ) 2,401,827 .5 % 533,593 Dreyfus/Newton International Equity Fund, CI. Y 11,620,052 552,482 — — (930,971 ) 11,241,563 2.4 % 552,482 Dynamic Total Return Fund, CI. Y 7,567,657 — — — 24,333 7,591,990 1.6 % — Global Stock Fund, CI. Y 17,160,762 187,479 9,963,000 2,990,972 (3,369,563 ) 7,006,650 1.5 % 187,479 Total (37,102,404) 290,100,682 % † Includes reinvested dividends/distributions. capital gains can be offset by capital loss carryovers of a fund, it is the policy of the funds not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of each fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. For federal income tax purposes, each fund is treated as a single entity for the purpose of determining such qualification. As of and during the period ended August 31, 2015, the funds did not have any liabilities for any uncertain tax positions. Each fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statements of Operations. During the period ended August 31, 2015, the funds did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Table 5 summarizes each fund’s components of accumulated earnings on a tax basis at August 31, 2015. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), each fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. Table 6 summarizes each relevant fund’s accumulated capital loss carryover available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2015. Table 5—Components of Accumulated Earnings Undistributed Accumulated Undistributed Unrealized Capital (Losses) Ordinary Capital Capital Appreciation Realized After Income ($) (Losses) ($) Gains ($) (Depreciation) ($) October 31, 2014 ($) † BNY Mellon Large Cap Stock Fund 1,080,612 — 35,075,272 45,891,329 — BNY Mellon Large Cap Market Opportunities Fund 398,322 — 20,354,224 15,157,980 — BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 1,897,067 — 29,094,285 79,623,059 — BNY Mellon Income Stock Fund 15,361,841 — 69,254,582 83,808,977 — BNY Mellon Mid Cap Multi-Strategy Fund 3,681,550 — 101,407,745 378,009,028 — BNY Mellon Small Cap Multi-Strategy Fund — — 13,170,789 32,737,161 — BNY Mellon Focused Equity Opportunities Fund 3,922,154 — 43,855,433 63,577,474 — BNY Mellon Small/Mid Cap Multi-Strategy Fund 2,396,053 — 17,197,752 16,550,487 — BNY Mellon International Fund 14,980,097 (550,027,942 ) — (67,724,868 ) (58,893,608 ) BNY Mellon Emerging Markets Fund 7,870,700 (354,274,648 ) — (87,017,416 ) — BNY Mellon International Appreciation Fund 1,995,212 (42,376,809 ) — (25,770,515 ) — BNY Mellon International Equity Income Fund 2,663,183 (36,359,994 ) — (16,237,453 ) — BNY Mellon Asset Allocation Fund 1,009,883 — 22,307,453 28,361,663 — † These losses were deferred for tax purposes to the first day of the following fiscal year. Table 6—Capital Loss Carryover Post-Enactment Post-Enactment Expiring in fiscal year Short-Term Long-Term 2017 ($)
